Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, [ca. 28 July 1810]
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Mon très respectable ami 
                        Ami,
             
                         
                           ca. 28 July 1810
          
          
			 Votre lettre sur le parti courageux que prennent les Etats-unis d’établir chez eux des Manufactures semblables à celles de l’Europe m’a donné beaucoup à penser.
          Vous voulez faire en Six ans, et faire bien, ce que toutes les Nations policées ont fait en Six cent ans plus ou moins mal: c’est déjà une grande entreprise.
          Elle influera sur vos finances de maniere à en changer entierement le Systême. Et selon 
                     à raison de celui que vous adopterez, elle pourra même influer sur vos 
                     votre constitution.
          Il faut donc prévoir jusques dans leurs moindres détails les effets de ces nouvelles circonstances, pour profiter de ce qu’elles peuvent avoir d’avantageux, pour éviter ce qu’elles pourraient avoir de funeste.
          Vous êtes des Penseurs. Je me suis dit plusieurs fois que vous n’aviez pas besoin d’être avertis; et cependant je regarde comme un devoir de vous avertir.—J’ai beaucoup de respect pour votre Nation, et encore plus de tendresse. J’aime mieux lui avoir payé un tribut inutile que d’avoir manqué à la servir du peu que j’ai de moyens.
          Vos Finances étaient fondées sur vos Douanes.—De Seize millions de Dollards de revenu elles vous en fournissaient au moins quatorze.
          Lorsqu’en prononçant l’Embargo vous en fites le sacrifice, Vous comptiez qu’il serait passager.—Vous vites le danger d’exposer Votre Pays et Votre marine à des hostilités qui, indépendamment du Sang et des Capitaux qu’elles 
                     aurait 
                     auraient couté, n’eussent pu être repoussées que par des dépenses qui auraient nécessité des Emprunts; et vous dites: “Si la diminution des Revenus publics exige que les Etats-unis  empruntent pendant quelques années pour satisfaire à leurs engagemens et maintenir leur Gouvernement, lequel n’est nullement prodigue, ils emprunteront plus aisément et à meilleur marché Sur le crédit de la Paix que sur celui de la Guerre.”
          Cela êtait aussi vrai que sage lorsque vous supposiez, avec la  plus grande apparence de raison, que la cessation de votre commerce d’importation n’aurait à durer qu’un petit nombre d’années.
          Mais l’etablissement des Fabriques dans votre Pays, et le vœu d’une entiere indépendance de celles de l’Europe, Sont des mesures définitives; et, quoiqu’elles ne puissent de longtens être réalisées qu’en partie, elles annoncent et semblent assurer la perte du Revenu des Douanes. Celle ci aura lieu au moins dans la proportion croissante du succès des manufactures que vous pourrez fonder et soutenir.
          Or on ne peut, ni ne doit emprunter, que pour passer quelques années; et il ne faut le faire que sur le gage d’un Revenu régulier existant, en devant promptement et perpetuellement renaitre, et pouvant non Seulement payer les intérêts, mais aussi fournir un fonds de remboursement, SinKind fund.
          Il faut donc que Votre Gouvernement songe à un nouveau systême de Finance puisque les événemens leur conduit 
                     le conduisent à renverser le Sien.
          Là commencent les grandes difficultés et les questions importantes, Sérieuses, sur lesquelles un Peuple comme le Vôtre, né au milieu des lumieres et accoutumé au raisonnement, ne doit pas Se décider avec légereté, ni se laisser entrainer, comme ont fait toutes les autres Nations, du besoin d’un jour en besoin d’un autre jour, de préjugés en habitudes, et d’habitudes en préjugés.—Vous n’avez encore ni l’un ni l’autre; vous êtes libres de ne consulter que la raison; vous êtes Maitres de donner l’exemple, et dispensés de le recevoir.
          L’opinion publique, la Chambre des Représentans, le Sénat, le Président, la Confédération entiere, auront à choisir entre deux Systêmes et 
                     ou même entre trois:
          Le Systême anglais, que l’on donne comme appuyé Sur 
                     par l’expérience;
          Celui dont les Philosophes français et quelques anglais ont indiqué les bâses durant la seconde moitié du dixhuitieme Siecle;
          Un mélange de l’un et de l’autre.
          Permettez moi d’examiner Successivement ces trois Systêmes, et de Soumettre cet examen à votre profonde sagacité, à la Sagesse de votre Successeur et de votre Congrès, au grand Sens de votre Nation.
          
          Du Systême anglais
          Ce Systême a deux branches principales, et une supplémentaire; dont la derniere n’a point de régle, et dont la seconde tend perpétuellement à détruire la premiere.
          
                     Premiere Branche
          Cette premiere branche avait consisté dans l’établissement d’une Taxe Sur les terres (Land-Tax) dont l’origine remonte au Roi Alfred, et dont le dernier réglement à eu lieu à l’avénement du Roi Guillaume III.
          Le Principe de cette Taxe a d’abord été très équitable. Il voulait qu’elle fut proportionnelle au Revenu que les terres produisent, les fraix de culture étant prélevés et indemnes: car il ne peut y avoir nulle part de revenu libre et impôsable qu’après que les fraix de la Production ont été payés.—Mais en conservant cette imposition raisonnable, on s’est écarté du principe de son établissement, et l’on a voulu que la Land Tax demeurât invariable dans sa valeur monétaire, tant pour la nation que pour chaque Propriétaire contribuable: c’est à dire que la Nation n’en reçoit pas plus de livres sterling qu’elle n’en tirait sous le régne de Guillaume III, quoique la livre sterling vaille moins qu’alors en marchandises; et que chaque héritage ne paye aussi que le même nombre, et suivant la nouvelle régle ne doit jamais payer que le même
				nombre de livres en cette monnaie affaiblie, et qui continue de s’affaiblir progressivement dans sa valeur relative à tous les autres objets de commerce et de consommation.
          Or depuis ce tems tous les héritages ont changé de valeur et de produits. La pluspart ont été améliorés. Quelques autres ont été détériorés: de sorte que la répartition est devenue tout à fait inégale et injuste.
          Elle n’est plus proportionnée au Revenu qui existe, mais Seulement à celui qui a jadis existé et qui n’est plus le même.
          D’un autre côté, elle diminue d’année en année de valeur réelle pour la Nation, et fournit moins de moyens au Gouvernement.
          Et cela par deux raisons: dont la premiere commence à être connue de tout le monde; et la seconde, beaucoup plus puissante et plus nuisible, est comme 
                     encore ignorée en Angleterre même par les savans, et peut être regardée comme un avantage par le Ministere.
          Ce que l’on sait, est que la valeur nominale ou en monnaie de la Land-Tax restant la même, quand la valeur nominale ou en monnaie de toutes les productions, de toutes les marchandises, de tous les salaires est augmentée continue de s’augmenter par l’exploitation 
                     perpétuelle des mines et la masse nouvelle des métaux qu’elles mettent annuellement en circulation, il est impossible que la Land-Tax ne s’affaiblisse pas sans cesse; et qu’elle puisse Suffire à la même quantité de services publics ou de dépenses Sociales.
          Mais elle s’affaiblit beaucoup plus encore à mesure qu’on cherche à suppléer à son insuffisance en imaginant, en augmentant d’autres Taxes que l’on a très improprement nommées en France Droits et en Angleterre devoirs (duties) 
            
   * Ces taxes ont aussi porté le nom de devoirs en france dans la Province de Bretagne On les appelle aujourd’hui en France Droits réunis. C’est une 
                        Toute cette nomenclature est également contraire à la Grammaire et à la Raison.
quoique ce ne soient ni des droits, ni des devoirs, ni rien qui ait rapport à l’une ou à l’autre idée; mais tout simplement des Taxes (ce dont les Anglais conviennent quand ils les 
                     pour la partie d’entre elles qu’ils appellent Excises) et que l’on impose principalement Sur les fabrications, et les consommations. On donne à ces taxes le nom de Duties quand elles frappent sur le transport des marchandises, sur leur entrée, 
                     leur entrée dans le Pays ou dans les villes, sur leur sortie de certains lieux ou du Pays.
          Mais Excises ou Duties, toutes ces taxes sont imcompatibles avec la liberté du travail onereuses aux fabriques et au commerce 
                     commerce. Elles causent une augmentation, qui non pas seulement nominale, une augmentation qui est au contraire très réelle dans le prix des productions, des marchandises et des salaires, 
                     : 
                     non pas 
                     augmentation qui n’est point au profit des producteurs ni des fabriquans 
                     fabricans, ni des Salariés, mais au notable dommage des Acheteurs-consommateurs et des salarians
          Ce dommage est d’autant plus grand qu’il ne se borne point au payement des sommes que le Gouvernement a voulu se procurer; mais qu’il est accru par les fraix nécéssaires d’une perception vexatoire et litigieuse qui éxige une multitude d’Agens, et qui gêne un grand nombre de travaux utiles,
          Le Gouvernement, qui est le plus grand distributeur de salaires, et un très grand consommateur de toutes les marchandises et de tous les services qu’exige le maintien de la societé politique, s’impôse donc lui même par ses excises et Ses 
                        Dutys Duties; et à chaque accroissement qu’il leur donne, il diminue sa puissance d’employer utilement et l’invariable Land-tax et les précédens produits des anciens duties, des anciennes Excises: ce qui lentraîne à établir de nouvelles ou plus lourdes Excises, de nouveaux et plus forts duties, dont il devra toujours payer une grande part dans ses propres dépenses et qui accéléreront la même marche progressive.
          Pour justifier, ou excuser cette méthode, qui en laissant à la Land-Tax une apparence de stabilité tend néantmoins 
                     néanmoins à la miner d’année en  année et à lui substituer des impôsitions plus arbitraires et moins faciles à calculer, on dit que c’est un moyen d’encourager l’Agriculture, puisque chaque année diminue sa charge directe et puisque les améliorations qu’elle peut recevoir ne sont soumises à aucune contribution.
          Les Propriétaires des Terres quand ils sont peu instruits, ce qui est ordinairement le cas de la multitude, donnent aisement dans ce piege; plus sensibles à une moindre contribution qui leur êtait visible qu’à une contribution plus pesante que ses formes leur dissimulent ils se croient Soulagés et ont peine à comprendre comment il arrive que cet apparent Soulagement ne les enrichisse point.
          Les hommes plus attentifs et qui savent compter, voient que le renchérissement de tous les salaires causé par celui que toutes les Taxes sur la consommation et le travail (Excises and Duties) ajoutent 
                     ajout 
                     à toutes les 
                     au prix de toutes 
                        commercial de toutes les marchandises, sans aucun profit pour les Producteurs et à leur perte d’autant plus grande que la perception est plus compliquée et plus dispendieuse, augmentent nécéssairement les fraix de culture de toutes les terres.
          Une autre observation frappe ceux qui sont capables de pousser la réflexion plus loin.
          C’est que les fraix de culture des terres peu fécondes etant au moins égaux, ordinairement trés Supérieurs, à ceux qu’exigent les terres fertiles, les revenus nets de ces diverses espéces de terre en sont frappés dans des proportions trés diffèrentes.
          Un dixieme d’accroissement sur les fraix d’exploitation des terres dont le revenu net etait un tiers de la récolte, (et entre les terres labourées ce sont les bonnes) ce dixième ajouté aux fraix emporte le cinquieme du Revenu qui est la seule matiere réellement impôsable.
          Pour les terres moins heureuses oû les fraix de culture absorbent les cinq sixiemes de la récolte et ne laissent qu’un sixieme 
                     pour les jouissances personnelles, pour le revenu disponible du Propriétaire, le même dixieme d’augmentation dans le prix des consommations, des depenses, des salaires qu’exigent les travaux de la culture, coutent au propriétaire le double un Cent deux cinquiemes 
                      
                        la moitié de son revenu.
          Si la terre est telle qu’elle ne donne en revenu qu’un huitieme de son produit total, le renchérissement d’un dixieme 
                     des fraix absorbe du revenu les 
                     cinq huitiemes 
                     sept dixiemes.
          Il y a des terres dont le revenu n’est qu’un dixieme de leur produit total. Si l’Excise 
                     les d 
                     ou les duties augmentent d’un dixieme les fraix de leur exploitation 
                     leur exploitation, les neuf dixiemes du Revenu sont absorbes, il ne reste rien ni presque rien au Proprietaire. Il n’a presque plus d’interêt, ni de moyen, de réparer ses bâtimens et dentretenir Sa propriété.
          
          Et les terres plus mauvaises encore qui ne donnaient qu’un vingtieme en Revenu, ou même qui ne rendaient que les fraix, et que l’on cultivait pour vivre Sur ces fraix, sont par l’augmentation d’un dixieme dans ces mêmes fraix, résultante des Excises et des duties, condamnées à l’abandon de toute culture, une stérélitéstérilité absolue.
          Ce ne sont pas là des encouragemens pour l’agriculture. C’est au contraire une diminution notable dans les moyens de Subsistance et de puissance de la Nation.
          
                     Seconde Branche
          Cette seconde Branche du Systême de Finance des Anglais, celle qu’ils favorisent le plus, celle à laquelle on vient de voir qu’ils sacrifient chaque jour la premiere, celle qui a séduit comme eux toutes les puissances, la vôtre seule encore exceptée, consiste dans cette multitude de Taxes sur les travaux, les fabrications, le Commerce, les approvisionnemens.—On peut y joindre les Impôts de monopole, la vente exclusive de certaines denrées.
          Ce genre d’Impôts est né en Europe de l’avarice, de l’orgueil, de l’ignorence, et du défaut de Patriotisme des Nobles et des Prêtres, qui possedant alors presque toutes les terres ne voulaient cependant être soumis à aucune
				contribution et qui n’avaient pas asses desprit pour voir que s’ils Se refusaient à ce payer directement, en les leur serait 
                     —Les Gouvernemens voyant que ces Classes Se refusaient à payer directement; et n’osant les contraindre par la force ont employé la ruse. Ils on pris le parti la ruse; ils ont pris le parti de les faire payer indirectement payer indirectement en taxant le commerce ou la manipulation du produit de leurs terres, et les travaux, les consommations de leurs salariés—ces Seigneurs barbares et ces Prêtres Sans lumieres n’ont pas eu l’esprit de voir qu’il leur en coutait davantage.
          La même méprise fondée sur une avidite pareille, aussi peu éclairée, S’est facilement étendue sur les autres Propriétaires lorsqu’il y en a eu qui ont 
                     aient acquis des terres sans être ni Nobles, ni Prêtres.
          Les Gouvernemens qui ne voulaient que de l’argent d’une maniere quelconque, ont caressé ces préjugés des Propriétaires, des Eclesiastiques et des Seigneurs. Ils ont préféré n’avoir affaire qu’au peuple laborieux, dénué d’instruction, Soumis à la force, qui ne saura 
                     savait ni reconnaitre la vérité, à 
                     ni la dire, et qui sans argent, sans influence, et sans armes, ne pouvait opposer aucune resistance.
          Ils ont préferé des formes d’impôsitions obscures que l’on peut rendre plus cruelles et plus productives par des abus d’autorité, sur lesquels ils ne 
                     des formes d’impositions a la faveur desquelles ils peuvent être trompés par leurs precepteurs, mais aussi 
                     aussi avec lesquelles ils peuvent eux memes tromper à leur tour la nation, parce qu’il est impossible de les soumettre à une comptabilite prévue et réguliere. Dans ces sortes  d’impôsitions, on ignore lorsqu’on les établit quelle somme on levera; et lorsque la perception est achevée quelle somme on a levé.
          On a vu en France que les Parlemens, et en Angleterre que la Chambre des Communes donnaient aisement dans l’illusion. Il fallait leur consentement pour lever de l’argent. On voulait l’avoir sans peine: on a dit Populus vult decipi, decipiatur. On a cherché des pretextes pour confirmer une opinion dont on tirait parti.—On a repeté dans les Assemblées politiques, dans les Préambules des Loix, dans les Plaidoyers des Orateurs des
				Gouvernemens, dans les livres que l’on destinait à les excuser ou à leur plaire, que ces sortes de Taxes et d’impôsitions avaient pour objet de faire contribuer tout le monde, et d’atteindre les Capitalistes. On ajoutait, de rendre la contribution insensible en la confondant avec la dépense même de la consommation de sorte que le consommateur ne sut pas au juste combien il payerait pour sa jouissance et combien il avancerait pour la contribution: car l’obscurité a toujours convenu aux Animaux et aux
				Gouvernemens rapaces.
          Ceux qui mettent en avant ces prétextes à l’usage de l’ignorance n’y croient pas eux mêmes. Ils n’ignorent point que ce sont des mensonges, et que toutes les diverses Taxes en faveur desquelles on se permet la bassesse de ces mensonges retombent sur les Propriétaires des terres. La preuve qu’ils ne se les dissimulent pas, et 
                     c’est qu’ils les appellent eux mêmes des Impôsitions indirectes.
          En effet, vexer tout le monde est très aisé; c’est à quoi ce genre de taxes Sur le travail, les fabriques et le Commerce ne manque pas 
                     pas 
                     point. Faire contribuer tout le monde est impossible.
          Il faut nécessairement que le Salarié vive de son Salaire, et le prix de ce salaire ne peut être règlé dans chaque profession que par la concurrence de ceux qui l’exercent.
          Cette concurrence détermine la qualité quantité et la qualité des jouissances auxquelles chacun d’eux peut prétendre, et nul d’eux ne voulant en avoir moins qu’elle ne lui en assure, ils ajoutent tous à leur salaire la valeur de la taxe qu’on a mise ou sur leur personne ou sur leur travail ou sur leurs consommations. Ils y ajoutent de plus une indemnité pour le dérangement, la gêne passagere ou durable,  
                      le dégoût, les vexations, que la forme de ces perceptions compliquées et la multitude de percepteurs qu’elles exigent leur ont fait essuyer.
          Il en est de même des commerçans qui ne sont qu’une autre espece de salariés. Ils mettent l’impôt dans leurs factures disait Votre excellent et judicieux Franklin. Ils l’y mettent avec le surcroit d’intérêts qui ont lieu dans le commerce et qui sont fort audessus des Intérêts que procurent tous les autres placemens d’argent.
          Il en est de même de tous les Capitalistes, entrepreneurs de tous les 
                     grands travaux utiles, ou prêteurs pour ces travaux. La concurrence règle le taux de l’intérêt de leurs fonds. Comme on ne peut ni les forcer ni à prêter, ni à faire des entreprises, ils calculent d’avance ce que doit leur produire leur argent, et en fixent le prix comme l’ouvrier celui de ses journées.
          Ces trois ordres de personnes sont toujours indemnes de ce qu’on 
                     de travailleurs, d’entreprenneurs et de Prêteurs ou de Capitalistes, Sont toujours indemnes de ce qu’on Veut leur prendre pour le service public; parce qu’ils sont toujours les maitres de s’indemniser eux mêmes et de se rembourser par leurs mains.
          Que l’on ne puisse, ni ne doive les taxer, ce n’est pas un inconvénient, ni à aucun égard une injustice: ce n’est qu’une conséquence de la nature des choses. Le Capitaliste, le Commerçant, le Fabricant, le salarié, quand ils ne sont pas en même tems propriétaires de terres ou de Maisons (et l’on ne peut être propriétaire d’une Maison sans l’être au moins du terrein sur lequel elle est bâtie) ces quatre classes d’hommes ne sont pas eux mêmes Citoyens d’aucune société politique. On ne les regarde comme tels que par  
                     courtoisie; ils échappent autant qu’il leur plait au pouvoir et aux charges de toutes les Sociétés, de tous les Gouvernemens.
          Quand ils sont Propriétaires de terres ou de maisons chez diverses nations, en différens Pays, ils sont d’autant de sociétés politiques qu’il y a de nations au territoire desquelles ils participent, et à ce titre soumis chez chacune de ces nations aux charges et aux devoirs de la propriété fonciere.
          Ce n’est que par cette propriété territoriale qu’on devient réellement Citoyen ou membre d’une Nation, et qu’on prend à repousser les conquérans et les mauvaises loix, l’oppression extérieure, la tyrannie intérieure, un intérêt qu’on ne puisse perdre qu’en perdant Sa propriété.—Il est évident que si tous les propriétaires des terres et des maisons d’un Pays avaient vendu leur propriété, le Pays entier aurait changé de Maitres: ce sont donc eux qui, tant qu’ils le possedent, en sont les Maitres, les Citoyens, les Souverains.
          Mais les Ouvriers, les Fabricans, les Commerçans, les Capitalistes, ne sont en cette qualité, Séparée de la Propriété fonciere, que les membres d’une République universelle et indépendante qui se mêlent à toutes les Nations, pour l’utilité de ces Nations et pour la leur propre; que nulle nation ne peut asservir, que toutes doivent protéger; qu’aucune ne peut ni taxer ni vexer impunement, sans diminuer et rencherir leurs services, et sans déterminer une partie d’entre eux à l’émigration: ce qui rencherit encore plus le travail de ceux qui restent et l’intérêt qu’il faut leur payer des fonds qu’ils 
                     faut avancent. Ils 
                     n’ont que moralement une Patrie; quand ils y sont maltraités, ils en cherchent une meilleure, et la trouvent ou l’on respecte davantage les droits que leur donne leur fortune mobiliaire et leur industrie.
          Les Propriétaires des terres au contraire, tant qu’ils conservent cette qualité (et ils y tiennent parce que la propriété fonciére a un grand attrait; parce qu’elle est le fruit de leurs travaux et des avances de leurs 
                     et de leurs avances, ou des travaux et des avances de leurs peres; parce que, lorsqu’elle est bâtie et cultivée, elle a toujours absorbé plus de capitaux qu’on ne peut en retirer, mais qui donnent des jouissances très douces et une autorité précieuse) Ces propriétaires sont 
                     dis-je sont essentiellement Citoyens du Pays où sont situés leurs héritages et de la société politique à qui ce pays appartient. Forcés de payer pour l’exploitation de leurs terres et pour leurs propres jouissances tous les services des ouvriers, et des Fabricans et des commerçans qu’ils employent, ainsi que tous les intérêts de capitaux nécessaires aux arts, aux métiers qu’on exerce pour eux, et aux approvisionnemens dont ils ont besoin, ils ne peuvent éviter de rendre avec usure à ces ouvriers, à ces fabricans, à ces commerçans, à ces Capitalistes, tout ce que la manœuvre détournée des impôsitions indirectes leur a pris, leur a fait rejetter des uns Sur les autres, et par eux tous sur les Propriétaires des récoltes, qui seules 
                     lesquels Seuls ne peuvent reverser leurs pertes sur personne, et qui ont encore à indemniser toutes les classes laborieuses de tous les dérangemens, de tout le tems perdu, de tous les fraix litigieux, que ces mêmes impôsitions nécéssitent.
          De sorte que la question pour les propriétaires des terres Se reduit à ceci: Aimez vous mieux payer plus que moins; 
                         aimez vous mieux payer avec une surcharge qui diminuant la concurrence de vos ouvriers vous met plus à leur merci, que qui retarde et empire tous vos travaux, qui porte inégalement Sur vos terres, et qui rend onéreuse ou impossible la culture de celles dont la qualité n’est pas Supérieure?
          Cette question ainsi posée ne doit pas laisser le moindre doute à une nation raisonnable sur les effets de ce genre de taxation relativement aux intérêts de l’agriculture et de la propriété fonciere.
          Il faut considérer en Suite ceux qui concernent les mœurs et la liberté.
          Ces sortes de Taxes exigent un grand nombre de Percepteurs. Ce sont des gens dont le travail est plus que Stérile, la masse des travaux utiles en est diminuée de toute la quantité de ceux qu’ils auraient exécutés si on ne leur eut pas ouvert cet emploi nuisible.
          Il faut les payer cherement, en raison de ce que leur 
                     Ce nouveau métier qu’on leur donne les rend haïssables. Les fraix de perception sont
                      donc augmentés et parce qu’il faut pour ce genre de taxes beaucoup de Percepteurs; et par le haut prix de leurs salaires.
          Il faut lever 
                     donc en ce cas lever plus d’impôts que les besoins publics n’exigent 
                     n’en exigerait 
                        exigeraient.
          Il faut aussi donner une grande autorité à des gens dont la fonction est de tourmenter les autres dans le détail de leurs affaires privées.
          Il faut qu’a la réquisition de ces Percepteurs, et de leurs Contrôleurs, les Citoyens ne puissent refuser de leur ouvrir la porte, de leur laisser surveiller les travaux domestiques, entrer dans les caves, fouiller dans les magasins, peser, déballer, visiter les marchandises—Le Peuple en est avili. La maison d’un homme n’est plus son château.
          Les Gouvernemens imparfaits aiment à distribuer ces sortes de places. Ce sont des occasions d’obliger les pauvres gens qui les reçoivent et les Protecteurs de ces pauvres gens.
          Il en résulte une Clientelle qui plait aussi à ceux qui approchent les dépositaires du Pouvoir exécutif.
          Ainsi cet ordre, ou ce désordre de choses, convient à la premiere et à la derniere classe de la société.
          Il n’y a que la classe moyenne, la classe vertueuse, honnête, laborieuse, libérale, qui soit vexée par cette armée que le service des Excises et des Duties fait lever entretienent 
                     et entretient contre la nation; et que pour l’honneur de la loi, on est force 
                     obligé d’appuyer par la force positivement militaire, s’il arrive que la Nation témoigne avec trop d’énergie son mecontentement contre cette suite de petites tyrannies Sans cesse multipliées.
          
                     Vous en avez fait l’expérience quand le Général hamilton, doué d’un esprit très brillant, mais trop attaché aux maximes anglaises, et n’ayant pas sur les constitutions libres des principes assez arrêtés, tenta d’introduire aux Etats-unis ce mauvais systême de Finances.
          C’est mon espoir que cette expérience fâcheuse en aura pour jamais dêgouté vos Compatriotes.
          Troisième Branche.
          
                     Income Tax.
          Cette Branche de Finance, inventée en Angleterre dans ces derniers tems, est une taxe sur l’ensemble des facultés que l’on Suppose réunies entres les mains des Chefs de famille et qui peuvent leur donner quelque aisance.
          On en exempte les Revenus que l’on croit trop bornés, et on l’assied fort au hazard sur les autres que l’on ne peut connaitre avec exactitude.
          
          Son principe assez Séduisant a été mis en pratique dans la République d’Athenes et loué par Montesquieu.
          Il a pour base de ne rien demander à ceux qui n’ont que le nécessaire, et de prendre aux autres une partie de leur superflu.
          La limite en est fort arbitraire. L’exemption porte en Angleterre sur les Chefs de famille qui n’ont que cinquante livres sterling de revenu présumé, et qui peuvent être de fortunes très diverses en raison du nombre de leurs enfans.
          On met une taxe progressive sur ceux qui Sont plus riches, et qui 
                     Elle s’accroit uniformement à partir des premieres cinquante livres sterling, en raison du nombre de fois cinquante livres sterling dont le Revenu estimé du contribuable excede la portion exempte: cela néanmoins jusqu’à un maximum audessus duquel la contribution proportionnelle ne s’accroit plus.
          Ce maximum, dans les principes même de ce genre d’impôts, est une injustice qui ne peut avoir d’autre objet que celui de diminuer la resistance des gens très Riches lorsqu’on établit une telle sorte de contribution
          Le minimum 
                     s’est 
                     il y a 
                     n’est pas moins déraisonnable. Le Citoyen dont le revenu n’est estimé qua cinquante une livre sterling n’est presque pas plus riche que celui qui n’en a que cinquante. Cependant il payera le meme 
                        un impôt  
                        dont celui qui en a quatre vingt dix neuf 
                        cinquante  
                           est exem demeurera exempt Il S’ensuit que l’on est plus pauvre avec Cinquante une ou meme avec cinquante cinq livres sterling de revenu qu’avec cinquante, puis qu’on se trouve sujet à une Taxe qui rabat le revenu réel à moins de Cinquante.  Il en est de même à tous les termes qui approchent de la somme fixée pour un accroissement de contribution.
          Et toutes les estimations de revenus et de facultés diverses ainsi réunies, rentes de Terres, salaires de travail, gages de services, gains de manufactures, prof profits de commerce, intérêts de Capitaux, la pluspart entierement ignorés et impossibles à connaitre, tous faussement évalués, sont absolument arbitraires de la part des Classificateurs, Asséeurs, ou Percepteurs. Soumettre 
                     Soumettre ainsi les Citoyens à la discretion du Fisc, cest multiplier les injustices, et le soupçon, quelquefois malfondé toujours dangereux des injustices: C’est desserrer le lien de la Société.
          D’ailleurs, cela ne change rien à la Loi physique qui veut qu’il n’y ait de contribuable que les Propriétaires de biens fonds, ce qui donnera 
                     donne à tous les autres Membres de la société la faculté de rejetter sur eux toutes les charges ou les taxes qu’on prétend impôser à ces autres membres, sans pouvoir en venir à bout.
          Il faut bien que les Ouvriers, les Manufacturiers, les Commerçans 
                           ayent leurs salaires, et y ajoutent aux dépens 
                        
                      des Propriétaires qui les employent ce que l’on a cru prendre de ce salarier 
                     salaire pour l’income Taxes. Il faut bien que de leur côté les Capitalistes complettent de même le taux que la concurrence entre eux et entre les debiteurs ou emprunteurs donne à l’intérêt de l’ 
                     leur argent et y joignent ce qu’on leur leur a pris comme Taxe. Et ce haussement de l’intéret de largent, lié au rejet de toutes les autres taxes qui appauvrit de tous les côtés les Propriétaires des terres Sur 
                     lesquels 
                      
                     retombent toujours l’interêt de tous les emprunts, comme le poids et la compensation compensation des rigueurs de tous les impots. ce rejet accroit toujours les dernier y emprunteurs comme les dernier du chez les possesseurs de terres contribuables accroissent chez ceux-ci, le besoin 
                     cette cumulation d’une telle multitude de rejets accroit chez tous les possesseurs de terres le besoin d’emprunter, et donne ainsi à l’intérêt de l’argent une seconde cause d’augmentation à la charge de la culture et de la propriété territoriale.
          L’Employé du Gouvernement lui même, auquel on croirait d’abord que le Gouvernement est bien le maitre de retrancher une partie des gages de son emploi, ne saurait la perdre qu’aux dépens des Proprietaires des terres.
          Cet Employé qui vit des honoraires de son Emploi, ne peut pas dépenser un Dollar, pas même un Penny de plus qu’il ne reçoit. Si on lui retranche donc un dollard 
                     dollar ou un certain nombre de dollars ou Pe 
                     de 
                     Pences, il faut nécessairement ou qu’il consomme moins, ce qui diminue la concurrence des acheteurs et fait baisser d’autant le prix des denrées et des matieres premieres dont les propriétaires des terres sont les seuls fournisseurs, ou qu’il mésoffre sur celles qu’il consomme et les paye moins cher, ce qui produit le même effet.—Et si ce n’est pas Sur la nourriture qu’il porte cette épargne forcée, il faudra que ce soit sur le renouvellement de ses Vêtemens ou de ses meubles: ce qui diminue la masse des capitaux mobiliers, et devient également préjudiciable aux Propriétaires des terres qui ne fournissent pas moins les matieres premieres des Vêtemens et des meubles et la nourriture de ceux qui les fabriquent que les autres denrées et les autres matieres qui entrent dans la consommation de tous les membres de la societé.
          Les Propriétaires des terres auxquels on doit joindre ceux des mines et les entrepreneurs des pecheries, sont les seuls fournisseurs même des productions et des marchandises étrangeres qui n’ont pu être achetées que par échange contre des productions et des marchandises du Pays: car les marchandises ouvrées du Pays, Sont elles mêmes des matieres premières et des alimens métamorphosés en marchandises.
          
                     Ils 
                     Les Proprietaires des terres ou des mines et carrieres et les Entre
                     prenneurs de la Pêche sont aussi les seuls Payeurs de tous les travaux et de tous les salaires qui ont lieu dans la société; ces salaires et ces travaux n’ont d’autre objet que d’assurer à ceux qui reçoivent les uns et qui exécutent les autres les moyens de se procurer leur nourriture; leur logement, leurs vete vètemens, leurs meubles, c’est à dire d’opérer la distribution des denrées et des matieres premieres, leur debit, leur consommation, leur reproduction.
          Les produits de leur Propriéte sont 
                     sont dans le corps politique le centre d’où tout part et où tout revient. Tels sont dans les animaux vertebrés le cœur et le Cerveau.
          Voila pourquoi toutes les charges sociales et toutes les pertes qui se font dans le monde retombent sur les Propriétaires des terres et 
                     Proprietaires des terres et sur les Entreprenneurs de l’exploitation des deux autres sources des richesses. Il n’y a qu’eux qui traitent directement avec la nature et ne peuvent se récuperer sur Personne.
          Voila aussi pourquoi aussi tous les progrès des lumieres, tous les succès dans les métiers et dans les arts, toutes les formations et tous les accroissemens de Capitaux, en étant très utiles aux autres hommes le sont encore plus aux proprietaires des terres et aux Entrepreneurs de pêcheries, de mines et de carrieres. Les Sciences, les Arts, les Métiers, les Capitaux sont les instrumens dont l’usage amene l’amélioration de la Culture des terres et des autres travaux productifs.
          Ne brisons point, ne gênons point 
                     pas les instrumens nécessaires à la production de nos richesses.
          En reprenant et developpant sur les contributions et les finances la question que nous avons déja posée dans le chapitre precedent, il faudra dire aux Propriétaires des terres: “Voulez vous payer tout juste ce qu’il faudra pour entretenir la chose publique, à laquelle vous êtes le plus intéressés comme premiers Citoyens, et s’il faut exprimer toute la Verité comme seuls citoyens et seuls souverains de Votre Pays? Le voulez vous par des formes qui ne gêneront en rien la liberté de personne, qui laisseront au travail (lequel en resultat se fait toujours pour vous) toute son 
                        execution 
                        extension, et toute 
                           
                         leur efficace énergie aux Capitaux (lesquels en resultat aussi ne peuvent être employés à rien d’utile qui ne le soit pour vous 
                     Soit pour vous) toute leur efficace énergie? Ou voulez vous payer beaucoup plus, dans une proportion impossible peut être, ou au moins très difficiles à calculer, et par des formes qui gêneront tous les travaux, qui attaqueront toutes les libertés, qui restraindront l’emploi de tous les capitaux, à la charge par vous d’indemniser tous ceux qui en éprouveront quelque dégout, quelque vexation, quelque dommage?”
          
          
          Des Systemes Domaniaux de finance
          
          Il y a eû trois anciens 
                     dans l’antiquité trois autres Systêmes de finance l’Egyptien, le Juif et le Chinois, qui n’ont demandé qu’a la terre, et qui lui ont demandé directement le payement des depenses publiques. Le plus mauvais des trois serait encore préférable au Systeme anglais parce qu’il ne gênerait pas comme celui des Excises et des Duties la liberté des actions et du travail.
          
                     Il y en a un quatrième qui a pour lui la raison, l’economie et la justice. Ses avantages ont été développés par les Philosophes français. Il a été ordonné en france par l’assemblée constituante; mais il n’y a été pratiqué qu’un an, ce qui ne suffisait pas pour son etablissement complet et régulier
          Les mœurs des Etats-Unis et la maniere dont leurs cultures sont dirigées exige qu’on en fasse pour eux un cinquieme.
          Systême Egyptien
          
                     C’etait au 
                     Systême Domanial, à 
                     partage de Territoire
          On voit dans Diodore de Sicile que les Rois d’Egypte avaient une portion du Pays pour leur dépense et les fraix de l’administration générale;
          Les Prêtres une seconde portion pour les fraix du culte, de la Legislation, et de l’instruction tant scientifique que Politique et Religieuse:
          Et les guerriers une troisieme portion pour leur service militaire et personnel.
                  
          Les Rois ajoutaient à celle-ci, et sur leur part des fournitures de Vivres et d’armes quand on joignait aux Guerries 
                     guerriers soldes en heritages des troupes levées parmi les ouvriers de l’agriculture et des Arts.—C’était un mélange de Gouvernement domanial, de Gouvernement Sacerdotal, et de Gouvernement féodal
          Mais du côté fiscal les trois branches de finances destinées au service public étaient également domaniales.
          Dans cette Constitution chacune des trois classes de Propriétaires territoriaux payait les fraix de la culture des terres qui lui 
                     leur étaient assignéessur 
                     ; et Sur leur produit net 
                     à la portion des dépenses sociales qui lui avait été déférée.
          Les Etats unis Sont aussi dotés d’une portion, et même d’une portion considérable de territoire; mais 
                     . Mais ce n’est pas pour la cultiver et en tirer un revenu, en donc ils 
                     . Ils n’auraient pas le pouvoir, attendu que le 
                     leur Gouvernement n’à pas les Capitaux nécessaires q Et que S’il les avait, il ne pourrait pas en faire un plus mauvais usage que celui de tenter l’exploitation d’un si vaste territoire: car nul Gouvernement ne peut bien diriger; ni bien
				surveiller des entreprises de culture, et tout
				Gouvernement paye les ouvriers qu’il emploie plus cher que ne font les simples citoyens, les ouvriers qu’il employe.
          Les Domaines des Etats unis ne sont qu’un gage de plus du Remboursement de leurs dettes, et un appui pour le crédit national. Ce gage qu’il ne faut pas avilir ne doit être réalisé qu’en portions médiocres, à fur et
				mesure des demandes faites par des hommes qui ont les moyens de mettre en valeur les terreins qu’ils achettent. Ce n’est pas un objet de revenu.
          Systeme des Hébreux
                  
          
                     Le systême Domanial de finance des hébreux ne fut point à partage de terre mais à partage de fruits.
          Leurs Prêtres encore plus habiles et plus intéressés que n’avaient êté les Prêtres Egyptiens, et dominant le Peuple par des idées religieuses plus nouvelles, par des considerations plus fortes, ne voulurent point accepter de portion dans le partage du Pays conquis, à la charge de la 
                     la faire cultiver et de n’en avoir pour leur jouissance que le produit net.
          Ils n’êtaient que le douxieme de la Nation. Ils se firent donner le dixieme des récoltes, et se le firent donner exempt de tous les fraix de culture: ce qui équivalait à environ trois dixiemes ou un tiers du Produit net de tout le Pays. De sorte que la part d’un Lévite, etait au terme moyen, ou l’une portant l’autre, quadruple de celle d’un Israelite Propriétaire et membre de quelqu’une des onze autres tribus.—Mais la distribution de cette richesse ne se faisait point entre les Lévites avec égalité. Elle avait lieu en raison des dignités. Les Simples Levites n’etaient que des Clers, ou des aspirans, et des Candidats à la Prêtrise. Les docteurs, les Sacrificateurs êtaient, même avec raison, beaucoup mieux traités. Le sort d’un Souverain Pontife devait être fort bon: meilleur encore quand en même tems il êtait Juge. Les Prêtres attachés au Service du Tabernacle, puis du Temple avaient en outre la plus grande et la meilleure partie des Victimes offertes en sacrifice. Ils recevaient en offrande les prémices des fruits de la Terre et des Troupeaux; et quand la nation fut stablement 
                     Solidement établie, les Rois pour accommoder des querelles entre le Sacerdoce et le Throne 
                     Trône leur donnerent souvent des Terres en bénéfices, Sans préjudice du droit général à la dixme.
          
                     L’institution de ces Rois avait êté le resultat de l’abus que les fils de Samuel faisaient de l’autorité de leur Pere. Le Peuple las d’une oppression Eclesiastique eût
				la tentation de mettre des Rois Guerriers à   la place
				  des Juges qui ne l’êtaient qu’accidentellement. Le remede
				aggrava le mal, Samuel l’avait prévu. Il S’etait fortement opposé à la révolution, à la nouvelle Institution et par des raisons qui ne tenaient pas toutes à son interêt personnel puisqu’elles sont encore
				bonnes.
          Les Rois guerriers, David et Salomon exceptés, gouvernerent encore plus mal et furent plus tyranniques que les Juges. Ils ajouterent à la dixme levitique ce qu’ils crurent necessaire et possible d’obtenir pour les fraix de
				leur Gouvernement. Ils établirent des contributions nouvelles; et introduisirent l’usage des requisitions militaires.—Le Clergé devenu un Corps intermediaire contint un peu leurs violences, en
				devint
				plus cher au Peuple, conserva le Pouvoir Législatif et le departement de l’instruction, la dixme, les victimes, les offrandes, et quelques petits domaines.
          Ce systême de dixme fût renouvellé en Europe au profit du Clergé catholique Sous le Regne de Charlemagne et consolidé sous Charles le chauve.
          Il a duré en france avec quelques adoucissemens locaux dans Sa proportion jusqu’en 1790.
          Il dure encore dans quelques Royaumes protestans et en Suisse au profit du Gouvernement qui s’est attribué la dixme eclesiastique lors de la Reformation: petit appas qui n’a pas pas 
                     peu contribué aux succés de celle-ci.
          Le Principe de la dixme a quelque apparence d’équité; il presente une perception, chere il est vrai en voitures granges, greniers, celliers et manutention, mais peu litigieuse et peu embarassante.—Cependant il est trés inique, en ce qu’il prend la même part sur les terres fertiles dont la culture n’est peu 
                     pas très couteuse et sur celles qui sont peu fécondes pour l’exploitation des qu’elles les fraix absorbent presque toute la recolte: tellement qu’il n’y a peut-être pas deux pieces de terre, certainement pas deux fermes, ou cet impôt  
                     suive exactement dans la même proportion. Dans les unes le Proprietaire, dixme payée a un revenu raisonnable; dans les autres la dixme ne lui laisse qu’à peine et pas toujours, le salaire de son travail et de quoi réparer ses bâtimens.
          Si l’on y joint des impôts indirects, toutes les terres médiocres sont condamnées à une stérilité complette.
          La dixme a un autre inconvénient asses 
                     fort sérieux. Le décimateur enlêve sur les terres labourables la paille comme le grain. Il ne peut la vendre qu’a ceux qui ont le moyen de la payer: de sorte que les fûmiers des gens riches en deviennent plus abondans, et celui des pauvres plus maigre. Le Systême de la dixme a donc une tendance perpetuèlle à enrichir toujours plus l’opulence, à toujours aggraver la 
                     
                     pauvreté, à augmenter toujours l’inégalité des fortunes: ce qui est aussi comme nous l’avons déja démontré un des effets des impositions indirectes Excises, Duties, income Tax.
          
                     
                     Systême des Chinois.
          C’est celui de la dixme à la plus grande perfection dont ce mauvais Systême d’impôsition soit Susceptible.
          Les Chinois ont compris que la difference des fraix de culture et celle de la fecondité des terres rendait 
                     rendrait la dixme au même taux sur toutes les taux Récoltes extrêmement injuste, et ruineuse pour les terres de médiocre qualité; et qu’en faisant abandonner la culture de ces dernieres elle ôterait une grande masse de subsistances à leur populeuse nation.
          Pour remedier à ce mal, ils ont établi à raison de la plus ou moins bonne qualité des terres vingt proportions differentes pour la levée de l’impôt territorial pris néanmoins comme la dixme sur le produit total de la recoltes 
                     recolte.
          Les bonnes Terres en payent le dixieme, et les plus mauvaises de celles qu’on cultive ne payent que le trentieme. Entre les deux sont dix huit autres classes.
          C’est une grande amélioration du Systeme général des dixmes. Elle n’était pas entièrement inconnue en france, ou dans quelques cantons la dixme eclesiastique etait leveé au septieme, et dans d’autres seulement au vingt-cinquieme.—quelques Abbayes de Moines curés, primitifs, avaient eû le bon sens de s’appercevoir qu’il valait mieux se relâcher du taux originaire de la dixme, et par là exciter à la culture des
				terres qui ne pourraient pas supporter ce taux a la rigueur. Par cette reduction ces Moines avaient un revenu dont sans elle ils auraient été privés; et leur interêt particulier êtait en cela
				d’accord avec l’intêret public. Mais ces usages locaux avaient êté dans leur origine fort arbitraires. Les classes differentes n’avaient été aucunement nuancées. Elles avaient tenu au hazard heureux qui de place en place avait semé un petit nombre d’hommes joignant un sentiment d’humanité à un
				fonds de raison.
          A la Chine au contraire la Classification de l’impôt territorial a êté l’effet d’une lumiere acquise par l’expérience, et calculée avec assés de soin d’après des vues sagement administratives.
          Mais cette Classification n’empêche point que les terres dont le revenu ne serait que le trentieme de la récolte ou moindre encore et celles qui ne rendraient exactement que les fraix ne puissent être entretenues et cultivées. Elle n’empêche pas non plus qu’il ne vaille mieux avoir une terre du premier ordre dans une des classes 
                     inférieures qu’une des dernieres dans la classe immediattement Supérieure 
                     comme nous l’avons vu en examinant les effets de l’income Tax, et comme il arrive dans tous les Impots par classes. Elle n’empêche pas Surtout que ce soit pour un Gouvernement un inconvénient immense que d’ajouter à ses travaux et a ses depenses Sociales, le travail et les depenses qu’exigent lentretien et la conservation d’une multitude de magasins de toutes sortes de denrées et de matieres premieres. La vigilance ne peut être assés grande; La négligence est inévitable; la degradation Physique des choses et la corruption morale des hommes ouvrent amènent des dangers sans nombre et sans bornes.
          Si pour éviter ces maux on veut vendre à mesure qu’on recueille, les abus des adjudications ne sont pas moins grands. Il faut donner â vil prix. Il faut vendre hors de Saison, et cette introduction du 
                     dans les marchés publics d’un Gouvernement debitant Ses denrées dans les marchés publics offrant à tous les autres Propriétaires et à tous les Commerçans une concurrence redoutable, dérange tous les prix naturels, avilit toutes les récoltes; et ne le peut qu’au detriment de l’agriculture, qu’en occasionnant une perte énorme sur tous les revenus; qu’en ramenant par une autre route à la conséquence fatâle qui dans le cours de ces réflexions nous a toujours inspiré une Si juste terreur, celle de rendre incultivables les terres de médiocre qualité.
          Nous avons maintenant epuisé tous les mauvais Systêmes de finances. Il est tems d’en chercher, d’en trouver, d’en reconnaitre un bon. Ensuite nous verrons quelles modifications doit subir celui qui serait bon en Europe pour le rendre applicable aux circonstances qui sont particulieres aux Etats Unis de l’Amérique.
          Contribution Sociale
          
                     bâsée Sur un Principe raisonnable et juste
          
                     ou 
                     ou
          
                     Systeme domanial de 
                     Finances à partage de Revenus
          Ce Systême n’accorde à la société Politique qu’une part 
                     qu’une part dans les Revenus qui restent après que tous les fraix de la Culture ont été payés, et que l’intérêt des Capitaux qu’elle emploie a été remboursé. Il est d’une équité scrupuleuse. Et quoique prenant la Contribution à la source où la nature l’a placée, entre les mains du Propriétaire à qui les Récoltes appartiennent, il ne peut décourager l’Agriculture, (comme l’ont quelques fois dit, ou prétendu, les partisans des Impots indirectes 
                     Impositions indirectes) 
                     , puisque sur toutes les terres, quelle que soit leur plus ou moins grande fécondité, les moyens de réproduction que leur qualité 
                     exige sont indemnes et réservés, et qu’il n’y a que le revenu, grand ou petit, qui soit contribuable.
          Dans ce systême tous les Revenus nets contribuent, mais nul d’eux dans une proportion plus forte qu’aucun autre: Et tout travail est exempt de contribution comme de gêne.
          L’Association est parfaite entre les Propriétaires et le Corps politique qui garantit leurs Propriétés, qui maintient leur sureté, qui protege au profit de tout le monde, et surtout à celui de la plus grande amélioration de l’agriculture, la liberté de tous les habitans du Pays, et qui assure ainsi aux Propriétaires territoriaux, dans tous les travaux qu’on exécute pour eux et dans tous les services qu’on leur rend, l’avantage de trouver la plus grande, la plus active concurrence entre
				les salariés de toutes les classes. ce qui 
                     Cet effet necessaire du Systeme domanial de Finance à partage de revenus est le gage le plus puissant qu’il soit possible de la bonté de tous les ouvrages et de la modération de leur prix.
          
                     
                     Cet avantage Si grand pour tous les Propriétaires et pour la perfection de tous les arts, n’est pas moins sensible pour le Gouvernement qui n’est plus obligé de payer lui même sur sa dépense une partie de l’impôt comme dans le systême des Excise et des Duties, et qui n’a besoin de lever sur la Nation que ce qui lui est absolument nécessaire pour le service public.
          On estime en Europe qu’un Gouverement raisonnable qui aurait une bonne milice ou Garde nationale, et qui ne voudrait de troupes réglées (Standing Army) que ce qu’il en faudrait pour couvrir ses frontieres et les garantir d’une invasion subite, pourraits largement pourvoir à toutes les dépenses sociales avec un cinquieme du Revenu net des terres. Il trouverait un premier fonds de Guerre défensive assez considérable dans la suspension des travaux publics de simple amélioration, tels que la construction des
				Routes nouvelles, des canaux, des Ports de commerce, en Se bornant au simple entretien tant que la guerre durerait, et sauf le droit et le pouvoir d’emprunter pour augmenter ce fonds défensif,
				S’il
				était insuffisant, ou si la guerre était prolongée.
          Emprunter pour la défense du Pays n’a point d’inconvénient, ce c’est toujours une opération facile quand on a l’habitude de bien payer 
                     bien payer les interêts, et quand on établit un fonds de remboursement (Sinking-fund). Or le Sinking-fund est tout établi lorsqu’il ne s’agit point 
                     pour d’y Subvenir que de suspendre les constructions publiques qui ne sont pas indispensables, et quand on peut comme chez vous y appliquer le produit de la vente des terres non cultivées.
          
          Je suis convaincu que pour les Etats-unis qui n’ont pas beaucoup à craindre la guerre extérieure, ou du moins une guerre d’invasion, et qui, Si elle devenait menaçante pourraitpourraient aisement la prevoir ded’assés loin, que pour les Etats-unis dis-je, dont le Gouvernement est peu dispendieux, un huitième du revenu net des terres serait très suffisant. Neanmoins dans leur position actuelle manquait presque entièrementSuffisant. Neanmoins dans leur position actuelle, je Serais d’avis qu’ils portassent des Son etablissement la contribution Sociale au Sixieme du revenu du territoire. Ma raison pour leur conseiller d’adopter cette proportion est premierement qu’ils manquent encore de l’artillerie nécessaire à leur sureté politique;Secondement qu’ils ont besoin d’amêliorer par des forts la défense desde leurs côtes et celle de l’embouchure de leurs fleuves; enfin qu’ilsou il faut garnieret troisiement parce qu’il faut garnir leurs Arsenaux d’un armement au moins double de celui que paraitrait exiger la force de leur milice, à fin qu’elle puisse en perdre une partie en cas de malheur, si une guerre survenante exposait des braves sans expérience à se mesurer tout à coup contre des troupes aguerries. je serais d’avis qu’ils portassent des son ètablissement la contribution sociale au Septieme ou même au Sixieme du Revenu net du Territoire. N’oubliezMais en portant la contribution à ce taux, remarquon remarquons qu’il ne S’agit que du Sixieme du Revenu net; et n’oublions jamais qu’il n’y a de Revenu net qu’après que les fraix de la Culture et l’intérêt des Capitaux que son exploitation exige ont été prélevés et payés.
          
                      
                        Il faut pourvoir  a ce que peut exiger la nécessité du moment et 
                        Il il vaut mieux avoir dans la suite à diminuer la dotation sociale, ou le taux de la contribution qu’à l’augmenter.
          La conservation et la défense du Pays sont d’une si haute importance, qu’il faut 
                     qu’on doit avant tout s’assurer que les moyens qu’on leur destine ne seront pas insuffisans, et ne pourront le devenir.
          Il ne faut point répugner à ce que le Gouvernement ait en tems de paix une noble et généreuse faculté de multiplier les travaux d’amélioration générale, et les dépenses relatives à l’encouragement des sciences, des Arts, des découvertes: toutes choses qui augmentent la prospérité de la Nation et les progrès de la civilisation. C’est la meilleure des mesures défensives: car rien n’en impose à l’ennemi, et ne contient ses mauvaises intentions comme de savoir que Vous avez un Revenu considérable dont l’emploi, ordinairement utile sans être absolument nécessaire, Sera sur la moindre apparence d’hostilité porté en un instant à la défense de la Nation, Sans qu’elle ait besoin d’aucun effort, ni de contributions nouvelles.
          Pour prévenir les abus de ce fonds consacré aux améliorations pendant la paix aux préparatifs militaires des qu’on a lieu de s’attendre à la Guerre, il suffit que le Pouvoir executif soit obligé de communiquer tous les ans aux deux autres branches du Gouvernement les projets de dépenses publiques d’amélioration qu’il croit utile de faire dans  l’année qui va commencer, 
                        et de prendre l’assentiment de la Chambre et du Sénat pour effectuer ces dépenses dont il rendra compte à la fin de l’année avant de proposer celles de l’année suivante.
          La Dotation ou concession sociale ainsi établie pour former le Revenu public par une portion réguliere et uniforme du Revenu net de toutes les terres n’est point un impôt. Elle est pour les nations dont les dépenses communes avaient été précédemment alimentées par des Excises et des Duties une diminution d’impôts, diminution égale à toute la valeur des fraix litigieux que les Excises et les Duties exigeaient; plus à toutes celles du dommage qu’éprouvait le travail par l’effet des gênes que les formes compliquées de la perception des impôsitions indirectes entrainent inévitablement; Plus à toutes celles du travail utile que peuvent faire en rentrant dans la société la foule des Percepteurs qui la tourmentaient.
          Elle est pour les nations qui ont le bonheur de pouvoir composer leur Systême de finance à neuf et dans un siecle éclairé, l’assurance une fois faite, et au meilleur marché possible, des moyens de maintenir et de perfectionner la société. Elle est la garantie de la liberté des personnes et du travail, et de la plus grande reproduction des richesses. Elle est pour tous les Citoyens le gage qu’on ne leur demandra 
                     demandera jamais d’impots et que jamais on ne leur en fera payerd’impôts.
          Dès qu’une fois il est convenu et reconnu que le sixieme plus ou moins du Revenu net des terres est la part indivisé de la société pour tous ses besoins politiques et administratifs, ce Sixieme n’entre plus dans les héritages, ni dans les ventes, ni dans les achats; il est hors du commerce. Il est autant hors de la propriété de chaque particulier que l’est pour ce même particulier la propriété de son voisin. Il ne coute donc rien a personne.
          C’était un avantage de la dixme, qui, toute nuisible qu’elle fut à l’Angleterre 
                     l’agriculture, ne coutait cependant depuis Son premier établissement rien à aucun des contribuables et ne prenait sur la propriété de personne, puisque personne ne l’avait ni vendue ni achetée, ni héritée. Elle était devenue semblable à ce que serait quelque mauvaise qualite naturelle du terrain, dont on défalque la charge, et le danger dans tous les marchés relatifs à ce terrain. Le fermier des terres prises à loyer ne la payait pas plus que le propriétaire.—Celui-ci en achetant achetant la terre ne l’avait payée qu’à raison du revenu qu’elle devait lui rendu après avoir acquitté la dixme; et le fermier ne la louait qu’en précomptant sur le produit de la Recolte cette même charge devenue la propriété d’autrui,
          Ainsi quand on établi chez une Nation le systeme Domanial 
                     une nation, et Surtout une nation qui a êté Soumise à des mauvais impots adopte le Systeme domanial de finance à partage  de Revenus, il est un encouragement pour tous les travaux et pour toutes les communications commerciales auxquelles il rend la liberté; il est un soulagement pour la Nation qu’il exempte de toute gênes 
                      
                        nulle 
                        toute gêne, il est une econom économie pour les Propriétaires des terres puisqu’il leur coute moins que les impôsitions indirectes qu’il remplace Et quand il est établi c’est bien mieux, il est la Suppression de l’impôt; puisque la propriéte claire et connue que le Corps politique acquiert sur une partie aliquote des revenux territoriaux n’entame plus, ne peut plus entamer la propriété d’aucun Possesseur de terre, ni le revenu de cette propriété en raison duquel elle a été acquise 
                     —et puisqu’elle donne la garantie la plus solide et la moins couteuse a toutes les proprietés, à toutes les libertes.
          Il serait bien malheureux pour les Etats-unis, obligés par l’etablissement de leurs manufactures et leur vœu d’indépendance absolue de l’Europe de changer le systême actuelle de leurs finances, qu’ils ne voulussent pas adopter 
                     préferer celui d’une constitution domaniale de Finances à partage de revenus. Cela serait bien malheureux pour le monde entier qui ne manquerait pas d’être confirmé pendant un Siecle au moins, peut être durant plusieurs, dans les préjugés que lAngleterre n’a point
				encore rejettés, quoiqu’ils soient très nuisibles à la liberté de Ses Citoyens, à ses fabriques, à son commerce, et surtout à son agriculture.
          De ce qu’une nation prospere malgre de trés grandes fautes administratives, commerciales, financieres et politiques, et prospere un peu plus, c’est à dire, est un peu moins malheureuse que la pluspart des autres nations qui font sur tous ces points des fautes encore plus grandes 
                     graves, il ne s’ensuit pas qu’il faille l’imiter en tout qu’il faille Suivre l’exemple qu’elle donne en commettant ces fautes, qu’il faille enfin  des fautes Semblables.—Il faut les juger; et c’est pour cela que Dieu a donné aux hommes un jugement,
          
                     L’Angleterre n’a en finance que deux bons principes: l’un excellent, c’est de toujours bien payer Ses dettes et trés exactement aux époques indiquées; il en resulte une grande économie, un moyen de puissance infinie; l’autre est de ne pas craindre d’emprunter pour sa defense tant qu’elle peut avoir un Sinking fund qui opere le remboursement. C’est à l’union de ces deux bons principes qu’elle doit de n’être pas vaincue, pillée, massacrée et conquise comme tant d’autres nations. C’est pour vous une leçon trés importante.
          Tout le reste de son systême de finance est astucieux, faux, mauvais, nuisible, contraire à l’interêt de ses finances elles mêmes; encore plus contraire aux droits naturels et Politiques des hommes et des Citoyens, à l’accroissement de ses richesses et de sa puissance.—Cependant, nous dira-t’-on sa Puissance se Soutient et ses Richesses augmentent.—Oui: mais ce n’est pas à cause de son Systême de finance; c’est malgré lui. C’est parceque Sur d’autres points elle respecte les droits des hommes presque autant que le font les Etats-unis, beaucoup plus que toutes les autres Nations. C’est parceque le fonds de Ses Loix non-financieres et les habitudes de Ses meurs sont favorables à l’Etude des Sciences et des arts, ainsi qu’a l’application des lumieres Scientifiques aux travaux utiles. Les francais ont des savans trés distingués et quelques uns Supérieurs aux plus illustres de ceux dont S’honore l’Angleterre: Mais en france la Science n’est le plus souvent qu’un plaisir et un luxe; en Angleterre elle est toujours un instrument.
          Ne prenez donc des anglais que la fidélité et la ponctualité dans les payemens, qui vous assurera le crédit si vous en avez besoin. Prenez des français, et avant eux puisqu’ils vous en laissent le tems, l’heureuse idée d’assigner au Corps Politique une part proportionnelle dans les revenus nets du territoire qui croisse et décroisse avec eux; qui augmente les moyens du Gouvernement quand les progrés de l’agriculture en multipliant les hommes et les Etablissemens particuliers, multiplie aussi les affaires et les besoins de l’Administration publique; et qui par la diminution des fonds de la Trésorerie, soit en général, soit dans quelqu’un des Etats Conféderés, avertisse ou que quelque faute a êté commise, ou que quelque malheur est à réparer.
          Vous rendrez ainsi Service à la france elle même dont l’ancienne amitié ne peut pas être oubliée des Américains fiers et reconnaissans de leur indépendance à laquelle les français ont eû le bonheur de puissamment contribuer. Il vous sera honorable, il est trés désirable pour les deux Nations que vous renvoyiez à la france ses propres lumieres confirmées par une experience dont le succés n’est pas douteux et peut d’avance être démontrée par des calculs dont l’évidence est palpable. 
                     
                     C’est une singularité des français de n’adopter généralement des decouvertes de leurs Compatriotes que celles dont le mérite a frappé les Etrangers et qui leur reviennent par des livres en langue etrangere ou par les relations des voyageurs. C’est en france que le métier à bas a été inventé, dédaigné, repoussé comme devant nuire aux tricoteuses. l’Artiste le porta en Angleterre: et cinquante ans aprés le Gouvernement français l’a racheté cherement d’un Anglais émigré. C’est en france que la navette volante a êté imaginée par un Mécanicien Lyonnais (Mr de la Salle.) Elle y a été employée il y a trente cinq ans dans un attellier 
                     attelier qu’on avait monté au château même des Tuileries; elle y fit des etoffes de damas imitant la Peinture et d’une si grande largeur  qu’on en tapissa les appartemens de la Reine; puis on n’y songea plus qu’en Angleterre où elle 
                     cette invention devint d’un trés grand usage dans toutes les manufactures; et il n’y a pas dix ans qu’elle a été rapportée d’Angleterre comme une invention 
                     decouverte très heureuse dont nos fabricans Se Servent aujourd’hui à l’imitation des Anglais qui la tenaient de nous. La science de l’économie politique est née en france et y a été poussée très loin par un petit nombre de philosophes et d’hommes d’Etat. Nos gens de lettres et nos autres Savans ne commencent a en adopter quelques Principes que depuis qu’Adam Smith, éléve comme moi et comme les autres Economistes français, de Mr 
                     quesnay et de Mr 
                     Turgot, a eû placé ces Principes incontestables par eux mêmes très inde independamment de Son autorité dans son beau livre de la Richesse des Nations. Quant aux deux Gouvernemens des deux Empires, ils ne font pas plus de cas de smith que de ses Maitres et de ses condisciples. Montesquieu qui sans avoir autant approfondi, ni même aussi bien connu la théorie de la Proprieté, celle de la Liberté, celle de l’Agriculture, du commerce et des finances, êtait néanmoins un si grand penseur et un Si admirable Ecrivain, n’a joui de sa complette et juste rèputation en france qu’aprés avoir été cité avec éloge dans le Parlement d’Angleterre.
          Il a toujours été difficile aux hommes de devenir Prophetes dans leur pays. Jesus Christ lui même l’a approuvé 
                     éprouvé, et Mahomet n’a mieux réussi que par des moyens qu’aucun Sage ne voudrait se permettre, qu’aucun homme de bien ne peut 
                        
                      
                     envier.
          
                     Vous aurez d’autant plus de mérite si vous apprenez aux français, et d’aprés leur doctrine comment une Grande Nation Puissance qui a une riche Agriculture doit organiser ses finances, que 
                     vous y aurez d’autant plus de mérite que la chose est plus difficile en amerique qu’en Europe et surtout qu’en Angleterre et en france.
          C’est ce que nous verrons dans l’article suivant en examinant cette difficulté, les moyens de la vaincre, les formes pratiques de l’exécution d’un Plan dont le fonds est si raisonnable.
          Des Differences locales
          qui paraissent rendre la Dotation domaniale du Gouvernement à partage de Revenus plus difficile à établir en Amérique qu’en Europe; et et comment cette difficulté peut être levée 
                     Surmontée,
          Il n’y aurait rien de plus facile dans la moitié de la France et dans toute l’Angleterre que d’assurer la perception fidelle et réguliere de la portion des Revenus territoriaux qu’on y assignerait au Corps politique.
          La pluspart des terres y sont affermées par des Entrepreneurs qui 
                        font les avances de l’exploitation et qui exécutent eux mêmes, ou font exécuter sous leurs ordres, les travaux nécessaires.—Et la valeur connue des Terres affermées donne une assez juste idée de celle des terres voisines que les Propriétaires cultivent ou font cultiver directement.
          Le prix du fermage est la plus exacte estimation possible du Revenu net, puisque ce prix est librement et contradictoirement débattu entre le Propriétaire et son Fermier, tous deux appuyés et éclairés par la double concurrence entre les Fermiers qui Veulent louer des Terres, et les Propriétaires qui en ont à louer.
          Le Gouvernement a le droit d’exiger la représentation des Baux, comme celle des Contracts d’acquisition, pour connaitre Sur chaque héritage ce que vaut en Argent la portion du Revenu que la Nation lui a déléguée ou concessionnée.
          Si une avidité, aussi criminelle que toutes celles qui font prendre le bien d’autrui, entrainait les Propriétaires et les Fermiers à ne pas énoncer dans leurs Baux la véritable Valeur du Revenu, à contracter pour le surplus du payement des engagemens Secrets, ou à faire donner d’avance par le fermier au Propriétaire une avance 
                     Somme dont le Bail ne ferait pas mention, ce serait une de ces choses repréhensibles qui ne peuvent pas être entierement ni constamment ignorées, dont il y a toujours quelque bruit, et dans le Pays
				une connaissance sourde mais générale qu’une verification spéciale peut aisement constater.
          Le Coupable et son complice pourraient être punis par une Amende proportionnée à la fraude et par la perte ou la suppression plus ou moins longue de leur droit d’assister aux Assemblées politiques et dy voter. Ce serait un homme et même deux qui auraient menti à la société et bravé 
                     trahi leur honneur, pour voler l’Etat et diminuer la puissance nationale. La peine qu’on leur imposerait ne inspererait 
                     infligerait ne pourrait exciter aucune pitié.
          Une autre précaution a été proposée pour affaiblir sensiblement, peut être détruire entierement l’intérêt vil et honteux qui pourrait porter à un tel délit.—C’est une bonne loi sur les hypothéques qu’on appelle en Amérique Mortgages. Elle n’éxiste pas encore; elle a été deux fois au moment d’exister en France. Elle existera partout aussitôt que les Anciens legistes influeront moins sur la legislation, et que celle ci sera dirigée par des Esprits plus profonds plus administratifs.
          On peut ordonner d’abord pour la sureté des Créances, d’abord que toutes les hypothéques (mort-gages) seront Spéciales au bien qui leur aura été engagé, que nulle d’entre elles ne pourra demeurer secrete, qu’elles seront toutes inscrites Sur un Registre public, ainsi que la Valeur du bien mort-gagé, telle que l’aura déclaré le Propriétaire; 
                     Proprietaire.  On peut ordonner 
                      ensuite que tout héritage qui serait engagé, hypothéqué, mort-gagé pour les trois quarts de sa valeur ainsi déclarée, serait 
                     pourrait être mis en vente à la premiere requisition des créanciers ou d’un seul des Créanciers 
                     qui Se porterait à faire cette réquisition, à moins que le propriétaire ne le remboursat Sur le champ, ou ne lui remboursat une somme suffisante pour que ce bien ne restat engagé qu’aux trois quarts de sa valeur
          Cette loi ferait baisser au profit des 
                     de tous les Propriétaires l’intérêt des prêts d’argent sur hypothéque territoriale, parce qu’elle donnerait aux Créanciers bon et 
                     bonne et suffisante  garantie. Et le taux de l’intérêt baisserait aussi sur les autres emplois d’argent, qui ont tous un cours proportionné à leurs risques, mais dont la premiere bâse est toujours dans l’intérêt que produisent les placemens les plus Surs 
                      
                        moins hazardeux, dans celui des prêts sur mort gage de terres.—Ce n’est pas 
                        et ce ne Sera jamais un petit avantage pour un Pays que celui d’y faire baisser Sans effort l’intérêt de largent
          C’en serait un autre beaucoup plus grand encore que celui de donner aux Propriétaires des terres, outre la conservation de leur honneur, un autre puissant motif de ne pas dissimuler la Valeur de leurs biens fonds. Car supposé qu’ils voulussent faire passer pour n’être que de huit mille dollars, la Valeur d’un bien qui serait réellement de seize mille, ils ne pourraient emprunter sur ce bien que Six mille dollars sans risque d’être dépossedés de leur propriété: au lieu que, le déclarant à sa véritable Valeur, ils pourraient sans dager 
                     danger en emprunter jusqu’à près de douze mille. De Sorte qu’ils ne pourraient se laisser tenter de Voler à la République la moitié de sa part légitime, ou dans l’hypothêse pôsée pour les Etats unis un douzieme du Revenu de leur héritage sans perdre la moitie de leur crédit, de leur pouvoir de faire des améliorations sur cet héritage ou dans leurs autres affaires.—Très peu de gens céderont à la tentation d’une faute si contraire à leur intérêt et à la conservation de leur propriété; faute qui d’ailleurs les exposerait à des peines morales et politiques très ameres à supporter.
          Accoutumer les Citoyens à dire vrai en matiere de contributions, mettre le Gouvernement dans la position heureuse de pouvoir compter sur les déclarations, et de n’avoir que trés rarement besoin des vérifications, ce serait un immense perfectionnement de la morale habituelle et de la société.
          
                     La forme actuelle de garantie de l’exacte recette de vos Douanes, le serment affirmatif sur la Bible de la valeur des marchandises importées n’a pas cet avantage. Au contraire, il n’a que trop appris aux négocians de vos Ports à se moquer de la Bible, à baiser leur pouce
                     
                     
                     comme plusieurs d’entre eux ont l’insolence de le dire, et à mépriser la sainteté du serment, la délicatesse de la parole.
          
                     
                     
                     La loi sur les hypothéques, pour augmenter le credit des propriétaires, pour baisser l’intérêt de l’argent, enfin pour prevenir la fraude dans les déclarations et le payement de la dotation sociale, serait applicable à l’amérique 
                     Amérique comme à lEurope.
          Elle doit être un des remedes à la difficulté de connaitre dans Votre Pays, le revenu net des biens fonds, et par conséquent de répartir sur eux le septieme ou le sixieme de ce revenu que la loi fondamentale des finances aurait donné à la Confédération des Etats unis, en renplacement de la perte que vos dernieres resolutions et vos entreprises actuelles pour élever des manufactures doivent faire éprouver à vos Douanes.
          
                     Voici 
                     Nous avons maintenant à examiner avec la plus grande attention 
                      cette difficulté très importante qui a pensé m’empêcher de vous écrire une seule ligne de ce mémoire dejà trop long, et qui tout considéré a fini par me déterminer à y mettre la main, et à lui donner un développement assez étendu.
          Vos Terres ne présente 
                     présentent point de revenu net apparent.Vos Cultivateurs sont si bien logés, si bien nourris, si bien vêtus, Se levent si tard, travaillent si peu, ménagent tant leur peine, donnent tant à leur plaisir, passent si longtems à déjeuner, a diner, à prendre le thé, à souper, que la recolte toute entiere est consommée et parait n’avoir produit que ses fraix. La seule chose à laquelle on puisse reconnaitre un bénéfice est laugm l’augmentation des bâtimens, et l’embellissement des meubles.
          On ne peut chez vous louer une terre: car celui qui n’en serait pas propriétaire et qui se chargerait de l’exploitation, ne voulant pas vivre avec moins d’aisance que les autres cultivateurs ses voisins, consommerait tout, comme 
                     ainsi que fait le propriétaire lorsqu’il administre lui même, et ne payerait rien à celui-ci.
          D’ailleurs avec les mêmes avances en bestiaux, instrumens et argent, on peut en se jettent 
                     Se jetter vers l’ouest et y trouver de la terre à très bon marché et à long crédit, qu’on paye avec les produits successifs; et il n’y a personne qui à travail égal et dépense presque égale, n’aime mieux être établi chez soi, sur un bien qu’il pourra transmettre à ses Enfans ou revendre avec avantage, que Vivre à terme sur le bien d’autrui.
          L’espece d’hommes Cultivateurs et Capitalistes qu’on appelle fermiers en Europe n’existe donc pas aux Etats unis. Le mot Farmer n’y a pas le même sens qu’en Angleterre quoique les deux nations parlent la même langue. An English Farmer est un homme qui loue et qui 
                     exploite pour un terme plus ou moins long un bien rural appartenant à un autre homme lequel en est
				the Freeholder. Au contraire an american Farmer est Freeholder lui même, il est Gentleman-Farmer. Et farmer en Amérique est précisement le Cultivateur propriétaire d’une terre qu’il n’afferme pas.
          Vous êtes donc privés en Amérique de la meilleure maniere de connaitre le Revenu net des terres, le débat et la concurrence entre les Propriétaires et les fermiers locataires.
          Il ne faut pas que celà vous rejette aux impositions indirectes qui sont de toutes les contributions les plus couteuses et les plus incompatibles avec la liberté.
          De ce que Vos Propriétaires confondent les jouissances, l’aisance, la richesse que les terres qu’ils cultivent leur produisent avec les fraix de leur exploitation, il ne s’ensuit pas qu’ils n’ayent point de revenu. Ils en ont  
                        un très réel puisque, outre l’abondance et le luxe même dont ils jouissent, la pluspart d’entre eux s’enrichissent.—Si la culture ne rendait que ses fraix et l’intérêt de son capital, elle demeurerait stationnaire. Il y a démonstration du revenu quand elle fait des progrès. Et ce revenu n’existe pas moins chez ceux qui le dépensent tout en superfluités, que chez ceux qui sans se réduire à une épargne sordide, d’ailleurs très rare aux Etats unis, y trouvent le moyen de faire des améliorations notables.
          
                     Ce revenu quoiqu’il ne soit pas possible de le connaitre ont une aussi parfaite exactitude qu en europe où le renouvellement 
                     chez vous le revenu des terres aussi parfaitement qu’on le fait en Europe, où le renouvellement fréquent des baux à loyer ramene le débat de sa valeur entre les Propriétaires et les Fermiers est 
                     ce revenu est cependant estimé d’une maniere implicite dans les contrats de Ventes. Car l’acheteur ne veut payer la terre qu’en raison du revenu qu’il compte en retirer, et le Vendeur ne veut pas la donner pour moins
				que le Capital du Revenu qu’il en obtient 
                     obtenait.
          A chaque vente de terre cultivée, ou Settled, il y a donc dans le prix du Capital une estimation contradictoire du Revenu. Le Revenu d’une terre mise en culture est la rente de ce qu’elle Vaut de Capital au dessus de ce qu’elle valait quand elle était inculte.
          Une terre même inculte et couverte de ses bois primitifs a une Valeur dans votre Pays; mais ce n’est qu’une valeur d’espérance: car cette terre ne donne encore aucun revenu. Cependant on a pris dans les Etats unis l’usage d’y impôser une taxe legere. On a cru que cette petite taxe porterait les Propriétaires à mettre en culture leurs grandes Possessions, ou à les vendre plus volontiers à des Settlers, à des Entrepreneurs de culture. Cela n’êtait ni bien Vrai, ni bien juste; mais la taxe étant très faible n’a qu’un très faible inconvénient, et 
                     
                     
                  puisqu’elle existe sans occasionner de murmure, comme aussi sans gêner la liberté ni le travail, je ne proposerai pas de la Supprimer.
          Je dirai seulement, que de la valeur d’une terre mise en exploitation, il faudrait retrancher celle qu’elle avait étant encore sauvage et qu’il n’y au 
                     a que le surplus qui soit le Capital produisant un revenu: capital dont la rente doit exprimer le revenu impôsable duquel la dotation domaniale de finances à partage de Revenu peut donner à la société le septieme ou le Sixieme, plus ou moins selon les circonstances locales ou politiques de la Nation qui veut se créer un systême de finances raisonnable et constant.
          Telle serait la justice exacte. Mais aux Etats unis la Valeur primitive du terrein etait 
                     est si peu de chose, que l’usage étant introduit de la charger d’une petite taxe qui se fondra 
                        S’unira naturellement dans 
                     à celle de la terre cultivée, il n’y aura dans la pratique qu’une injustice et un danger infiniment petits à regarder le capital entier des terres exploitées comme le type du revenu qu’elles
				doivent produire.
          Ainsi la Contribution territoriale qui en Europe peut être à tant pour cent du Revenu, doit en Amérique être à tant pour mille du capital ou de la valeur de la terre.
          Reste à connaître avec l’approximation suffisante quelle est pour chaque propriété son capital ou la Valeur quelle a eue lorsque le Possesseur actuel en a fait l’acquisition; et lorsqu 
                     quand il y a longtems qu’il en jouit quelle en a été l’augmentation ou la diminution.
          Il faut pour cela quelques institutions spéciales dont le commencement a lieu aux Etats unis, mais qui sont loin d’y être a leur perfection.
          Il y a dans presque tous les Etats, si ce n’est pas dans tous, un Land-Office. C’est partout un Etablissement fondamental. Le Land-office doit tenir en bon ordre toutes les cartes génerales et particulieres.  
                     il suffira en outre d’établir par une loi que pour la sureté même de toutes 
                     tous les propriétés 
                     propriétaires,  
                     toutes les 
                     indentures qui transmettent des propriétés territoriales, tous les contrats de Ventes et de mort-gages 
                     y soient enregistrés au land-office; Cela importe beaucoup pour prévenir l’abus corrupteur des fausses dates, qui dans le cas de mauvaises affaires pourraient frustrer une partie des Créanciers en faveur des autres.
          Il faut que la déclaration de tous les héritages et de leur Valeur soit faite au Land-Office par les Propriétaires.
          Et que la loi sur les hypotheques ou Mort-gages (dont je Vous ai parlé ( pages 43 et 44 de cette lettre) établie et en vigueur donne garantie que dans ces Déclarations les Propriétaires auront intérêt a être Véridiques.
          
          
                     Les déclarations de Valeur doivent être faites sans aucuns fraix.
          L’Enregistrement des Contrats de Vente et de Mort-gages doit etre soumis à des fraix Suffisans au salaire des Employés qui inscriront ces Contrats ou leur extrait sur les Registres publics. En Europe on a fait de cette fonction qui devrait être de simple bon ordre un objet de revenu public: Il est en France de plus de cent millions de Francs, (plus de Vingt millions de dollars). Je ne Vous proposerai point d’imiter cet exemple, quoique ce soit un des moins mauvais impôts parmi ceux qui sont mauvais. Il ne viole pas la liberté des maisons et n’occasionne pas de
				fraix litigieux puisque c’est le contribuable qui va pour  
                     son propre interêt chercher le Percepteur, et non pas le Percepteur qui poursuit le contribuable, mais il donne une idée illusoire des prix de vente puisqu’il faut bien y
				ajouter la valeur de l’impôt
          Or il ne faut pas calculer la valeur de la contribution sociale d’après ces prix de Vente exagérés et soumettre à un impôt le rencherissement déjà causé par un autre impôt comme on le fait dans le systême des Excises et des Duties.
          Il faut qu’il en soit du service de l’Enrégistrement comme de celui de la Poste aux lettres qui doit rembourser ses dépenses avec quelque chose de plus que leur Valeur moyenne pour qu’on ne soit jamais exposé à un deficit; mais qui ne puisse apporter à la Tresorerie qu’un revenu éventuel et faible, appliqué à la caisse des dépenses imprévues. Tout service public ou particulier doit avoir son salaire et être remboursé de ses fraix: aucun ne doit être soumis à une Taxe. Car cette taxe ajoutée au prix du service retomberait avec augmentation de charge sur le Revenu des Propriétaires de biens fonds, et l’impôt se pillerait lui même.
          [On doit éviter 
                     soigneusement 
                     éviter qu’il y ait rien de fictif, de faux, d’illusoire, d’exagerateur ou de dépréciateur dans le prix que le concours de tous les travaux, de toutes les ventes, de tous les achats, de tous les commerces donne aux propriétés territoriales qui sont le fondement de la sociéte et la manufacture de toutes les subsistances de toutes les matieres premieres, au la portion du revenu de ces 
                     ainsi qu’à 
                     . Il faut toute l’exactitude possible dans l’estimation du revenu de ces la partie du revenu de ces propriétés qui est la dotation du corps politique et la mesure de la puissance nationale.
          
                     Je dois faire une observation sur la manière d’évaluer les maisons et leurs cours ou jardins (yard) dans la repartition de la contribution territoriale. Il est très intéressant pour tous les Propriétaires des Villes et même dans les campagnes pour les Bâtimens tant ruraux d 
                     que d’habitation que l’opinion ni le Gouvernement ne tombe à cet égard dans aucune injustice.
          Le Bâtiment d’une maison est une entreprise à fonds perdu; Au 
                  bout d’un certain nombre d’années la maison tombe, quoiqu’on ait fait de grands fraix pour l’entretenir, et il faut la rebâtir à neuf avec autant de dépense que la premiere fois.
          Ce n’est donc pas une propriéte dont le Capital, le Revenu ou le prix du loyer puissent être regardés comme engagés dans la même proportion envers la société politique que le Capital ou le revenu des champs, des bois, ni des Prairies.—Mais une maison est cependant une maniere d’exploiter son terrain que le Propriétaire a jugée autant ou plus profitable que de le mettre en culture; et la preuve que tel a été son jugement, c’est qu’il a bâti la maison.—Il S’ensuit que le terrein sur lequel une maison est bâtie et celui que renferment les cours (yard) qui lui donnent accès ou servent à son usage doivent etre estimés en Capital et revenu à lorsque c’est à la Campagne sur le pied des meilleures terres cultivées du Canton où elle 
                     la maison est située; et dans les Villes sur le pied que la concurrence établit pour les terreins qu’on y achette pour 
                     afin de bâtir dessus, prix qui n’est pas le même dans tous les quartiers, mais qui dans chaque quartier est de notoriété publique.
          Le prix du loyer de la maison, qui peut être plus ou moins elevé en raison de la beauté de la commodité du Bâtiment, ne doit pas Servere 
                     Servir de base à sa contribution sociale, mais seulement la grandeur et le prix du terrein qu’elle occupe: et il ne peut y avoir à cet égard aucune difficulté quand la maison n’a de logement que 
                     qu’au Rèz-de chaussée.
          Mais si la maison a, audessus du Rèz de chaussée, un ou plusieurs étages, on croit en general 
                     il est assès raisonnable de regarder la superficie de chacun de ces Etages comme un nouveau terrein ajouté par l’art à celui que la nature avait donné, ou comme une seconde maison de même étendue bâtie sur la premiere, enfin comme un nouvel usage du même terrein, et de soumettre la maison à autant de fois la Contribution du terrein que ses batimens couvrent, autant de fois que ce terrain est multiplié de fois par le nombre d’ 
                     des Etages. Je serais disposé à l’adoption de cette opinion, qui ne ferait encore porter sur le revenu des maisons qu’une contribution très moderée, et qui n’a 
                     n’aurait rien d’arbitaire puisqu’elle porterait sur un 
                     dependrait d’un toisé géometrique dont le Propriétaire de la maison est aussi bon juge que le Gouvernement lui même.
          
                     
                     
                        Mais il faut songer à des difficultés bien plus grandes, à des considérations d’une toute autre importance. Dans la position ou vous forme votre résolution courageuse, il n’y a rien à 
                        Je viens de dire, ou à peu prés, tout ce dont il faut s’occuper pour procurer aux Etats unis le nouveau revenu public, qui leur deviendra nécéssaire quand ils auront sacrifié celui de leurs douannes à la creation de leurs manufactures Ce sacrifice en lui même et ce nouveau besoin
				d’un nouveau Revenu demandent des considérations d’une toute autre importance.—Dans la position où vous lance votre résolution courageuse, il n’y a rien a dissimuler
          
          Vous payez depuis trente ans, ou plus tôt les Propriétaires de Vos terres payent toutes les perceptions de vos Douanes: tant celles qui portent sur la consommation directe de ces Propriétaires, que celles qu’ils sont forcés de rembourser à leurs salariés; et tous les habitans des Etats unis sont directement ou indirectement les salariés des Propriétaires des terres de leur Pays.
          Vos Commerçans avancent quatorze millions de dollars à la Douane, et ils y ajoutent au moins quatorze cent mille 
                     dollars pour l’intérêt de cette avance: car tout argent qui sort de leur caisse doit en y rentrant leur payer dix pour cent.
          Ils ne vendent directement aux Propriétaires que le tiers au plus des marchandises dont ils ont acquitté l’entrée à la Douane.
          Ils cédent la moitié des deux autres tiers aux marchands des petites villes, qui ajoutent à cette portion de marchandises en les débitant cinq cent mille autres dollars pour retrouver aussi l’intérêt dont ils garantissent et payent les fonds aux négocians des Ports.
          Le dernier tiers est distribué dans les Campagnes par les petits débitans qui tiennent des stores. Et ceux-ci faisant moins d’affaires sont obligés pour vivre et gâgner en raison de leurs dépenses de porter plus haut l’intérêt de leur argent: ce qui leur devient d’autant plus facile qu’ils ont moins de concurrence à soutenir dans leurs domiciles lointains. On ne peut estimer à moins de Sept cent mille 
                     dollars ce qu’ils peuvent, veulent et doivent ajouter à la valeur de l’avance que les autres commissionnaires au débit des marchandises étrangeres ont faite aux Douaniers.
          Il y a donc Deux millions Six cent mille 
                     dollars ou dix huit pour cent,  outre les appointemens et autres fraix de la Douane payés aux dépens de la Nation, c’est à dire des Propriétaires de vos Terres et a ceux de votre propre Trésorerie au delà de l’impôt que reçoit votre Gouvernement.
          Et comme les gages des Douaniers joints à l’entretien de leurs bâtimens et de leurs barques ne peuvent, même dans votre Pays économe couter moins de deux pour cent, ce sont Vingt pour cent que vous coute, que coute à Vos Propriétaires de terres la perception de Vos Douanes.
          Il en est de même en tout Pays, et le mal est plus grand dans ceux qui multiplient les précautions, les gardes, les surveillances comme en France et en Angleterre; où les fraix de perception excedent Vingt pour cent, et n’empêchent pas que les négocians, les marchands et les débitans du troisieme ordre n’y ajoutent Vingt autres pour cent à titre d’intérêt de leurs avances.
          
          C’est ce qui fait que toutes les nations de l’Europe qui connaitraient le prix de la liberté du Commerce et qui voudraient suppléer  au revenu qu’elles tirent de leurs Douanes par une imposition plus plus simple, plus juste et dont le recouvrement ne passât point par tant de mains, y gâgneraient au moins quinze pour cent, épargneraient à leurs contribuables, à leurs propriétaires ces quinze pour cent ou un Septième de la contribution levées par cette voie indirecte.
          Vous auriez un avantage semblable, si en constituant Vos finances d’après le systême domanial à partage de Revenus, ou à contribution sur les Capitaux fonciers proportionnelle à ce partage, vous pouviez Supprimer vos Douanes.
          Mais, malheureusement, c’est ce que vous ne pouvez pas.—L’espoir de vos Manufactures naissantes est précisement fondé sur ces Douanes. Les Entrepreneurs de vos nouveaux établissemens de Fabriques comptent que les dix pour cent levés par les Douanes sur les marchandises apportées de l’etranger élèveront assez le prix de ces marchandises, pour compenser la différence du prix de la main d’œuvre et laisser quelque bénéfice aux manufactures nationales. Et l’on demandera pour elles à Votre legislature de hausser le taux des tarifs de Douane plustôt que de les baisser.
          Les Manufacturiers ne croient jamais que la concurrence étrangere soit trop ni 
                     ni même assez repoussée. Ils ne savent pas que les Douanes n’ont qu’un Maximum dans leur force répulsive: maximum qu’on ne peut tenter de passer sans diminuer cette force, et sans ouvrir la porte à la contrebande.
          Quand le Tarif de la Douane n’est pas plus cher que les Fraix et la prime d’assurance de la contrebande, cette derniere est impossible.
          
                     
                        Elle peut même Etre 
                        Elle ne peut même pas être considérable si le tarif n’excede que d’un ou de deux pour cent ce que la Contrebande couterait; parce qu’à ce prix les maisons puissantes, qui ont de gros capitaux et qui pourraient donner  à la Contrebande une grande activité ne veulent pas pour un si petit bénéfice S’exposer à un procès deshonorant.
          Mais si dans le dessein mal combiné de favoriser davantage les manufactures nationales, on veut pousser les tarifs à une plus haute valeur, ou Si l’on se porte à la prohibition absolue, on fait précisement le contraire de ce qu’on désire, et l’on appelle la contrebande redoutable de etranger 
                     l’Etranger plus économe ou plus instruit
          La prohibition absolue ne peut être maintenue que par une inquisition dans l’intérieur ordinairement 
                     odieusement vexatoire, qui encore n’est jamais assez efficace et que votre Peuple ne pourrait ni ne Voudrait supporter.
          
          Les Tarifs trop forts Sont violés impunement par des opérations habilement combinées et des primes d’assurances régulierement servies en faveur de la contrebande.
          La grande étendue de vos côtes, et la multitude de vos Creeks, ou un Vaisseau louvoyant à la mer peut verser des marchandises dans ses chaloupes et ses canots, ou même dans des boots du Pays qui communiqueraient avec lui rendraient pour vous cette contrebande effrayante et facile.
          Vous serez donc obligés de ne pas hausser vos tarifs.
          
                     Peut-être même pour les faire respecter dans leur force actuelle, serez vous entrainés à faire croiser des Bâtimens de guerre, Gardes-côtes, qui seront d’une grande dépense et Vous exposeront avec la marine anglaise à des engagemens sanglans et dangereux, tant en eux mêmes que par leurs conséquences politiques. Peut être croirez vous nécessaire 
                     conséquences politiques. Il y a exemple que l’Angleterre a fait la guerre à l’Espagne, parceque celle ci avait en confiscant repousse la contrebande que faisaient les Anglais sur les cotes de l’Amerique. Peut-être croirez-vous necessaire d’avoir des Brigades sur les bords de la mer. Il n’y a aucun doute qu’il vous en faudra sur vos frontieres Vers le Canada et les Lacs: faible garde quand le taux trop élevé des tarifs et la trop grande différence du prix des marchandises nationales et des marchandises étrangeres appellent la contrebande. Car l’espece
				d’hommes dont on peut les composer ces brigades sont ordinairement les agens les plus actifs de cette contrebande qu’ils sont charges 
                     qu’on les charge de repousser. L’Argent que la Nation leur donne ne saurait les empêcher de convoiter et de recevoir celui des contrebandiers; et de se porter en force, dans les endroits où leurs 
                     les chefs Savent trés bien que les convois ne passeront pas, laissant à découvert ceux qui serviront à l’introduction 
                     que leurs conventions et leur bienveillance ont designé pour l’introduction.
          Ces sortes d’abus sont l’histoire des Nations douanieres à hauts tarifs. Ils n’ont encore pu être réprimés nulle part.—Vous ne pouvez 
                     pourrez y échapper qu’en calculant avec beaucoup de justesse quelle doit être la proportion du Tarif pour que la contrebande n’ait pas d’intéret  
                     intérêt de le violer.
          Mais toujours est-il que voulant établir des Manufactures peut-être avec un peu moins d’instruction que l’on en 
                     n’en a dans la Grande Bretagne, et certainement avec une main d’œuvre plus chere que celle de l’Angleterre et de l’Irlande, vous ne pourrez vous passer de vos Douanes tant que vos manufactures ne seront pas en état de lutter par elles mêmes et à forces égales contre celles de l’Europe, et surtout contre celles des Isles Britanniques qui ont à leur disposition tous les moyens d’instruction, d’industrie, de capitaux, et de navigation.
          
          Vos nouveaux manufacturiers calculent de cette maniere: “si nous pouvons faire nos étoffes au même prix qu’ont aujourd’hui en Amérique celles qui nous viennent d’Angleterre, nous gagnerons suffisamment.” Et nul d’eux ne voudrait s’établir s’il croyait être obligé de donner sa marchandise audessous de ces prix consacrés par l’usage.
          Mais le Prix des marchandises Anglaises est haussé de Dix pour cent par vos Douanes à l’entrée des Etats-unis. Il faut donc pour que vos fabriques prosperent que Votre Nation paye leurs ouvrages comme elle paye ceux de l’Angleterre dix pour cent de plus que le prix naturel qu’elles 
                     qu’ils auraient dans le cas de l’entiere liberté du commerce.
          Votre Peuple sera vétu et meublé au méme prix. Et à cet égard, il n’y aura rien de changé pour vos consommateurs et pour les Propriétaires de vos terres, chargés de rembourser tous  
                     ces consommateurs des dix pour cent imposés par leur consommation.
          C’est à dire que Quatorze millions de dollars continueront d’être levés sur les vêtemens et les meubles de vos Concitoyens 
                        citoyens: la seule différence est qu’au lieu d’être levés au profit de vos Douanes et par elles à celui de votre Gouvernement, ou pour mieux dire à celui de vos dépenses sociales et politiques, ils le seront à celui de Vos manufacturiers.
          Ce que vous décretez par cette opération est une gratification annuelle de quatorze millions de dollars accordés par la Nation à ses fabricans pour les empêcher de perdre sur un travail qu’ils ne pourraient pas faire à aussi bon marché que les Etrangers.
          Il S’en Suit que les quatorze autres, ou peut être quinze, ou peut-être Seize millions de dollars qu’il vous faudra lever en sus pour payer les intérêts de vos dettes, pour rembourser leurs capitaux, pour subvenir aux fraix de votre administration, pour créer votre artillerie, pour augmenter de plus du double vos petites armes de guerre, pour augmenter même la dépense de vos Douanes devenues les gardiennes de la gratification accordée à vos Manufacturiers et que les Anglais tenteront de violer ou de séduire: il s’ensuit dis-je que ces quatorze ou seize millions de dollars seront pour votre Nation, et quelque forme de prévention 
                     perception que vous puissiez adopter, un Impôt entierement nouveau; lequel doublera l’impôt ancien, toujours persistant, mais destiné desormais à la création et à l’encouragement des Manufactures.
          Ce n’est pas une chose que dans aucun pays on puisse cacher aux contribuables; moins encore que dans un pays comme le vôtre on veuille cacher à des contribuables qui sont en même tems les  souverains, et savent très bien que leur Gouvernement n’est qu’un délégué utile et respectable.
          
                     Doubler l’impôt! le doubler tout à coup! Et chez un Peuple où il faut du raisonnement et des observations assez fines pour 
                     et des raisonnemens très Suivis pour comprendre et reconnaitre qu’il y a en effet un Revenu net imposable quoique la culture ne paraisse rendre que ses fraix!—ce sont des propositions et des resolutions 
                     resolutions que les trois branches du Gouvernement, et que l’opinion publique ne peuvent adopter sans un très grand effort de patriotisme et de courage d’un Patriotisme, d’un courage qui s’etende 
                     S’etendent à toute la nation.
          Si vous y  
                     réussissez, vous aurez fait le plus grand 
                        etonnant miracle que Jamais ait mentionné l’histoire et que la philosophie puisse imaginer.
          Mais l’existence même de votre République est un miracle. Il n’y avait aucune Vraisemblance que Washington, Franklin 
                     Franklin, Jefferson 
                     Adams une douzaine d’autres hommes illustres Vingt mille hommes intrépides, et deux millions d’ames disseminés dans de demis-déserts sur quatre cent lieues de Côtes et le long des rivieres à cent
				lieues de profondeur, réussiraient résisteraient à la puissante Angleterre soudoyant l’Allemagne, conquereraient, 
                     et conquerraient, soutiendraient, honoreraient leur indépendance.
          Qui a fait cette chose extraordinaire? La Raison, la perséverance, le courage.
          La Raison est la même et plus éclairée, le courage ne peut pas être diminué, il a été couronné par le succès. La Nation est trois fois plus nombreuse, le Pays quatre ou cinq fois plus riche et mieux cultivé.
          
                     Nil desperandum!
          Vous avez 
                     aurez à dire à Vos Compatriotes:
          „Citoyens,
          „Deux grandes Puissances qui se font en Europe une guerre acharnée auraient voulu toutes deux engager les Etats-unis à prendre parti pour l’une ou pour l’autre.
          „Quand les moyens qu’elles y ont employés auraient été d’une nature plus persuasive que ceux dont elles ont fait usage, Votre Gouvernement aurait cru devoir se renfermer, comme il l’a fait, dans la neutralité la plus Scrupuleuse; et vous avez approuvé Votre Gouvernement.
          „L’honneur, la dignité, la moralité de Votre Nation ne permettent point que le sang d’un Américain coule pour aucune autre cause que la défense de la Patrie, et vous interdisent en tout autre cas de verser celui des autres peuples.
          
          „Cette modération et cette vertu ont exposé des deux parts Votre commerce à de grandes Vexations
          „Il est vraisemblable que la tentative de les réprimer de l’un et de l’autre côté par la force, et comme il eut été juste avec une Vigueur égale, aurait surpassé votre Puissance. Et d’ailleurs Vous auriez répugné à rendre responsables, des erreurs de leurs Gouvernemens, les individus innocens des Nations dont ils disposent.
          „Vos nobles Esprits ont préféré une independance paisible, qui ne cesserait de l’être que si vous étiez attaqués de plus près; et qui alors deviendrait aussi redoutable qu’on à droit de l’attendre des hautes pensées qui ont fondé votre Republique, du bonheur qu’elle vous a procuré, et de l’intrepide 
                        l’invincible courage dont vous avez donné tant de preuves dans les tems les plus difficiles.
          
                     
                     „Vos projets, vos efforts et vos capitaux Se sont tournés vers l’établissement dans votre Pays de Manufactures semblables à celles de l’Etranger dont vous étiez accoutumés à consommer Ses produits.
          „Et puisqu’il y a des Gens assez insensés pour ne pas vouloir que les Enfans du même Dieu, que les habitans du même Glôbe communiquent ensemble comme des Freres, en profitant mutuellement de leurs lumieres et faisant un échange amical des fruits de leurs divers climats, du travail de leurs différentes industries, Vous avez voulu que, du moins dans le Pays Soumis à votre Autorité, on put trouver de quoi satisfaire à tous ses besoins Sans
				courir le risque d’aucune insulte, sans éprouver aucun dommage.
          „Vous avez voulu demeurer libres et tranquilles sous la protection De Dieu, de votre sagesse, de vos loix, de vos montagnes et de vos mers.
          „Ce bonheur simple et durable vous coutera très cher; mais beaucoup moins que ne l’eut fait la guerre lointaine la plus heureuse.
          „Le revenu considérable que vous procuraient vos Douanes deviendra nul, ou presque nul. Il est même possible qu’elles ne soient à l’avenir qu’un moyen couteux de préserver vos Manufactures encore naissantes d’une concurrence que dans les premiers momens, et pour leurs premiers essais, elles auraient peine à soutenir.
          „Il vous faut donc un Revenu nouveau, et au moins égal à celui que des circonstances qui ne dépendent pas de vous et de vos généreuses Révolutions 
                     Résolutions détruisent dans vos mains.
          „Vous êtes une Peuple probe. Vous avez à payer les intérêts de vos dettes. Vous avez à en rembourser les Capitaux aux Epoques convenues. Ce ne Sont pas des choses Sur lesquelles vous puissiez ni veuilliez balancer. L’exactitude dans les Payemens est la mesure la  plus conservatoire d’un corp politique; elle seule peut garantir à l’Etat qui s’en est imposé la loi, lheureuse certitude de trouver toujours des fonds et de ne jamais manquer d’argent dans les grandes calamités.
          
                     „Vous êtes un Peuple prudent. Vous avez à prevoir toutes les suites possibles des orages qui vous environnent. Si l’une des Puissances qui se disputent le monde devient absolument prépondérante, on ne peut prévoir 
                        savoir où s’arrêterait son ambition. Quand Rome et Carthage Se déchiraient, la Grece et l’Asie auraient du se préparer et Se tenir en garde contre le Vainqueur quel qu’il pût être.
          „Avant même que l’une d’elles Soit soumise, il Se peut que, pour Se reparer 
                     reposer toutes deux, elles s’accordent momentanément, et même qu’elles s’accordent contre vous. Il se peut que votre conquête entre dans les concessions passageres ou dans les ruses de leur politique.
          
                     
                     
                     
                     
                     
                     
                     „Des Républicains dignes de ce nom savent périr plustôt qu’obéir à des conquérans. Ceux qui en sont encore plus dignes ne périssent ni n’obeissent.
          „Vous avez à augmenter votre Artillerie, à perfectionner tous vos points de défense, à y faire concourir dans ceux qui sont maritimes des Chaloupes canonieres et des Batteries flottantes, dan ceux qui sont terrestres des Postes fortifiés.
          „Il ne faut pas même Vous n’irez chercher personne. Mais il ne faut pas qu’un 
                     qu’aucun ennemi puisse mettre impunément le pied sur votre territoire.
          „Il ne faut pas que, même avant de fuir, ils puissent 
                     il puisse y commettre de grands dégats: car vous auriez tous à les réparer. Dans une Guerre défensive et Républicaine, il faut que les pertes soient communes autant que la vaillance qui S’y oppose.
          „Il faut que nulle récolte ne soit ravagée, que nulle maison ne Soit brulée, que nulle famille n’éprouve un malheur qu’aux dépens de la Confédération entiere. Quand les Fils ainés 
                     aines, quand les Peres meurent pour la Patrie elle devient la mere des jeunes Enfans et doit être une mere généreuse. La Patrie c’est vous mêmes. Vous la composés tous.
          „Souverains dans votre ensemble, vous ne pouvez remplir les devoirs de votre haute confédération envers chacun de vous que par vos Revenus publics.
          „Et Sujets de cette même Confédération, vous ne pouvez que par des contributions particulieres lui fournir les Revenus que ses dépenses emploient à votre sureté et à votre plus grande utilité.
          „Mais il ne vous conviendrait point d’établir ces contributions au hazard.—Elles ont dans la nature des Règles générales, dont la force est encore accrue chez vous par vos circonstances particulieres.
          
          „C’est votre devoir d’étudier, de reconnaitre, de constater ces Régles, peut-être d’offrir l’exemple de leur application.
          „Sur les choses qui ont pour nous un grand intérêt, l’ignorance Volontaire, ou simple fruit de la paresse d’esprit, serait imbécillité, ou folie. Elle est un crime quand les erreurs de notre volonté peuvent influer sur le bonheur d’autrui, sur celui de nos concitoyens, de nos Voisins et du monde.
          
                     „Laissez les Rois et leurs Ministres, ou les Républiques oligarchiques, fondées comme l’Angleterre sur l’imparfaite union des débris confus d’un ancien Gouvernement, courir pour leur Trésor après l’argent d’une maniere quelconque, et trouver bonnes toutes celles qui en procurent
				aujourd’hui, Sans Songer à celui qu’elles détruiront demain.
          „Vous avez l’obligation d’être un Peuple sage. Vous devez Savoir ce que Vous payez, pourquoi vous payez, comment vous payez, et par quelle raison Sous telle ou telle forme plustôt que sous telle ou telle autre. Vous avez besoin de le savoir afin de payer le moins qu’il soit possible; en déployant néanmoins la plus grande et la plus solide Puissance qu’il vous soit possible. Vous avez besoin de le savoir à fonds, et par vos propres lumieres, afin que les efforts que vous ferez pour votre indépendance et votre sureté présentes n’alterent pas votre prospérité future: car votre prospérité constante et croissante peut seule rendre Votre indépendance et votre sureté durables.
          „Vous croyez que des Manufactures Seront utiles à votre indépendance, qu’elles vous épargneront le triste choix auquel on semblait vous appeller entre des Guerres sanglantes ou des humiliations qu’un Etat libre ne doit pas Supporter: N’imposez donc ni le travail, ni les travailleurs.
          
                     „Une loi fondamentale de la Nation 
                     nature et de la justice veut que tout travail Soit payé et assure a celui qui l’exécute le salaire dont la concurrence entre les Travailleurs d’une part et les Entrepreneurs de l’autre a seule droit de régler le prix.
          „Impôser le travail ou les Travailleurs, ce serait violer cette loi, qui doit surtout être respectée quand on veut élever des Manufactures, et lutter par elles contre l’industrie étrangere: ce ferait rencherir le produit des Fabriques américaines et leur rendre plus à craindre l’introduction des marchandises de l’Europe: ce serait donner une prime à cette introduction.
          „Il Serait plus dangereux encore de vouloir faire contribuer à raison de leurs profits apparens, Supposés, ou même réels, les Entrepreneurs de vos manufactures.
          
          „Premierement, et quant à vos conjonctures actuelles, les Capitaux de ces Entrepreneurs ne sont pas moins nécessaires à l’exécution de votre projet que les Ouvriers eux mêmes. Ce sont les Capitaux de ces Entrepreneurs qui mettent et mettront les ouvriers en mouvement.—C’est Surtout par l’abondance des Capitaux et le bas prix que cette abondance donne aux intérêts qu’ils exigent que les Manufactures ánglaises priment, et que les hollandais ont primé, qu’elles primeraient encore sans les évènemens politiques les Fabriques des autres Nations. Si on ne se laisse pas entrainer en Amérique à les gêner, si l’on ne cherche point à les priver par des taxes d’une partie de leurs profits, vous pouvez compter qu’il Vous arrivera de hollande et d’Angleterre même des Capitaux, des machines, des Chefs d’attelier qui vous aidrontaideront puissamment à rivaliser, peut être même avec avantage les fabriques ánglaises.
          „Quand 
                     Et même Si, au moment où vous etes 
                     vous trouvez d’avoir à constituer votre Revenu public et national, vous seriez 
                     etiez dans des circonstances moins évidemment propres à déterminer votre conduite, vous n’en seriez que plus obligés de considerer de plus haut encore ce qui tient à l’essence des choses.
          „Dieu et la Nature donnent la totalité des richesses annuelles annuellement renaissantes au travail et aux avances de ceux qui recueillent les subsistances et les matieres premieres
          „Les autres hommes ne travaillent que pour obtenir un partage dans ces richesses qu’ils ne tiennent pas comme les premiers, directement de la Nature. Ils ne vivent et ne jouissent qu’en raison de la récompense qu’ils méritent ce qu’ils reçoivent, Soit pour leur coopération au travail productif, Soit pour les préparations heureuses qu’ils donnent à une partie de Ses produits, soit pour les autres services de tout genre qu’ils rendent à ceux qui ont directement ou indirectement des productions à distribuer.
          „Tous sont aidés dans leur travail par une avance de Capitaux: car il faut que chacun 
                     les 
                     des ouvriers ait les instrumens necessaires, et qu’il soit nourri et entretenu jusqu’à ce que la chose à laquelle il travaille puisse être mise en consommation ou en débit.—Les Capitaux sont donc, comme les ouvriers, et même avant eux une condition indispensable du Succès.
          „Cet 
                     Ce Succès chez les Nations stationnaires, est la Réproduction anuelle d’uné égale quantité de matieres premieres et de subsistances ayant une égale valeur.
          „S’il y avait moins de Productions, ou si elles etaient d’une moindre Valeur, la même masse de salaires ne pourrait plus être donnée, 
                     la même somme de profits ne pourrait plus être faite, les Capitaux S’affaibliraient, la nation serait en décadence.
          „Et au contraire quand une plus grande quantite de subsistances et de matieres premieres est produite, sans diminution de leur Valeur; ou la même quantité avec augmentation de valeur; la nation est en marche progressive de richesse de bonheur et de prospérité.
          „Cette marche est encore plus rapide, la prospérité plus grande et plus frappante, Si la quantité et le prix augmentent à la fois.
          „Dans tous les cas, les produits annuels n’offrent rien de disponible et d’applicable aux besoins publics, que ce qui reste des récoltes après que les fraix de culture ont êté payés, ainsi que l’intérêt des capitaux nécessaires à l’exploitation; lequel 
                     interêt qui fait partie des fraix de culture.
          „Ce reste qui est la propriété des Possesseurs du sol, est en même tems la seule portion des Richesses renaissantes qui ne soit pas engagée d’avance au salaire d’un travail ou à l’intérêt d’un capital qu’on ne puisse s’empêcher de payer sans diminuer le travail à venir et la Récolte prochaine; la seule que le Propriétaire ou la Société politique ayent la faculté d’employer comme il leur convient le mieux; la seule aussi qui acquitte toutes les dépenses publiques en tout Pays, quelque forme qu’on ait donné que l’on veuille donner, qu’il y ait moyen de donner à l’impôt et à sa perception.
          „Car tous les travaux des hommes laborieux et tous les emplois de capitaux, n’ayant d’autre objet ni d’autre usage, que de procurer aux ouvriers, aux Artistes, aux Capitalistes une part des Récoltes proportionnée à leurs mises en peines ou avances; et la concurrence entre eux réduisant au plus bas la quote part 
                     quote part qui leur en revient, on ne peut mettre une taxe quelconque sur leur personne, leur travail, leurs transactions, leur commerce ou leur consommation, sans qu’ils ajoutent la valeur de cette taxe à leur salaire, si ce sont des ouvriers, ou, S’ils sont des Capitalistes, qu’ils ne s’en fassent rembourser comme de leurs autres avances, en y ajoutant, comme à leurs autres avances, l’intérêt de leur argent au prix du cours général.
          „Toutes ces cascades de Remboursemens graduels et mutuels qui ont lieu dans le cours du’une année retombent, ou sur les jouissances des Propriétaires du Sol, ou sur les fraix de culture de l’année suivante: car, amoins d’entamer les Capitaux et d’appauvrir la Nation, on ne peut employer aux dépenses d’une année que les fonds produits par les Recoltes de l’année précedante.
          „Quand il serait possible que les Agens du travail, Ouvriers et Capitalistes, Voulussent restraindre leurs salaires au delà de ce que la 
                     concurrence exige d’eux, et prendre sur eux mêmes les Taxes dont on les chargerait, ils ne le pourraient qu’en diminuant sur leur consommation, ou en mésoffrant Sur le prix des subsistances et des matieres premieres. Alors la Récolte vaudrait moins; et comme les fraix en ont été payés d’avance, les Propriétaires supporteraient encore cette perte sur la Valeur de la Récolte. Ils auraient moins de revenu.
          „La non-valeur Sur le prix des productions, suite de cette économie des Salariés ne serait point compensée par l’augmentation de la dépense du Gouvernement qui aurait imposé la Taxe: car pour lever cette taxe en tant de petites parties, Sur tant d’individus, et principalement par la voie de l’impôt sur le Commerce et les consommations, il faut l’année, et le Gouvernement ne peut en dépenser les produits que l’année d’après: l’Eté ni l’Automne ne reviennent qu’à leur terme.
          „Mais ni les Ouvriers, ni les Capitalistes ne retranchent Volontairement de leurs salaires.—Nulle autre loi que celle de la concurrence ne peut diminuer les jouissances auxquelles ils ont droit pour prix de leur travail ou de leurs avances. Ils Se les reservent donc; et toutes les Taxes qu’on leur impôse sont passées par eux en augmentation de fraix à la charge de ceux qui recueillent les Productions; Source, gage, fonds unique de toutes les dépenses.
          „Dans le partage qui se fait de cette cette augmentation de fraix entre les deux seules classes de la Société qui distribuent aux autres les productions, la portion qui en tombe sur les Propriétaires 
                        ouvriers qu’emploient les Propriétaires du Sol est bien évidemment remboursée par eux, et ce sont eux qu’on a 
                     ces Propriétaires, et ce sont eux que l’on a réellement impôsés dans la personne et les consommations de leurs Agens. Et la portion, dont les autres Agens de même espece Se font rembourser par les cultivateurs, revient encore frapper les Propriétaires: car les Cultivateurs sont aussi des Agens dont le salaire n’est pas naturellement moins sacré que celui des Manufacturiers, des Commerçans, des autres salariés du Public ou des Particuliers.—Il faut bien que le Propriétaire paye, et paye au prix que régle la concurrence, ceux qui cultivent Les Champs. Il ne peut jouir du surplus de la récolte qu’après s’être acquitté envers eux; et il n’y a que lui qui traitant directement avec la Puissance invincible de la Nature soit dans l’impossibilité de rejetter la dépense des fraix 
                     de l’exploitation Sur personne. Les fraix ont un privilege antérieur à tout, et qui ne peut être violé sans ruine.
          „Il est donc plus Simple, plus court et surtout plus économique pour les Propriétaires qui ne pourraient se dispenser de rembourser toutes les taxes impôsées sur les autres Citoyens, et tous les fraix que des formes de perception compliquées et litigieuses y ajouteraient, 
                        Se déterminent à fournir au Gouvernement sans fraix, ou avec le moins de fraix qu’il soit possible la somme qu’éxigent les besoins publics.
          „Cela est d’autant plus économique pour les Propriétaires, que les impositions qu’on mettrait sur le Commerce, Sur les Travailleurs, Sur les consommations, outre les fraix 
                        la dépense 
                     considérables 
                     considérable que nécessite la multitude de leurs Percepteurs, entrainent toujours des Vexations et des gênes qui ne peuvent être évaluées en argent dans les comptes de la Trésorerie, mais qui le sont très bien pour ceux qui les ont éprouvées et dont ils se font indemniser, plustôt largement que faiblement, de sorte qu’il y a dans ce cas à payer par les Propriétaires; [1° les sommes que l’impôt indirect a levées pour le Gouvernement; [2° les grands faix occasionnés par le  nombre des Percepteurs que les formes inquisitoriales de ce genre d’impôt rendent nécessaire, [3° le dédomagement du trouble que ces Percepteurs et les recherches et les vexations 
                     vérifications multipliées de leur Régie, ainsi que les peines, les amendes, les confiscations auxquelles elles exposent, ont causé aux Classes laborieuses que les Propriétaires ne peuvent Se dispenser de défrayer en tout point.
                  
          „Et le mal est plus grand pour ceux-ci relativement à la portion de l’impôt indirect qui a frappé en passant Sur une grande Suite de Capitalistes, Entrepreneurs, Négocians, Marchands, ou débitans, lesquels à chaque changement de main ajoutent naturellement et justement à l’impôt déja payé l’intéret des intérêts, et y joignent chacun un droit de commission: Si bien que tout Impôt de cette nature comprend audelà de ce qu’en retire le Gouvernement et de ce qu’en absorbent les Percepteurs, et de ce que doit en compenser les dégouts ou le trouble un quatrieme impôt en interêts cumulés et commissions repetées au profit de tous les agens de commerce ou de débit qu’il a rencontrés en route.
          „Telles sont, Citoyens, en matiere de Contributions publiques les loix de la Nature et de la Raison, qu’un Gouvernement attentif à Ses devoirs, Sérieusement occupé du bonheur de la Patrie, Studieux Sur tout ce qui concerne les droits et les intérêts de sa Nation, Se croit obligé d’exposer à un Peuple libre et souverain, accoutumé à peser les opinions qu’il veut adopter, et à calculer Sa politique.
          
                        „L’enchainement et la clarté de ces Loix, les Vérités physiques et morales sur lesquelles elles reposent paraissent ne laisser en 
                     ne laissent aucun doute Sur l’avantage que trouveront les Propriétaires du sol américain à se charger 
                        fournir dirèctement et volontairement envers leur conféderation generale de fournir les fonds nécessaire a l’acquit de ses dettes et au maintien de la surete commune des Etats-Unis.—Ce n’est pas une obligation dont il leur soit possible de Se degager. Ils le 
                     les fonds nécessaires au maintien de leur Gouvernement, à l’acquittement des dettes de leur confédération, à la Sureté commune de leur patrie.—Ce n’est pas une 
                     obligation dont il leur soit possible de Se degager. Ils le tenteraient en vain; puisqu’ils ne pourraient éviter de remplir beaucoup plus cherement le même devoir en croyant faire partager Son poids à leurs concitoyens laborieux, qu’il faudrait ensuite rembourser en dédomagerent 
                     et dédommager même avec usure.
          „Les Capitaux et le travail doivent être regardés comme les vigoureux coursiers que l’ordre suprême de la Providence a créés pour mettre en mouvement le char de la Richesse publique et privée: on ne peut ni retrancher de leur subsistance, ni les charger d’une partie du fardeau sans épuiser leur force, Sans rallentir leur marche, Sans les empêcher datteindre le but.
          „Les Propriétaires des terres ont à choisir entre deux manieres de remplir à cet egard leur devoir et de satisfaire à leur intérêt.
          
                     „L’une est de décreter chaque année la somme nécessaire: ce qui conduirait à varier aussi chaque année la force de chaque contribution particuliére: nul citoyen ne pouvant en ce cas savoir d’avance sur quelle contribution il peut 
                     pourra compter et ce qui lui restera de son bien.
          „Cette forme plait, et non pas sans quelque apparence de raison, aux Nations dont le Chef du Gouvernement est perpétuel et héréditaire, est environné de faste, a une Cour, et peut aisement être plus touché des demandes insatiables de cette Cour que des Veritables besoins de la Patrie.—Elle est adoptée en Angleterre, et y ramene tous les ans une discussion nouvelle.—Malheureusement l’expérience a prouvé que cette discussion est beaucoup plus éclatante qu’utile.—On la pousse quelque fois jusqu’à menacer
				de ne pas renouveller les impôsitions: vaine menace dont l’effet, s’il pouvait avoir lieu serait plus redoutable à la Nation qu’au Gouvernement. Aussi n’aboutit-elle jamais qu’à rallier à
				celui-ci
				les esprits modérés, et à le déterminer à l’achat des plus bruyans parmi les autres. C’est la grande fabrique des Pairs d’Angleterre, et le Bureau de distribution des Emplois Sine-cure.
          „L’habitude de recommencer tous les ans la discussion de l’impôt a un autre inconvénient assez grave. C’est de mettre constamment en opposition les intérêts privés et l’intérêt public, de séparer les Citoyens de la Patrie, de leur faire regarder la conservation du Corps politique comme une charge plustôt que comme un devoir, de donner à la Contribution sociale le caractere d’un fardeau que l’on est tenté de secouer, aulieu de celui d’une convention libre faite d’un commun et formel accord pour le plus grand intérêt de tous.
          „L’inutilité de la précaution, trop prouvée par l’exemple des Anglais, le Systême de corruption qu’elle introduit, ce qu’elle couvre d’une apparence perpétuelle de guerre intestine, d’où résultent Souvent des divisions réelles, des inimitiés dangereuses, quelque fois des Séditions, ont persuadé aux Philosophes français, que Surtout dans un Pays où les magistratures ne seraient ni héréditaires, ni à vie, où les trois branches du Gouvernement Seraient sagement ponderées, où le Pouvoir executif ne tomberait jamais entre les mains d’adolescens, ni ne demeurerait dans celles de Vieillards caduques, où les mœurs seraient simples, ou le faste paraitrait ridicule, où il n’y aurait point de Cour, il serait fort à désirer qu’une portion constante du Revenu des Terres fut assignée aux besoins publics.
          „Alors l’association entre les Citoyens et l’Etat serait complette et parfaite. La Fortune publique s’accroitrait quand les Propriétés particulieres prospéreraient: cela est nécessaire et convenable, puisqu’alors il y a plus à faire pour leur protection et leur conservation. Elle décroitrait si les Revenus des Particuliers diminuaient.—Le Gouvernement serait averti dans Sa caisse des fautes qu’il pourrait avoir commises, et le Public ne pourrait pas non plus les ignorer. On Saurait sur quel le Province, sur quelle partie du territoire le mal aurait porté; et le remede serait indiqué par cela même.—Il n’y aurait pas moyen de flatter l’Administration. Mais, ce qui n’est pas moins utile, on ne pourrait aussi ni la calomnier, ni la décrier mal à propos. L’Etat des Finances prouverait tout et répondrait à tout.—L’Etat 
                     La Nation 
                     serait 
                     serait une famille éclairée et une Famille unie.
          „Il faut que les Revenus publics d’un grand Peuple aient une certaine latitude propre à pourvoir sans Secousse, Sans trop d’éffort, sans un dérangement marqué des combinaisons légitimes de chaque Citoyen, aux Calamités survenantes, qui ne doivent jamais être regardées comme entierement imprévues, puisqu’elles sont dans la nature et que la sagesse doit les prévoir.
          „L’idée de n’accorder chaque année à la République que les fonds absolument nécessaires à ses besoins indispensables est une idée mesquine et impolitique, qui exposerait la nation à de grands dangers et compromettrait Sa sureté.
          „Il n’y a de sureté parfaite que dans le cas où les Finances offrent un fonds libre assez considérable, qu’on puisse en tems de paix et dans les années heureuses employer en améliorations générales, constructions de routes, de canaux, de ponts, de ports, de quais, d’estacades, d’écluses, en perfectionnement du lit naturel des rivieres, en voyages utiles, en plantations d’arbres précieux et acclimatement de ceux qui sont exotiques, en acquisition et naturalisation de belles races de bétail ou d’animaux de trait, en introduction ou invention de machines qui épargnent la main d’œuvre dans les manufactures, en collections scientifiques, Bibliotheques, primes, récompenses, encouragemens de toute espece pour l’Agriculture, pour l’industrie, pour les sciences, pour les Arts: toutes dépenses qui accroissent annuellement les lumieres, les richesses et le bonheur, mais que l’on peut restraindre sans un grand inconvénient quand les tremblemens de terre, les innondations, les sécheresses, la grêle, les incendies, les maladies épidémiques ou épizootiques, et la guerre pire que tout celà, viennent exiger une autre application de la viennent exiger une autre application de la Puissance et de l’opulence nationales.—Nul ennemi à qui n’en impôse un Peuple qui, d’un mot et sans imposition 
                        contribution nouvelle, peut dans un Simple changement de l’emploi de son Revenu public touver 
                     trouver un premier moyen de résistance, et un gage nettement 
                        bien connu pour les emprunts qu’un résistance plus longue rendrait nécessaires Si on le contraignait d’y avoir recours.—il suffit pour prévenir  cet a cet égard tout abus en tems de paix que le pouvoir exécutif soumette chaque année aux deux autres branches du gouvernement les projets d’amélioration a faire et les comptes de celles qui auront eû lieu.
          „On a plusieurs fois calculé que les Puissances de l’Europe qui ont besoin d’une Armée réguliere subsistante (Stading 
                        Standing Army), plus considérable que celle qui peut être nécessaire aux Etats unis, mais qui ne voudraient put 
                     point conquèrir et n’auraient pas à se défendre au moment même a se deffendre contre des conquérans, pourraient noblement satisfaire à cet état de sureté et de prospérité avec un cinquieme du Revenu net de leur territoire.
          „Il y a donc une grande apparence que pour la République Américaine, où le danger de guerre, que n’étant pas nul à beaucoup près, est cependant bien moindre, un Septieme Suffirait
          „Mais comme vous n’avez que très peu d’Artillerie, et encore moins de Fortifications, et pas la moitié de ce qu’il vous faudrait en petites armes, il est à croire que la Prudence doit vous porter à préférer, au moins jusqu’à ce que vos moyens militaires soient assurés, la proportion d’un Sixieme du Revenu. Il y a beaucoup de raisons de penser que c’est elle qui devrait être adoptée.
          „Il vaut mieux avoir à diminuer ensuite cette proportion lorsque sur tous les points attaquables vos préparatifs de défense Seront Supérieurs aux dangers, que d’être obligé de l’augmenter précipitamment parce que les dangers paraitraient plus grands que les mesures prises pour les repousser.
          „Vous êtes environ Six millions d’âmes; et vu le prix des denrées, des vêtemens, des meubles et des Salaires dans Votre Pays, on ne peut estimer votre dépense moyenne en consommations réelles à moins de quatre vingt Dollars par individu chaque année. C’est une consommation semblable à celle des Anglais.
          
          „Il faut que les récoltes des Etats-unis en subsistances, productions et matieres premieres fournissent cette valeur; car ce que vous achetez de l’étranger vous le payez.
          „On a donc lieu de croire que le produit total de votre territoire est annuellement d’environ quatre cent quatre vingt millions de Dollars
          „En France une telle recolte, compensation faite de la diversité des produits et de celle des fraix qui les font naitre, donnerait les deux cinquiemes en Revenu.
          „En angleterre elle ne donnerait guere plus des trois dixiemes.
          
                     „Aux Etats unis où la main d’œuvre est plus chere, où il n’y a point de pauvres, où tout travail exige et assure d’abondantes jouissances, les fraix montent plus haut, et le revenu net ne parait pas pouvoir
				être audessus du Cinquieme du produit total. Il ne doit pas non plus être beaucoup audessous.
          „Ces sortes d’estimations ne sauraient avoir une entiere exactitude. Ce ne sont que des approximations vers la Vérité; mais elles donnent cependant quelques bâse aux combinaisons politiques et les empêche d’errer dans le vague.
          „Elles indiqueraient que sur quatre cent quatre vingt millions de dollars valeur annuelle des productions des Etats-unis il ny en a que quatre vingt seize millions en Revenu libre dont le sixieme S’il êtait assigné aux besoins de la République lui fournirait un revenu de Seize millions de Dollars 
                      
                     
   
   Dans les produits qui font vivre la Nation, et que nous estimons à 480,000,000 de Dollars par an, celui des Pêches entre pour une somme assez considérable. Il doit être soumis à la Douane pour ce qui s’en consomme dans le Pays; et pour 
                        quand 
                        quant ce qui s’en vend à l’Etranger, les retours y seront naturellement assujettis.

 
                     
   
   Cette portion du Revenu de la Douane sera  
                        conservée et compenséra le déficit que le sixieme des Revenus territoriaux ne remplirait pas.


          „Comme il n’est pas impossible que ces évaluations soient un peu trop fortes, il Se peut aussi que le sixieme des Revenus nets de la Nation ne produisit que quatorze millions de Dollars à la République; et que l’on doit en conclure que c’est assez exactement la proportion qui doit convenir aux Etats-unis.
          „Connaitre les Revenus pour repartir cette contribution n’est pas une chose aussi difficile qu’on le croirait au premier coup d’œil.—Il n’y a rien à innover pour les terres encore en (desert (un Settled). On ne vend celles qui sont cultivées qu’en raison du Revenu qu’elles donnent: on ne les achette qu’à cause de celui qu’on en espere. La valeur du Capital qui produit ce revenu est donc estimée et débattue à chaque mutation entre les Vendeurs et les acheteurs. C’est le prix de la Terre. Il est connu et de notoriété publique dans chaque Canton.—
                     La probité américaine le déclarerait fidelement. Il peut être constaté par l’institution 
                     l’inscription très utile des indentures au Land-office, qui seraient conservatrices des et par quelques loix Sur les Mort-gages qui Seraient conservatrices des droits des Créanciers, et qui par cela même augmenteraient le crédit des Possesseurs de Terres.
          „Huit Dollars de contribution par 
                     pour 
                     mille Dollars de Capital en terre, ou quatre vingt cents pour cent Dollars, seraient à peu près le sixieme du Revenu que ce capital peut et doit produire.
          „Ce n’est pas une Régle de répartition trés pénible. Et la propriété du bien donnant toujours bon gage, il ne pourrait pas y avoir de non-Valeurs.
          „La concession d’un Sixieme du revenu, ou d’un cent vingt-cinquieme du capital à payer annuellement, étant une fois faite, Si elle est suffisante comme il y a lieu de le penser présumer, ne laissera plus rien à demander au Peuple. Il n’y aura plus que des comptes à lui rendre. La loi des finances sera faite pour toujours.—La portion du revenu qui aura été offerte et donnée à la République deviendra une autre et 
                     propriété aussi indépendante des autres que les autres le seront d’elle. Elle sera la propriété indivise de tous. Elle n’entrera ni dans les achats, ni dans les ventes, ni dans les héritages des propriétés particulieres: on ne vendra, on n’achetera que les cinq Sixiemes des Revenus nets dont on aura personnellement la disposition  
                     jointe au droit de participer pour la surete commune et l’amélioration générale à l’utile emploi de l’autre sixieme. On n’héritera pas d’autre chose.
          „Mais en peu de tems les cinq Sixiemes que le Propriétaire continuera de percevoir par ses mains et de dépenser à son gré augmenteront de valeur et de puissance par l’effet de la liberté du travail et de l’immensite 
                     l’immunité des Capitaux. Ils vaudront plus, beaucoup plus que les Six Sixiemes, ou la totalité n’eussent fait si l’on avait tenté de mettre les capitaux ou le travail à contribution. Le Sacrifice commandé par une sage et courageuse maniere d’envisager la circonstance ne Sera que momentané. Dès que les Propriétés territoriales auront une fois changé de main, la société et la République qui seront une grande richesse pour tous, et pour tous le gage de la sureté comme celui de l’accroissement de toutes les autres richesses, ne couteront rien à Personne. Elles seront fondées à perpétuité et pour jamais.
          „Quelle différence, Citoyens, entre cet état de liberté et de dignité et le sort que vous seriez obliges de subir s’il fallait percevoir sur vos travaux, sur vos Fabriques, Sur vos distilleries, sur vos consommations, sur le transport de vos denrées et de vos marchandises, sur leur entrée dans vos Villes, des Taxes qui donneraient lieu sans cesse à 
                     des recherches, à des contestations, à des  
                     à des Procédures pour lesquelles il vous faudrait entretenir contre vos Concitoyens, contre Vous mêmes, une armée de Percepteurs qui auraient le droit de suivre 
                        d’arrêter vos voitures, de faire ouvrir vos portes, et vis-à-vis desquels la Maison d’un homme ne serait plus son Château.
          
                     „Vous en avez fait une incomplette et passagere expérience quand on tenta, dans l’enfance de votre République de soumettre vos boissons à des droits de la même nature que ceux qu’on leve en Angleterre et en France. Les habitans du Nord-ouest de la Pensylvanie trouverent la loi trop dure. Et comme l’obéissance est due provisoirement à toute loi, même mauvaise, vous eutes la douleur de faire marcher vos milices contre vos Concitoyens. Ils Se
				soumirent à la force et à l’autorité.—Mais l’autorité sentit combien il est triste et dangereux de se voir réduit à employer la force. Elle crut devoir renoncer à une guerre 
                     un genre d’Impôts incompatibles avec la liberté des personnes, du travail, et des Domiciles.
          „Vous ne serez pas moins sages, Citoyens; et votre Gouvernement respecte trop votre raison, il est trop occupé de vos droits et de vos Intérêts, pour vos conseiller, vous proposer, encore moins Vous ordonner d’adopter un Systême de Finance onéreux, dispendieux, embrouillé, tracassier, vexatoire, tandis que Vous pouvez en avoir un simple, bien moins couteux, libéral et fraternel.„
          
          Telles me paraissent, mon respectable ami 
                     Ami, les vérités que Votre Gouvernement pourrait dire, et sera ou plus tôt ou plus tard dans le cas de dire à votre Peuple.
          La République américaine ne sera définitivement constituée que lorsqu’elle aura pris un Systême de Finances qui ne dépende pas de l’absence des Arts et des Métiers; car les métiers et les Arts arrivent à leur tour dans l’organisation des sociétés, dans les moyens d’emploi des hommes et de distribution des richesses
          Ce que veulent faire aujourd’hui vos Compatriotes, plus vite qu’il ne faudrait peut être, et que vous ne le feriez Si vous étiez les maitres des circonstances politiques, sera 
                     se serait fait tout de même avec le tems et aurait avec le tems détruit de même le revenu de vos Douanes, ou une beaucoup plus grande masse des revenus de votre nation.
          Des Finances fondées presque uniquement Sur des Douanes sont des Finances contre nature.
          Lorsque les Manufactures communes et les plus nécessaires à la consommation de vos habitans seront établies et consolidées dans votre Pays, et que vous n’aurez à tirer de l’Europe que le petit nombre de marchandises qui ne conviennent qu’aux gens très riches, et 
                     
                  dans lesquelles il n’est point à désirer que Vous réussissiez mieux que les Européens, vos Douanes qui ne sont maintenant si productives que parce qu’elles frappent sur la presque
				totalité des vêtemens que l’on porte et une grande partie des meubles dont on fait usage dans les Etats-unis, Vous rendront peu de chose.
          Et si vous vouliez qu’elles fissent encore de fortes recettes, elles ne le pourraient qu’aux dépens de vos autres revenus, et au préjudice de votre propre industrie. Elles seraient un Impot levé sur votre Peuple, et retombant en entier sur les Proprietaires de vos terres au profit de vos fabricans; non pas comme aujourd’hui pour les encourager à être 
                        prendre existence, mais pour les entretenir dans l’habitude d’être moins habiles et moins économes que ceux de l’ancien monde.
          Alors les progrés des lumieres qui ne sont pas moins assurés que ceux des Arts feraient comprendre (il fauts du moins l’espérer) a tous les Citoyens comme au Gouvernement des Etats-unis, qu’il importe de laisser toutes les consommations libres, afin que chacun travaille et jouisse Selon son talent, et que chaque nation profite de la plus grande concurrence possible entre
				les vendeurs de ce qu’elle a besoin d’acheter, entre les acheteurs de ce qu’elle a besoin de vendre.
          Alors, ou plus tard, il vous faudra un systême de Finance plus raisonnable que celui des Douanes. Et alors aussi vous aurez à éviter que celui que vous adopterez puisse gêner la liberté du travail qui est le premier droit de l’homme, et restraindre l’emploi des Capitaux qui sont le plus efficace moyen d’accroitre l’abondance des productions et des richesses, la prospérité de quelque peuple que ce soit.
          Dans le petit ouvrage que je viens de vous soumettre, je me suis permis, ou plustôt commandé bien des retours sur les mêmes idées, bien des expositions des mêmes vérites sous différentes faces; J’ai sacrifié sa perfection comme écrit à son utilité, au désir de dissiper tous les doutes et de renforcer la démonstration.—Il ne s’agit 
                     S’agissait pas de faire un livre pour plaire au Public, mais mais de recueillir des preuves pour des hommes d’Etat.
          Peut-être cette discussion était-elle prématurée. Peut-être la résolution dont vous m’avez parlé éprouvera-t-elle un ajournement.—S’il en est ainsi, j’aurai cette fois comme bien d’autres fait un travail qui ne servira qu’après moi; mais S’il obtient votre approbation, S’il est appuyé de votre suffrage, des raisonnemens que vous pouvez y joindre, de l’influence qu’ont Si justement acquises vos lumieres 
                     Services, Vos vertus, vos lumieres, il servira un jour.
          Voyez y du moins, mon sage Ami, une nouvelle preuve de mon respectueux attachement pour vous, et de mon Zêle pour votre Patrie.
          
          Editors’ Translation
          
            
              My very respectable friend,
               
                         
                         
                           ca. 28 July 1810
            
            
			 Your letter regarding the United States’ courageous decision to establish home manufactures similar to those in Europe gave me much to think about.
            You want to do in six years, and do well, what all organized societies have done more or less badly in six hundred years. That in itself is already quite a major undertaking.
            It will affect your finances in such a way as to change your financial system entirely. And depending on which you adopt, it may even affect your constitution.
            You must therefore foresee the effects of these new circumstances in their finest details, so as to take advantage of the benefits they may offer and avoid any disastrous consequences they might bring.
            You are thinkers. I told myself several times that you did not need to be warned, but I nevertheless consider it my duty to caution you.—I have much respect for your nation, and even more affection. I would rather have paid it a useless tribute than missed an opportunity to serve it with the little means that I possess.
            Your finances were established on your customs.—They provided you with at least fourteen million out of a revenue of sixteen million dollars.
            In enacting the Embargo, you made a sacrifice, thinking that it would be temporary.—You soon recognized the danger in exposing your country and navy to hostilities that, aside from the bloodshed and money they would cost, could only be repelled through expenditures that would require taking out new loans. You said: “If a decrease in public revenue requires that the United States borrow for a few years so as to honor its commitments and maintain its government, which is by no means lavish, it will borrow more easily and at a more favorable rate on the credit of peace rather than that of war.”
            That was as true as it was wise when you assumed with good common sense, that the suspension of your import trade would last only a few years.
            But the development of factories in your country and the desire for total independence from those in Europe are definitive measures. Although it may be a long time before they are fully realized, they foretell, and seem to make certain the loss of your customs revenue. This loss will increase with the success of the factories that you build and maintain.
            One neither can, nor should, borrow except to get through a few years, and it must be done only on the security of an existing and regular revenue, one that promptly and perpetually renews itself, and ensures not only the payment of interest but also provides for a reimbursement fund, or sinking fund.
            Your government, therefore, must come up with a new financial system, since events cause it to throw out the present one.
            There start the great difficulties and important, serious questions, on which a people such as yours, born in the milieu of the Enlightenment and accustomed to reasoning, must neither decide thoughtlessly nor let yourself be carried away, as did all other nations, going from the needs of one day to those of another, from precedent to custom, and from custom to precedent.—At present you have neither. You are free to consult only reason. You are the masters who set precedents, and dispense with receiving them.
            Public opinion, the House of Representatives, the Senate, the president, the entire confederation will have to choose between two systems, or even three:
            The English system, which is supposed to be supported by experience;
            the one whose basis was pointed out by French and a few English philosophers during the second half of the eighteenth century;
            a mixture of the one and the other.
            Allow me to examine these three systems successively and submit this examination to your profound sagacity, to the wisdom of your successor, to your Congress, and to the good sense of your nation.
            The English System
            This system has two principal branches and a supplementary one. The last has no rule, and the second one perpetually tends to wreck the first.
            
                     First Branch
            This first branch had consisted of the establishment of a tax on land (Land Tax) whose origin goes back to King Alfred, and whose rules last changed at the time of King William III’s accession to the throne.
            The principle of this tax was at first quite equitable. It was meant to be proportional to the revenue that the land produces, cultivation costs being taken out and kept tax-free, because no revenue can be available and taxable until the cost of production has been paid.—But in preserving this reasonable tax, the people strayed from its founding principle; they wanted the land tax to retain its traditional monetary value, as much for the nation as for each tax-paying landowner. Thus the nation receives from it no more pounds sterling than it did during the reign of William III, even though the pound is worth less in merchandise now than it was then; each inheritance pays the same amount and, according to the new rule, must always pay the same amount in the pounds
			 of this enfeebled currency, which continues to weaken progressively in value relative to all other objects of commerce and consumption.
            Since then, however, all inheritances have changed in value and profit. Most have improved. A few have deteriorated, so that the tax assessment has become quite unequal and unjust.
            It is proportional not to existing revenue but only to the revenue that existed long ago and is no longer the same.
            By the same token it diminishes from year to year in real value for the nation and provides the government with a reduced income.
            And this is for two reasons, the first of which is beginning to be known by everyone. The second, much more powerful and harmful, is still unknown in England, even among learned people, and can be regarded as an advantage for the ministry.
            We know that with the nominal monetary value of the land tax remaining the same, when the value of all productions, merchandise, and salaries goes up, and continues to grow through the perpetual operating of mines and the new mass of metals they annually put into circulation, the land tax inevitably and continuously weakens and becomes too small to provide the same quantity of public services and social expenditures.
            
            But as it weakens still further, one must look for ways to make up for its insufficiencies by devising and augmenting other taxes that have been quite improperly called rights in France and duties (duties)
   * These taxes also carry the name duties in France in the province of Brittany. Today they are called combined rights. All this nomenclature is equally contrary to grammar and reason.
 in England, even though they are neither rights nor duties, nor have anything to do with either idea. They are quite simply taxes (something with which the English agree, when it comes to those they call excise taxes) that are imposed principally on manufactured products and consumption. These taxes are called duties when they are levied on the transportation of merchandise, its entry into the country and cities, or its export from certain places or from the country.
            But whether they are called excise taxes or duties, these taxes are all incompatible with the freedom to work and are expensive for factories and commerce. They bring about not only a nominal but also a quite real increase in the price of production, merchandise and salaries, an increase that profits neither producers and manufacturers, nor salaried workers, but greatly injures buyer-consumers and employers
            The damage is all the greater because it does not limit itself to the sums that the government wishes to collect. It is increased by the necessary cost of a vexing and contentious collection system, which requires a multitude of agents and often hinders useful work,
            The government, which is the greatest distributor of salaries and a very large consumer of the goods and services required for the maintenance of political society, thus taxes itself through excise taxes and duties. With every increase of these taxes, the government diminishes its power to put the invariable land tax and the prior returns from established duties and excise taxes to good use. This leads the government to establish new or heavier excise taxes, new and heavier duties, a greater part of which it will always have to pay for its own expenses, thus accelerating the same progressive course.
            So as to justify or excuse this method, which, while giving the land tax an appearance of stability, nevertheless tends to undermine it year after year and substitute in its place a system of taxation that is more arbitrary and less easy to calculate, we say that it encourages agriculture, because direct taxation of agriculture diminishes every year and the improvements from which it can benefit are not taxed at all.
            Landowners, when they are ill-informed, as the majority generally are, easily fall into this trap: more sensitive to a small contribution that is visible to them than a heavier tax disguised by its form, they believe themselves better off for it and have difficulty understanding how this apparent relief does not make them rich.
            More attentive men who know how to calculate see that rising salaries resulting from taxes on consumption and labor (excise taxes and duties) add to the commercial price of all merchandise without profiting the producers, increase their losses all the more since tax collection becomes more complicated and expensive, and necessarily raise the cost of cultivating land.
            Another observation strikes those who are capable of taking this thought further.
            
            Because the cost of cultivating infertile land is at least equal, and ordinarily far greater, than that required for fertile fields, the disposable income drawn from these different sorts of land is taxed in very different proportions.
            When added to the cost of production, a one-tenth increase in the cost of cultivating a piece of land whose net revenue is a third of the crop (and among tilled lands these are the best) takes away one-fifth of the taxable revenue.
            For less prosperous lands, where the cost of farming absorbs five-sixths of the crop and leaves only one-sixth for personal enjoyment and as disposable income for the owner, the same one-tenth increase in the cost of consumption, expenses, and salaries required to work the land costs the owner half of his revenue.
            If the land is such that it gives only one-eighth of its total yield in revenue, the increase of one-tenth in the cost absorbs seven-tenths of that revenue.
            There are lands whose revenue is only one-tenth of their total yield. If the excise tax or duties increase the cost of production by one-tenth, nine-tenths of the revenue is absorbed, and almost nothing is left for the owner. He scarcely has the interest, or the means, to repair his buildings and look after his property.
            As a result of an increase of one-tenth in the cost due to these excise taxes and duties, the lands that are poorer still and gave only one-twentieth in revenue, or even yielded only the cost of farming them, and were farmed so as to live on those expenses, are doomed to be left uncultivated, in absolute idleness.
            These are not agricultural incentives. On the contrary they represent a notable decrease in the means of subsistence and the power of the nation.
            
                     Second Branch
            The second branch of the English financial system, the one they favor most, and for which they sacrifice every day the first branch, the one that has equally seduced all powers with the exception of yours, consists of this multitude of taxes on work, manufacturing, commerce, and the distribution of goods.—To that may be added taxes on monopolies and the exclusive sale of certain consumer commodities.
            This type of taxation was born in Europe out of the avarice, arrogance, ignorance, and lack of patriotism of the nobles and priests who, owning almost all of the land, did not want to be subjected to any taxes.—Seeing that these
			 classes refused to pay directly and not daring to compel them by force, governments used trickery and decided to make them pay indirectly by taxing the commerce or the handling of the products grown on their land, and the labor and consumption of those they employed.—These barbarous lords and unenlightened priests lacked the
			 sense to see that it increased their costs.
            The same mistake, based on a similar greed and equally lacking in wisdom, spread easily to all landowners when others who were neither nobles nor priests acquired land.
            Governments, which only wanted money one way or another, encouraged these false ideas on the part of landowners, clergymen, and lords. They preferred dealing exclusively with laboring people, those lacking in education, subjugated by force, knowing neither how to recognize the truth nor speak it, and who, without money, influence, or weapons, could put up no resistance.
            They preferred obscure forms of taxation that might be rendered more cruel and productive through the abuse of authority. These forms of taxation allowed governments to be deceived by their own collectors but also allowed them to deceive the nation, because it is impossible to submit these taxes to a regular and preestablished accounting. Once these kinds of taxes are instituted, no one knows how much will be levied or what has been levied once the collection is over.
            We have seen that the parlements in France and the House of Commons in England were prone to self-deception. Their consent was needed to levy taxes. It had to be obtained without difficulty. The saying was: The people wish to be deceived; let them be deceived. False reasons were given to reinforce public opinion in order to take advantage of it.—It was repeated in political assemblies, preambles to laws, books designed to excuse and please the
			 representatives, and speeches by orators speaking for the government, that such taxes were intended to make everyone contribute, including the capitalists. It was added to make the contribution imperceptible by mixing it with consumer spending, so that the consumer did not know how much he paid for his own enjoyment and how much he spent in tax: for obscurity has always suited animals and rapacious governments.
            Those who gave these pretexts to edify the ignorant do not themselves believe them. They are fully aware that they are lies and that all of these various taxes for which they are base enough to lie fall on landowners. The proof that they do not conceal it from themselves is that they call them indirect taxes.
            It is actually quite easy to irritate everyone, and these types of taxes on labor, manufactures, and commerce do not fail to do so. To make everyone contribute is impossible.
            The salaried worker must of necessity live on his salary, and the size of that salary can only be regulated within each trade through competition among those who practice it.
            This competition determines the quantity and quality of enjoyment each one of them can claim, and since no one wishes to have less than what competition ensures him, they all add to their salaries the value of the tax that has been levied either on their person, labor, or consumption. Moreover, they add to that an indemnity for the bother, the temporary or lasting trouble, the disgust, and humiliation they endure from these complicated collections and the multitude of tax collectors they require.
            The same goes for merchants who are just another kind of salaried worker. They put the tax into their bills, according to your excellent and judicious Franklin. They put it in with the additional interest that is common in business and is far greater than the interest that all other investments return.
            The same goes for all capitalists, contractors for large public construction projects, or lenders to those projects. Competition regulates the rate of interest for their funds. Since they cannot be coerced into lending or investing, they figure in advance what their money must return them and set its price, the same as the worker who fixes his day’s rate of pay.
            These three orders of workers, contractors, and lenders, or capitalists, are always indemnified for what is taken from them for public service, for they are skilled masters at indemnifying and reimbursing themselves.
            
            That they cannot and must not be taxed is not a problem, nor is it an injustice in any regard: it is only a consequence of the nature of things. The capitalist, the trader, the manufacturer, the salaried worker, when they do not also own of their land or houses (and one cannot own of a house without at least owning the land on which it is built), these four classes of men are not themselves citizens of any political society. They are regarded as such only out of courtesy. They evade the authority and obligations of all societies and governments as much as they please.
            When they own a piece of land or a house in different nations or different countries, they are members of as many political societies as there are nations in whose territories they own property. As such they are subjected in each nation to the burdens and duties levied on landed property.
            Only by owning of real estate can one really become a citizen or member of a nation and take on a responsibility for repelling conquerors and bad laws, external oppression and internal tyranny. This stake in society can only be lost through the loss of one’s property.—If all owners of land and houses in a country sold their properties, the entire country clearly would have changed hands. Therefore, for as long as they own it, they are the masters, citizens, and sovereigns of their country.
            Workers, manufacturers, merchants, and capitalists are not of this rank. Without landownership they are but members of a universal and independent republic that mixes together all nations for the good of others and themselves. No nation may enslave these people, and all must protect them; none may either tax or hurt them with impunity, without making their services less available and more expensive, and without inducing some to emigrate, which makes the work of those who stay behind and the interest they must be paid on the funds they lend even more expensive. Theirs is a homeland only morally. When they are mistreated, they seek a better one, and find it where the rights that their personal fortune and industry give them are more respected.
            Landowners, on the contrary, as long as they remain such (and they hang onto land, because it has great appeal; because it is the fruit either of their labor and advances or the labor and advances of their fathers; because, when developed and cultivated, land has always absorbed more capital than can be gained from it; but also because it gives very sweet pleasures and appreciable authority), these landowners, as I was saying, are essentially citizens of the country in which their inheritance is located and of the political society to which that country belongs. To cultivate their land and for their own enjoyment, they must pay for the services of the workers, manufacturers and merchants they employ, as well as the interest on the capital necessary for the arts and crafts that are practiced for their benefit and for the goods they need. They cannot avoid paying back to these workers, manufacturers, merchants, and capitalists, with interest, everything that the devious maneuvers of indirect taxation have taken from them and led them to pass to each other, and ultimately to the owners of the crops, the only ones who cannot recoup their losses and still must compensate all these industrious classes for their trouble, wasted time, and the litigious expenses that these same taxes necessitate.
            In consequence, the question for the landowners comes down to this: Would you rather pay more or less? Do you prefer to pay with a surcharge that, while decreasing the competitiveness of your workers, puts you more at their mercy, slows down and worsens everything you undertake, bears in unequal ways on your land and makes more costly or impossible the cultivation of land that is not of a superior quality?
            This question, for a reasonable nation, should not leave any doubt as to the impact of this type of taxation on agriculture and real estate.
            Next one must consider the effects on morals and liberty.
            These sorts of taxes require many collectors. These are people whose work is worse than useless, and as a result the body of useful work decreases by all that they might have done, had that harmful employment not been open to them.
            They must be paid high salaries because their new occupation makes them hateful. The cost of collection is therefore augmented because this type of taxation requires many collectors with high salaries.
            More taxes must therefore be levied than would otherwise be necessary to meet the public’s needs.
            Great authority must furthermore be given to people whose function is to torment others about the details of their private affairs.
            This means that on the request of the collectors and their inspectors, citizens must open their doors, let inspectors of work done at home go into the cellars, search through the storehouses, and weigh, unpack, and examine the wares.—This all debases the people. A man’s home is no longer his castle.
            Imperfect governments like to distribute positions like these because it lets them oblige the poor people who receive them as well as their patrons.
            The end result is a clientele also pleasing to those closest to the center of executive power.
            Thus this order, or disorder of things suits both the highest and lowest classes of society.
            The virtuous, honest, industrious, and liberal middle class is the only class hurt by the army of collectors that the excise taxes and duties have raised and maintain against the nation. Should the nation demonstrate its contempt for this string of small tyrannies multiplied without end, then the rule of law must be backed up by actual military force.
            
                     You experienced that when General Hamilton, gifted with a brilliant mind but too attached to English maxims and not having very firm principles regarding free constitutions, attempted to introduce this bad system of finance into the
			 United States.
            I hope that this regrettable experience has forever made your fellow countrymen dislike such a system.
            
                     Third Branch.
            
                     Income Tax.
            This branch of finance, lately invented in England, is a tax on the combined means of producing income supposed to be available to heads of household to provide their families a modicum of comfort.
            Incomes deemed too small are exempted, and the tax is levied quite haphazardly on everyone else, as it cannot be known with certainty.
            
                     
                     The rather attractive principle of this tax was put into practice in Athens and praised by Montesquieu.
            It basically asks nothing from those with only the necessities of life, and it takes from the others only a portion of their excess income.
            
            Its limit is most arbitrary. In England the exemption applies to heads of household with only fifty pounds sterling in presumed income and whose wealth may vary depending on the number of children they have.
            A progressive tax is levied on those more well-to-do. Starting with the first fifty pounds sterling, it increases uniformly according to the number of times fifty pounds sterling can be multiplied to arrive at the taxpayer’s assessed income in excess of the exempt portion, this being true only up to a maximum above which the proportional tax no longer increases.
            The maximum, by the very principle of this type of tax, is unjustly intended only to diminish the resistance of the very wealthy to the introduction of such a tax
            The minimum is no less unreasonable. The citizen whose income is assessed at fifty-one 
                     pounds sterling is hardly better off than he who has only fifty. And yet he will pay a tax while the person who has only fifty is exempt. It follows that someone with an income of fifty-one or even fifty-five pounds sterling is poorer than those with fifty, since the former pays a tax that reduces his real income to less than fifty. The same holds for all amounts slightly above the sums fixed for an automatic tax increase.
            All estimates by classifiers, assessors, or collectors of income and income-producing sources such as land rents, salaries, wages, manufacturing and commercial profits, and interest on capital, most of which are totally unknown and unknowable, are wrongly evaluated and absolutely arbitrary. Submitting citizens to the discretion of the treasury in such a way multiplies injustice and the sometimes ill-founded, but always dangerous, suspicion of injustice: it loosens the bonds of society.
            Moreover, this does not at all change the physical law mandating that only property owners be taxpayers and giving every other member of society the ability to pass along with impunity the charges and taxes falsely imposed upon them.
            Workers, manufacturers, and merchants must add to their salaries, at the expense of the landowners who employ them, whatever they thought was taken out of their salaries in income tax. It is equally necessary for capitalists to increase, in the same way, the rate of interest on their money set by competition among them, and between borrowers and lenders, by whatever has been taken from them in tax. And this rise in interest rates, combined with the passing along of all other taxes, impoverishes the landowners, upon whom falls the interest on all loans, as well as the weight of and compensation for the harshness of all taxes. The need of landowners to borrow increases as the multitude of transferred charges accumulates, which gives interest rates a second reason to rise, to the detriment of agriculture and landed property.
            The government employee himself, from whom one would at first think the state has the power to deduct a part of his wages, can lose it only at the expense of landowners.
            That employee, who lives on his honorarium, cannot spend a dollar, or even a penny more than he receives. Therefore if a dollar or a certain number of dollars or pence are taken away from him, he must necessarily either consume less, which diminishes the competition among buyers and decreases by that much the price of goods and raw materials which the landowners alone provide, or haggle over the price of what he consumes and pay less, which produces the same effect.—And if these forced savings do not bear on his food, they must fall on his clothes or furniture, which diminishes the mass of personal capital and becomes equally prejudicial to landowners who provide the raw materials for clothes, furniture, and food to those who produce them, no less than they provide the other commodities and materials that are consumed by every member of society.
            Landowners, to whom must be added owners of mines and fisheries, are even the sole providers of foreign products and merchandise, which can only be purchased through trading in homegrown products and merchandise. Homemade goods also consist of raw materials and foodstuffs transformed into merchandise.
            Owners of land, mines, quarries, and fisheries are also the sole payers of all salaries and the labor that takes place in a given society. These salaries and labor have no object other than to guarantee to those who earn the one and perform the other the means to pay for their food, lodging, clothes, and furniture, that is to say, to put into motion the distribution of goods and raw materials, their sale, consumption, and replenishment.
            The products of their land are to the body politic the center from which everything goes and whence everything returns. In vertebrate animals such are the heart and brain.
            That is why all social expenses and losses that occur in the world fall back upon landowners and the entrepreneurs who exploit the other two sources of riches. They are the only ones who deal directly with nature and cannot recoup their losses by transferring them onto someone else.
            That is also why all progress brought about by enlightenment, every success in the trades and arts, and all capital formation and growth, while being very useful to other men are even more so to landowners and the owners of mines, fisheries, and quarries. The sciences, arts, trades, and capital are the instruments that bring about improvements in the cultivation of the land and in other productive work.
            Let us not break or hinder the instruments necessary for the production of our riches.
            Taking up again and developing the question that we already asked in the preceding chapter concerning taxation and finance, we must ask landowners: “Do you wish to pay only what is necessary to take care of the nation in which you are most interested, as premier citizens and, if truth be told, as the only citizens and sovereigns of your country? Do you wish to do so in ways that will not in the least hamper the freedom of anyone, that will allow work (which is always done for you as a result) to reach its fullest extension, and capital (which can be useful for nothing if it is not at the same time useful to you) all its efficient energy? Or do you want to pay much more, perhaps an impossible proportion, or at least a proportion very difficult to calculate, and in ways that will hinder all work, attack every liberty, limit the use of capital, with an added charge to indemnify all those who feel some distaste toward it or feel hurt and harmed by it?”
            
            Estate-based Systems of finance
            
            Three other financial systems in antiquity, the Egyptian, the Jewish, and the Chinese, asked the land to pay all public expenses directly. The worst of the three would still be preferable to the English system, because it would not hinder the freedom of action and work as do excise taxes and duties.
            
                     A fourth system has in its favor reason, economy, and justice. The French philosophers elaborated upon its advantages. The Constituent Assembly adopted it, but it was implemented for only one year, which was insufficient for its complete and regular establishment.
            The customs of the United States and the manner in which its farming is managed requires that a fifth system be created.
            
                     Egyptian System
            
                     Estate-based System 
                     with territorial sharing
            We learn from Diodorus Siculus that the kings of Egypt kept a portion of the country for their own use and to pay the expenses of the general administration;
            Priests had a second portion, to pay religious expenses, for legislative activity, and for scientific as well as political and religious instruction:
            Warriors controlled a third portion to fund their military and personal service.
            Kings added to the latter and to their own share to pay for supplies and weapons, when troops drafted from among the agricultural and artisanal workers were brought into the landed warrior class.—It was a mixture of estate-based, sacerdotal, and feudal government
            But on the fiscal side the three branches of finance intended for public service were equally estate-based.
            Under this constitution each of the three classes of territorial owners paid the cost of cultivating the land that was assigned to them and their share of the social expenses out of their net proceeds.
            The United States is also endowed with a portion, even a considerable portion of territory. But the government is not to cultivate it to produce revenue. It would not be within its power, given that it does
			 not have the capital necessary to do so. And if it did, it could not use it worse than to try to cultivate such a vast territory. No government can direct or supervise agricultural work well, and
			 every government pays its workers more than do ordinary citizens.
            Lands owned by the United States only serve as another way to guarantee the reimbursement of its debts and support the nation’s credit. This security, which must not be debased, should be liquidated only in small portions,
			 as people who have the means to exploit the land request to purchase it. It is not a source of revenue.
            The Hebrew System
            The Hebrew estate-based system of finance was founded not on the sharing of the land but on the sharing of its profits.
            Their priests, who were even more skillful and self-interested than those of Egypt, ruling a people with newer religious ideas, and being held in higher regard, did not want to accept a portion of the conquered lands, with the accompanying burden of cultivating it, and the
			 enjoyment only of its net proceeds.
            They were only one-twelfth of the nation. They demanded and were given one-tenth of the crops, with the added condition that it be free of all farming costs, which were equivalent to about three-tenths or a third of the net proceeds of the entire country. So that, the one carrying the other, the share of a Levite was on average four times that of an Israelite who was a landowner belonging to any of the other eleven tribes.—And this wealth was not distributed equally among the Levites, but took rank into consideration. The simple Levites were only clerics, or aspirants and candidates to the priesthood. Doctors and officiating priests were, with good reason, much better treated. The lot of a ruling pontiff must have been quite good, even better when he was a judge at the same time. Priests engaged in the service of the tabernacle, and afterwards of the temple, had moreover the largest and best part of the sacrificial offerings. They received as offerings the first fruits of the earth and the herds, and when the nation was solidly founded, the kings often gave them land as a benefice, without prejudice to the general tithe, as a way to settle quarrels between the church and the throne.
            
                     The appointment of these kings had resulted from Samuel’s son’s abuse of his authority. Tired of ecclesiastical oppression, the people
			 were tempted to put warrior-kings in place of judges who owed their appointments to chance. The remedy
			 aggravated the problem, as Samuel had foreseen. He had strongly opposed both the revolution and the appointment of kings, and for reasons not entirely based on personal interest, since they still hold true today.
            With the exception of David and Solomon, the warrior-kings governed less effectively and were even more tyrannical than the judges. To the tithe they added whatever they thought necessary and possible to collect to pay the cost
			 of their government. They introduced new taxes and the custom of military requisitions.—Having become an intermediary body, the clergy became more expensive to the people, retaining legislative
			 power, the department of education, the tithe, sacrifices, offerings, and some small estates.
            This system of tithe was renewed in Europe to profit the Catholic clergy during the reign of Charlemagne and strengthened under Charles the Bald.
            It lasted in France, with some local adjustments to make it more bearable, until 1790.
            It is still practiced to benefit the government in some Protestant kingdoms and in Switzerland, which allotted the ecclesiastical tithe to itself at the time of the Reformation: a small inducement that did not contribute insignificantly to the success of the latter.
            The principle of the tithe has some appearance of being equitable: its collection, albeit expensive in terms of carriage, barns, granaries, cellars and handling, presents itself as minimally litigious and cumbersome.—It is however very unfair in that it takes from fertile land, whose cultivation is not very costly, the same portion as from those that are not very rich and whose farming costs absorb almost the whole crop. Perhaps no two parcels of land, certainly no two farms, pay this tax in exactly the same proportion. In some the landowner retains a reasonable revenue after the tithe has been paid; in others the tithe leaves hardly enough to pay him for his work and the repair of his buildings.
            If indirect taxes are added, all parcels of mediocre land are condemned to remain completely barren.
            The tithe has another very serious disadvantage. From fields that are farmed its collector takes the straw along with the grain. He can sell that straw only to those with the means to pay for it, so that the manure heaps of the rich become more abundant and those of the poor decrease in size. The tithe system has thus a perpetual tendency to enrich opulence ever more, to worsen poverty, and to increase the inequality of wealth, which is also, as we have seen, one of the effects of indirect taxes such as excise taxes, duties, and the income tax.
            
                     
                     The Chinese System.
            This takes the tithe to the highest state of perfection of which that faulty system of taxation is susceptible.
            The Chinese understood that the difference between the cost of farming and the productivity of the land would make a tithe of the same rate on all crops extremely unjust and ruinous to land of a middling quality. Abandoning the farming of the latter would remove a great portion of the means of subsistence from their populous nation.
            In order to remedy this ill, they have established twenty different proportions for the collection of the land tax based on the superior or inferior quality of the land, which tax is nevertheless taken as a tithe on the total crop.
            Good pieces of land pay one-tenth and the worst ones that are farmed only one-thirtieth. Eighteen other grades fall in between.
            This is a great improvement on the general system of the tithe. It was not entirely unknown in France, where in some districts the ecclesiastical tithe was collected at the rate of one-seventh and in others at only one twenty-fifth.—The primitive monks of a few landed abbeys had the good sense to perceive that it was better to relax the original rate of the tithe, thus providing an incentive to farm land that would
			 not otherwise bear its rigor. This reduction provided the monks with revenue that they would otherwise have lost, and in this way their particular interest meshed with the public interest. But
			 these
			 local customs had been quite arbitrary in their origin. The different classes had not been clearly differentiated at all. They resulted from the chance that in various places a few men joined
			 sentiments of humanity to those of reason.
            On the contrary, in China the classification of the land tax was the result of enlightenment acquired through experience, and it was calculated with sufficient care, according to wise administrative views.
            But this classification scheme does not keep cultivated and in production lands whose revenue is a thirtieth or less of the crop and those that only return the cost of farming. Nor does it preclude the idea that it is better to own first-rate land in an inferior category than bottom-quality land in the category immediately above it, 
                     as we have seen when examining the results of the income tax, and as happens with all taxes founded upon classification. Most important, it adds to the government’s work and social expenditures, the immense disadvantage of the effort and expense required to keep up and preserve a multitude of storage facilities for all sorts of goods and raw materials. Vigilance cannot be great enough; negligence is inevitable. The physical degradation of things and the moral corruption of men bring about countless and boundless dangers.
            If, in order to avoid these evils, one wants to sell as one collects, abuses at the point of sale are no less great. Things must be disposed of at a very low price and out of season. This entry by the government into public markets that retail foodstuffs, subjecting all other owners and merchants to fearsome competition, upsets natural prices, depreciates the value of the crops, and can only do so to the detriment of agriculture, causing an enormous loss of revenue and bringing us back in a roundabout way to the fatal consequence that, in the course of our reflections, so justly inspired us with terror, that of making land of mediocre value unfarmable.
            We have now gone through all the bad systems of finance. It is time to look for, find, and recognize a good one. Then we will see how to modifiy the one that might be good in Europe so as to make it applicable to the particular circumstances of the United States of America.
            Social Tax Contribution
            
                      Based on a Reasonable and Just Principle
            or
            
                     Estate-based System of 
                     Finance with Revenue Sharing
            This system gives the political society only a part of the revenue that remains after all the costs of farming have been paid and the interest on the capital that it uses has been reimbursed. It is of a scrupulous fairness, and although it takes the tax from the source where nature has placed it, out of the hands of the owners to whom the crops belong, it cannot discourage agriculture (as has sometimes been stated or claimed by the advocates of indirect taxes), since on all parcels of land, whatever their productivity, the means of renewed production that their quality demands are safely set aside, and only the revenue, great or small, may be taxed.
            All net revenues contribute to this system, but none in a proportion higher than any other, and all labor is free from taxation and hindrance.
            The association is perfect between landowners and the body politic that guarantees their property, preserves their safety and, for everyone’s profit, and especially for the profit arising out of great improvements in agriculture, protects the freedom of the country’s inhabitants, thus ensuring to all landowners the advantage of finding the greatest and most active competition among workers of all classes for the labor that is carried out for them and for all the services provided to them. This necessary effect of the estate-based system of finance with revenue sharing is the most powerful guarantee possible of the good quality of the work that is done and the moderation of wages.
            
                     
                     This advantage, so great for all landowners and for the perfection of the arts, is no less appreciable for the government, which is no longer forced to expend a part of the tax on its own collection, as was the case with the system of excise taxes and duties, and which needs to take from the nation no more than what is absolutely necessary for the public service.
            It is estimated in Europe that a reasonable government, with a good militia or national guard and wishing only for enough regular troops (Standing Army) to cover its borders and protect them from a sudden invasion, could amply provide for all of its social expenditures with one-fifth of the land’s net revenue. It would find a first source for funding for a fairly considerable defensive war in the suspension of all public works done for simple improvement, such as the
			 construction of new roads, canals, and commercial ports, and in limiting itself to simple maintenance for as long as the war lasted, reserving the right and power to borrow and increase this
			 defensive fund if it were insufficient or if the war were prolonged.
            To borrow for the defense of the country is not an inconvenience. The operation is always easy when one is used to paying interest regularly and a reimbursement fund (sinking fund) has been established. And indeed the sinking fund is established when all that is needed to provide for it is to hold off on public works that are not indispensable and when, as in your case, the proceeds from the sale of as yet uncultivated land can be applied to it.
            I am convinced that for the United States, which does not have much cause to fear an external war, or at least a war of aggression which, if it became a threat, could easily be foreseen well in advance; that for the aforesaid United States, whose government is not costly, one-eighth of the land’s net revenue would amply suffice. In its current position, I think nevertheless that it should increase its social tax contribution to one-sixth of its territorial revenue as soon as it is introduced. I advise it to adopt this proportion, first, because it lacks the artillery needed for its political security. Second, it needs to
			 improve the defense of its shores and the mouths of its rivers with fortresses. Third, arsenals must be stocked with armaments at least double what would seem to be required for the strength of
			 its
			 militia, so that some of it could be lost in case of misfortune, should a war suddenly oblige inexperienced brave men to pit themselves against seasoned troops. But in raising the tax to this
			 level,
			 let us note that it is but one-sixth of the net revenue; and let us never forget that net income exists only after all the costs of farming and the interest on the capital that is required for it have been taken out and paid.
            The needs of the moment must be provided for. A later need to decrease the social allocation, or the rate of the tax, is better than to have to raise it.
            The preservation and defense of the country are so important that we must first of all assure ourselves that the means with which they are provided are not insufficient and cannot become so.
            We must not be loath to grant our government in peacetime a noble and generous means to multiply works of general betterment, to spend money encouraging science, the arts, and discoveries: these are all things that increase the prosperity of the nation and the progress of civilization. It is the best of defensive measures, because nothing impresses an enemy and restrains his evil intentions like the knowledge that you have a considerable revenue that, while ordinarily devoted to what is useful without being absolutely necessary, will be moved instantly to the defense of the nation at the least appearance of hostility without any special effort or need for new taxes.
            In order to prevent the misuse of the funds devoted to improvements during peacetime and military preparedness as soon as there is reason to expect a war, it should suffice to obligate the executive to send each year to the two other branches of the government a list of the public spending projects that it regards as useful to undertake during the year about to begin 
                        and obtain the assent of the House and Senate to those expenditures, for which the executive will account at the end of the year before proposing those for the following year.
            Established so as to fashion the public revenue out of a regular and uniform portion of the net revenue from the land, the endowment or social concession is not a tax. For the nations whose common expenditures had previously been provided for through excise taxes and duties, it represents a decrease in taxes equal to all of the litigious expenses required by excise taxes and duties; plus all of the losses incurred by labor as a result of the complications inevitably arising out of the collection of indirect taxes; plus the value of all the useful work that thousands of collectors can perform upon reentering the society that they formerly tormented.
            For nations so fortunate as to be able to draw up their system of finance anew and at a time of enlightenment, the social concession assures, once and for all, and at the best possible price, the means to see to the upkeep and improvement of society. It guarantees personal freedom, the freedom to work, and the largest production of riches. It promises all citizens that they will never be asked for taxes, and that they will never have to pay any.
            Once it is agreed and admitted that more or less one-sixth of the land’s net revenue is jointly owned by society for its political and administrative needs, this sixth cannot be bequeathed, sold, or bought. It is out of commercial circulation. It is as little the property of any individual as is the property of his neighbor to that same individual. Therefore it does not cost anybody anything.
            An advantage of the tithe was that, as harmful as it was to agriculture, nevertheless, it cost the taxpayers nothing and took away no part of anyone’s property, since no one had either bought, sold, or inherited it since the first introduction of the tithe. It had become akin to some natural poor quality of the soil, which is deducted from the value of the property in transactions relative to the land. The farmer leasing land did not pay it any more than did the landowner.—In purchasing the land, the owner paid a sum in keeping with the income he expected to draw from it after paying the tithe. And the farmer leased it only after deducting from the profit anticipated from the harvest that same expense, which had become the property of others,
            Thus when a nation, and especially a nation that has been subjected to faulty taxes, adopts the estate-based system of finance with revenue sharing, it encourages all labor and commercial transactions, to which it restores liberty. It relieves the nation in that it eliminates all financial difficulties. It means savings for landowners, because it costs them less than the indirect taxes that it replaces, and when it has been put into practice, it is even better because it means the abolition of taxes. The clearly established right to ownership that the body politic acquires over a proportional share of the territorial revenue does not and cannot encroach upon the property of any landowner. Nor can that right encroach upon the property’s revenue, the reason why it was bought—since it gives the strongest and least expensive guarantee to all properties and liberties.
            It would be quite unfortunate if the United States, forced as it is to change its present system of finance as a result of its wish for absolute independence from Europe and the creation of its own manufactures, did not choose a financial constitution based on landownership with revenue sharing. It would be quite unfortunate for the entire world, in that it would not fail to strengthen for at least a century, perhaps several more, the prejudiced ideas that England has still not
			 rejected, even though they harm the freedom of its citizens, its commerce, and especially its agriculture.
            Just because one nation prospers despite very great administrative, commercial, financial, and political errors, and is a little better off, that is to say less unhappy, than most other nations that make on all of these points even more grievous mistakes, it does not follow that it should be imitated, that its example should be followed in committing similar missteps.—They must be judged, and that is why God gave men judgment,
            
            England has only two good principles regarding finance. An excellent one is always to pay its debts completely and on time, resulting in great economy, a means of infinite power. The other is not to
			 fear borrowing for its defense as long as it has a sinking fund that provides reimbursement. The combination of these two good principles have kept it from being vanquished, pillaged, massacred, and conquered like so many other nations. It is a very
			 important lesson for you.
            All the rest of its financial system is cunning, wrong, bad, and harmful. It is contrary to the growth of the nation’s wealth, power, and financial interest, and even more so to the natural and political rights of men and citizens.—We will be told, however, that it maintains its power and that its wealth is growing.—Yes, despite of, not because of its system of finance. It is because it respects the rights off man almost as much as does the United States, and much more so than all other nations. It is because the foundation of its non-financial laws and its customary morals and values favor the study of the arts and sciences, as well as the application of scientific enlightenment to useful work. The French have very distinguished
			 scientists, some of whom are superior to the most illustrious ones honored by England. But in France science is most often nothing more than a diversion and an extravagance. In England it is always a tool.
            Take from the English only their reliability and punctuality of payment, that will assure you the credit you need. Take from the French the favorable idea of allocating to the body politic a proportional part of the territory’s increasing or decreasing net revenue, because they are allowing you the opportunity to start this practice before they do. It augments the government’s resources when agricultural progress, by increasing population and the number of individual establishments, also increases the need for services and public administration. When funds in the treasury diminish, either in general or in any one of the confederated states, it serves also as a warning that some fault has been committed or some unfortunate mishap needs repair.
            In this way you will do something for France itself, whose lasting friendship cannot be forgotten by proud Americans grateful for their independence, to which the French people had the good fortune of contributing forcefully. It will be honorable for you, and desirable for both nations, if you reflect back to France its own wisdom, confirmed by an experience whose success is obvious and can be demonstrated in advance through calculations based upon ready evidence.
			 
                     
                     A
			 peculiarity of the French generally
			 is to adopt out of their compatriots’ discoveries only those whose merits have made a lasting impression upon foreigners and come back to them through books in a foreign language or through
			 travelers’ accounts. In France the stocking-knitting machine was invented, scorned, and pushed away as harmful to women hand-knitters. An artist took it to England, and fifty years later the French government bought it back at great expense from an English expatriate. In France a mechanic from Lyon (Mr. De la Salle) conceived of the flying shuttle. It was used thirty-five years ago in a workshop set up in the Tuileries palace.
			 It made damask cloth imitating painting and so wide that it was used to line the Queen’s apartments.
			 It was then forgotten,
			 except
			 in England, where this invention became very useful in all her textile plants, and not ten years ago it was brought back from England as a very fortunate discovery that is used by our mill owners these days in imitation of the English, who owe us for its invention. The science of political economy was born
			 in France and advanced very far thanks to a few philosophers and statesmen. Our men of letters and other learned people have only begun adopting some of its principles since Adam Smith, like myself and other French economists a pupil of Mr. Quesnay and Mr. Turgot, set down these principles, incontestable in themselves and independent of his authority, in his fine book, The Wealth of Nations. As to the governments of the two empires, they attach no more importance to Smith than they did to his masters or his fellow students.
			 Montesquieu, did not study in depth or even know the theories of property, liberty, agriculture, commerce, and finance, but he was nevertheless a great thinker and an admirable writer. Yet he did not
			 enjoy complete and just recognition in France until he was quoted with praise in the English Parliament.
            It has always been difficult for men to become prophets in their own land. Jesus Christ himself experienced this problem, and Muhammad succeeded better only by employing means that no wise man would want to indulge in and no righteous man could envy.
            If you teach the French, and this according to their own doctrine, how a great power with abundant agriculture must organize its finances, you will have all the more merit, because the thing is more difficult in America than in Europe, and especially more so than in England and France.
            This is what we will observe in the following section by examining this difficulty, the means to overcome it, and the practical ways to execute a plan with such a reasonable foundation.
            Local Differences
            that seem to make it more difficult to introduce government Funding through Landownership With Revenue-Sharing in America than in Europe, and how that difficulty can be overcome,
            Nothing would be easier in half of France and all of England than to ensure the reliable and regular collection of the portion of the territorial revenue that has been allocated to the body politic.
            Most of the land there is leased by entrepreneurs who advance funds for the operating cost of farming and who themselves perform the necessary work or have it performed under their supervision.—And the known value of leased property gives a fair idea of the value of neighboring parcels of land that their owners farm or have someone else farm for them.
            The price of leasing a farm is the most exact appraisal possible of the net revenue, since that price is freely discussed and set after due negotiation between the owner and his farmer, both being supported and guided by the double competition between farmers who want to lease the land and the owners who have land to lease.
            The government has the right to demand copies of leases, as well as purchasing contracts, so as to know for every estate what the portion of the revenue that the nation has allocated or delegated for its own use is worth in money.
            If greed, as criminal as it is in all instances in which someone takes someone else’s possessions, led owners and farmers to conceal the true value of the revenue in their leases, to enter into secret agreements for the payment of surplus funds, or to have the farmer advance to the owner a sum of money not mentioned in the lease, it would be one of those reprehensible things that cannot entirely or constantly go unnoticed, about which there is always some rumor, of which the surrounding neighborhood has a vague but general awareness, and that a special verification can easily confirm.
            The guilty party and his accomplice could be punished with a fine proportionate to the fraud and by the loss or temporary suspension of their right to attend political assemblies and vote. He would be a man (or even two men) who had lied to society and betrayed his honor in order to steal from the state and diminish national power. Their punishment would arouse no pity.
            Another precaution has been proposed in order to lessen appreciably and perhaps entirely eliminate the vile and shameful self-interest that leads to such criminal offenses.—It is a good law regarding what are called mortgages in America. It does not yet exist; it was twice on the verge of coming into existence in France. It will come to pass everywhere as soon as the old legalists exert less influence over legislation, and once the latter is directed by more profound and administrative minds.
            It might first be ordered, for the reliability of these accounts, that all mortgages (mortgages) be identified with the property that is being mortgaged, that none of them remain secret, and that they all be written down in a public ledger, along with the value of the mortgaged property, as declared by the owner. It may then be ordered that any estate mortgaged at three-fourths of its declared value can be put up for sale at the request of its creditors, or a single creditor who comes forth and makes the requisition, unless the owner reimburses him at once or pays him back a sum sufficient to keep the property mortgaged at three-fourths of its value
            This law would lower the interest rate on loans based on mortgaged land to the profit of all owners, because it would give creditors good and sufficient security. The rate of interest would also decrease on other loans, the rates of which are proportional to risk and based primarily on the interest returned on the least risky investments, among which are loan rates on mortgaged land.—To bring down interest rates without effort is not, and never will be, a small advantage for a country
            An even bigger advantage, besides the preservation of their honor, comes in giving landowners another forceful reason not to conceal the value of their property. Let us suppose they wanted to value a property at eight thousand dollars that was worth in reality sixteen thousand. They could borrow only six thousand dollars without incurring the risk of losing their property, whereas by declaring its true value they could borrow close to twelve thousand without any risk. Thus they would not let themselves be tempted to steal from the republic half its rightful share, or in the hypothetical case of the United States one-twelfth of the revenue of the estate, without losing half its credit, or its means to improve the value of their estates and their other financial affairs.—Very few people will be tempted to make a mistake so contrary to their own self-interest and to the preservation of their property, or one that would expose them to such harsh moral and political penalties.
            To accustom citizens to telling the truth in matters of taxation, to put the government in the fortunate position of being able to count on their declarations, and to need verification only very rarely, would mean an immense improvement in ordinary morality and society.
            
                     Swearing on the Bible the true value of imported merchandise, the present way to guarantee the exact payment of your customs, does not have this advantage. On the contrary it has more than amply taught the merchants in your ports to make a mockery of the Bible, to kiss their thumb, as several among them have the insolence to say, and to scorn the sanctity of the oath, and the moral delicacy of the spoken word.
            
                     
                     
                     The mortgage law, designed so as to increase the owners’ credit, lower interest rates, and finally prevent fraud in the assessment and payment of the social endowment, would apply to America as much as Europe.
            It must remedy the difficulty of knowing the net revenue of properties in your country, and consequently of apportioning among them one-seventh or one-sixth of this revenue, so that the fundamental law of finance would give to the confederation of the United States a replacement for the losses that your latest resolutions and your present undertaking to raise manufactures will inflict on your customs.
            We must now examine with the greatest care this very important difficulty that I thought would prevent me from writing you a single line of this memoir, already too long, and that, all things considered, ended up making me decide to undertake the task and go into fairly extensive detail.
            Your land does not seem to produce any apparent revenue. Your farmers are housed, fed, and dressed so well, rise so late and work so little, spare their effort and give so much to their pleasures, and spend such a long time over breakfast, dinner, tea, and supper that the entire crop is consumed and seems to have produced nothing more than its cost. The only thing that one might recognize as a benefit is the increase in the number of their buildings and the improvement of their furniture.
            One cannot lease land in your country, because no one not a landowner farming his own land would wish to live in any less comfort than other farmers, his neighbors. He would consume everything and pay nothing to the landowner, as does the owner himself when he is in charge.
            Moreover with the same advances in cattle, plowing implements, and money, one can rush west and find inexpensive land on long-term credit, to be paid for out of the proceeds of later crops. And there is no one who, for equal work and almost equal expense, does not prefer to be on his own land, on a property that can be transferred to his children or resold advantageously, rather than to live on someone else’s land for a limited period of time.
            Therefore the type of cultivator and capitalist that we call a farmer in Europe does not exist in the United States. There the word farmer does not have the same meaning as in England, even though the two nations speak the same language. An English farmer is someone who leases and works for a short or long period of time on a rural property that belongs to another man who is the freeholder. On the contrary an American farmer is himself the freeholder; he is a gentleman farmer. The farmer in America is specifically the owner of a piece of land that he farms and does not lease.
            You are therefore deprived in America of the best way of knowing the land’s net revenue, which is through the debate and competition between owners and farmers leasing the land.
            This should not throw you back onto indirect taxes, which are of all taxes the most costly and the most incompatible with freedom.
            Although your landowners confuse the enjoyment, comfort, and wealth that the land they farm brings them with the cost of farming, it does not follow that they lack an income. They have a very real one, since aside from the abundance, and even luxury, they enjoy, most of them get rich.—If farming returned only its cost and the interest on capital, their net worth would remain stationary. Revenue is demonstrated when capital increases. This revenue exists no less among those who spend it all in superfluities than among those who, without resorting to savings of a sordid kind, a very rare thing indeed in the United States, find the means to improve their lot considerably.
            Although it is not possible to know the land’s revenue as perfectly in your country as in Europe, where the frequent renewal of leases brings about the need between owners and farmers to discuss its value, it is estimated implicitly in sales contracts. The buyer wants to pay for the
			 land only a sum in accordance with the revenue that he expects to derive from it, and the seller wants to sell it for no less than the capital from which he drew revenue.
            At each sale of land under cultivation or settled, therefore, the price of the capital represents a two-sided estimation of its revenue. The revenue of land under cultivation is equal to the return on its capital minus what the land was worth when out of cultivation.
            Even uncultivated land, covered only by its original trees, has a value in your country, but this value is based only on expectations, because that land has not yet produced any revenue. Nevertheless, the custom in the United States has been to impose a slight tax on it. This small tax was expected to prompt owners to put their large estates under cultivation or sell them more readily to settlers or farming entrepreneurs. This was neither quite true nor fair, but the tax being very slight, representing only a small inconvenience, and existing without stirring up a murmur of
			 discontent and also without hampering either freedom or work, I will not propose doing away with it.
            I will say only that the value of the land when it is still wild must be deducted from that of the land under cultivation, and only that which is left is the revenue-producing capital. This is the capital whose yield must represent the taxable revenue out of which the estate-based system of finance with revenue-sharing can provide society with funding amounting to one-seventh or one-sixth of the total revenue more or less, depending on local or political circumstances in the nation that wants to create for itself a reasonable and stable system of finance.
            Such would be true justice. But in the United States, the land’s original value is so little that once introduced, the custom of levying a small tax on it will naturally unite with that of farmed land; there will be in practice only a small
			 injustice in and danger from regarding the entire capital of the land under cultivation as the measure of the revenue it must produce.
            Thus the territorial tax, which in Europe may be of so much percent of revenue, must in America be of so much per thousand of the capital or value of the land.
            What remains to be estimated adequately for each property is its capital, the value it had when its present owner purchased it, and how much it has increased or decreased, when he has owned it for a long time.
            For that task you need some special offices that are just starting to appear in the United States but are far from being brought to a state of perfection.
            There is in almost all, if not in every state, a land office. It is everywhere a fundamental institution. The land office must keep in good order all general and specific maps. Beyond that it will suffice to establish by law that for the true safety of all landowners, all indentures that transfer landed property and all sales and mortgage contracts, must be recorded at the land office. This is of great importance in preventing the corrupt practice of inserting false dates, which, in the case of bad business deals, defrauds some creditors while favoring others.
            Owners must declare all of their estates and their value at the land office.
            The mortgage law laid down and in force (of which I spoke to you above) must provide the guarantee that it is in the owners’ interest that their declarations be truthful.
            Declarations regarding the value of a property must be made without having to pay a fee.
            The recording of sales and mortgage contracts must be subject to a tax sufficient to pay the salaries of the clerks who will record these contracts or their abstracts in public ledgers. In Europe this function, which should be a matter of keeping things in good order, was made into a source of public revenue. In France it amounts to one hundred million 
                     francs (more than twenty million 
                     dollars). I will not propose that you follow that example, although it is one of the least harmful of all bad taxes. It does not infringe on the freedom of households or add to the cost of
			 litigation, because the taxpayer seeks out the collector in his own self-interest rather than the collector going after the taxpayer. But it gives an illusory idea of sales prices, because the
			 value
			 of the tax must be added to them
            We must not calculate the value of the social tax on the basis of these inflated sales prices nor tax a price increase resulting from another tax, as is done in the system of excise taxes and duties.
            The registration service must be like the postal service, which must reimburse its expenses with something more than their average value, so as never to incur a deficit, but which brings to the treasury only an occasional and small revenue to be applied to the fund for unexpected expenses. Any public or private service must have its salary and be reimbursed for its costs. None may be subject to a tax, because this tax added to the price of the service would fall with increased weight upon the revenue of the landowners, and such taxation would plunder itself.
            Anything fictitious, wrong, illusory, falsely exaggerated or depreciated must be prevented from entering into the price given to real estate by a combination of work, sales, purchases, and trades. That is the foundation of society and the manufacture of all goods and raw materials. All possible exactness is required in estimating the share of the revenue from individual properties that is to represent the endowment of the body politic and the measure of national power.
            
                     I must make an observation about the evaluation of houses and their courtyards or gardens (yard) in the apportionment of the real estate tax. For all urban homeowners, and even in the country for rural buildings that are used for farming or housing, it is of great interest that the government should not fall into any injustice in this regard.
            The building of a house is an undertaking whose capital outlay is lost. After a certain number of years the house falls down, although it may have been kept up at great cost, and it must be rebuilt anew at as great an expense as before.
            
            It is therefore not a property whose capital, revenue, or rent income may be regarded as owed to political society in the same proportion as the capital or revenue from fields, woods, or meadows.—A house is, however, a manner of working one’s land that the owner has deemed equally or more profitable than putting it under cultivation. The proof that he thought so is that he built the house.—It follows that the lot upon which the house is built, and the land that includes the courtyard (yard) that accesses or is of use to it, must be, when built in the country, assessed in capital and revenue on an equal footing with the best farmland in the district in which the house is located. In cities it must be assessed at the value competition has given to lots that are bought to be built upon, the price not being the same everywhere but being publicly known in each neighborhood.
            The cost of renting a house, which varies depending on the beauty or the amenities of the house, must not serve as the basis for the social tax, but only the size and price of the land that the house occupies. This poses no difficulty when the house has lodgings only on the first floor.
            However, if the house has more than one floor, it is reasonable enough to regard the surface of each of these floors as a new piece of land added by art to the one nature had provided, or as a second house of the same size built on top of the first. The latter, as a new use for the same land, subjects the house to the tax applying to the land that it covers with its value multiplied by the number of floors. I would be inclined to adopt this opinion, which would levy on the revenue of houses only a very moderate tax and would have nothing arbitrary about it, since it would depend on a geometric measurement of which the property owner is as good a judge as the government itself.
            
                     I just said, more or less, everything that must be attended to in order to provide the United States with a new public revenue, which will become a necessity once it has sacrificed its customs revenue to the creation of its own manufactures. This sacrifice in itself and the need for a new
			 source of revenue requires considerations of a totally different magnitude.—In the position in which your courageous resolve thrusts you, nothing should be concealed
            For more than thirty years you, or rather your landowners, have been paying all of your customs taxes, the ones that bear on direct consumption by those owners as well as the ones for which they must reimburse their salaried employees. All the inhabitants of the United States are directly or indirectly the salaried employees of the landowners of their country.
            
                     Your traders advance fourteen million 
                     dollars to the customs and they add to that at least fourteen hundred thousand 
                     dollars in interest on this advance, because all of the money that comes out of their cash box must pay them ten percent on returning to it.
            They sell directly to the landowners only a third, at most, of the merchandise for which they have paid entry through customs.
            They sell half of the other two-thirds to small-town merchants. These merchants add five hundred thousand 
                     dollars to the price of this merchandise in order to recover the interest with which they guarantee and pay for their transactions with the wholesalers at the ports.
            Small retailers who run stores distribute the last third throughout the country. Since these people do less business, they are forced to levy a higher interest rate on their money in order to make a living and pay their expenses, which becomes all the easier for them because they have less competition to face in their remote residences. We can estimate at no less then seven hundred thousand 
                     dollars what they can, desire to, and must add to the value of the advance that other merchants have added to the customs duty for the sale of foreign merchandise.
            In addition to the salaries and other costs of the customs service, two million six hundred thousand 
                     dollars, or eighteen percent, are therefore paid at the expense of the nation. That is to say, at the expense of the landowners and of your own Treasury, above and beyond the tax that your government receives.
            Since the wages paid to customs officers, added to the upkeep of their buildings and boats, cannot be less than two percent, even in your thrifty country, the collection of your customs costs you twenty percent, or is passed on to your landowners.
            It is the same in all countries, and the harm is greater in those that multiply precautions, watchmen, and surveillance, as in France and England, where the cost of collection exceeds twenty percent and does not prevent traders, merchants, and third-rate storekeepers from adding an additional twenty percent on account of the interest on their advances.
            
                     
                     That is why if all European nations recognized the rewards to be gained from free trade and made up the revenue they draw from their customs with a simpler and more just taxation, whose collection did not require so many hands, they would gain at least fifteen percent and would spare their taxpayers and landowners the fifteen percent or one-seventh of the taxes now levied indirectly.
            You would have a similar advantage if you could do away with your customs and establish your finances on the real estate-based system with revenue sharing, or on a tax system with its contributions proportionate to the value of real estate capital.
            But, unfortunately, you cannot do that.—The hopes of your nascent industrial plants are founded precisely on these customs. The entrepreneurs backing your newly created factories count on the ten percent levied on merchandise by the customs to compensate them for the difference in the price of labor and leave some profit for the national factories. They will ask your legislature to raise tariffs, not to lower them.
            Factory owners never believe that foreign competition is fought too much or enough. They do not know that customs have a maximum limit to their power to fight back, a maximum beyond which one cannot go without weakening its power and opening the door to contraband.
            When customs tariffs are no more expensive than the cost of freight and contraband insurance, the contraband trade is impossible.
            It cannot be considered even if tariffs exceed what contraband would cost by only one or two percent, because at that price powerful businesses with large amounts of capital, which could conceivably promote a great deal of contraband, do not wish to expose themselves to a dishonorable trial for such a small reward.
            But if, in a poorly conceived attempt to favor national factories, tariffs are pushed even higher, or absolute prohibition is adopted, we do exactly the opposite of what we wish and call into existence, from foreign countries that are better instructed and thriftier than we are, a contraband trade that it is difficult to combat
            Absolute prohibition can be maintained only through a domestic inquisition that is obnoxious and annoying, and which furthermore is never effective. Your people could not and would not want to support it.
            Tariffs that are too high are transgressed with impunity through cleverly conceived operations and insurance premiums that are regularly provided in favor of contraband.
            The large extent of your shores and the multitude of your creeks, where a ship can maneuver and unload merchandise into its launches and cutters, or even into the boats of local smugglers who have communicated with them, would make this contraband trade easy for them and frightening for you.
            You will therefore be obliged not to raise your tariffs.
            
                     So as to enforce them at their present level, you will perhaps be led to have battleships and coast guards on the lookout, which will be a great expense and will expose you to engagements with the English navy that will be bloody, and as dangerous in themselves as in their political consequences. For example, England fought Spain because the latter had by way of confiscation driven away the contraband that the English had been smuggling in along America’s coast. Perhaps you will think it necessary to have brigades along the seashore. You will undoubtedly need some on your borders with Canada and the Great Lakes. Weak defenses, excessive tariffs, and too great a price differential between national and foreign merchandise bring contraband into existence. Besides, the sort of men making up those
			 brigades are ordinarily the most active agents in the contraband trade they are charged with repelling. The money that the nation gives them cannot prevent them from coveting and accepting that
			 of
			 the smugglers as well, or from going in force to places where their leaders know full well that convoys do not go, while leaving uncovered those that their agreements and goodwill have designated
			 for
			 the introduction of illegal goods.
            Those sorts of abuses are the history of nations with high import tariffs. They have not been suppressed anywhere as yet.—You can avoid them only if you calculate with much precision what the size of the tariff must be in order to convince the bootleggers that it is not worth their trouble to break the law.
            But the fact remains that while wishing to create factories with perhaps a little less technical instruction than is the case in Great Britain, and certainly with a labor force more expensive than in England and Ireland, you will not be able to dispense with your customs duties as long as your factories are unable to compete on their own and with equal forces against those in Europe, and especially against those in the British Isles, which have at their disposal every means of instruction, industry, capital, and navigation.
            Your new factory owners calculate in this way: “if we can make fabrics in America for the same price as those that now come from England, we will earn enough.” And none of them would want to set up business if they thought they would have to give away their merchandise at below the established market price.
            But the price of English goods is increased ten percent by your customs on entering the United States. Therefore, in order for your factories to prosper, you must pay for their products, as you pay for those from England, ten percent more than the normal price they would carry under a policy of free trade.
            Your people will be dressed and furnished at the same price. And in this regard nothing will have changed for your consumers and property owners, burdened as the latter are with the reimbursement to all consumers of the ten percent levied on their consumption.
            
                     Fourteen million 
                     dollars will thus continue to be levied on the clothes and furniture purchased by your citizens. The only difference is that instead of being levied for the benefit of your customs and, through them, your government, or to put it better, for that of your social and political expenditures, the sum will benefit your factories.
            You are thus decreeing an annual gift of fourteen million 
                     dollars granted by the nation to its manufacturers to prevent them from losing money on work they could not do as cheaply as foreign firms.
            It follows that the additional fourteen, fifteen, or perhaps sixteen million 
                     dollars that you will have to raise in order to pay the interest on your debt, reimburse the principal, cover the cost of your administration, produce your artillery, increase more than twofold your small weapons of war, and even increase the funds dedicated to enabling your customs service to protect the grant being given to your manufacturers, customs that the English will attempt to seduce or crush; it follows, I say, that these fourteen or sixteen million dollars will be for your nation, whichever form of collection you might adopt, an entirely new tax, one that will double the old tax still in effect, but which will be earmarked henceforth for the creation and encouragement of factories.
            This is not something that can be hidden from the taxpayers of any country. Even less in a country such as yours would one wish to hide that sort of thing from taxpayers who, at the same time, are the sovereigns and know very well that their government is only a useful and respectable delegate.
            Double the tax! Double it at a blow! And in a nation where rather refined observations and quite sustained reasoning are needed in order to understand and recognize that there is indeed taxable net revenue, even though farming might appear to return only its cost!—These are propositions and resolutions that the three branches of government and public opinion cannot adopt without a great deal of patriotism and courage, a patriotism and courage that extends to the whole nation.
            If you succeed, you will have performed the most astounding miracle that history has ever seen and that philosophy could possibly imagine.
            But the very existence of your republic is a miracle. There was no likelihood that Washington, Franklin, Jefferson, Adams, a dozen more illustrious men, twenty thousand dauntless ones, and two million friends scattered amidst half deserts, over four hundred leagues of coastline, and along rivers a hundred
			 leagues inland, would resist mighty England assisted by German mercenaries, and would conquer, uphold, and honor their independence.
            What brought about this extraordinary occurrence? Reason, perseverance, and courage.
            Reason is the same and even more enlightened. Courage cannot be diminished; it has been crowned with success. The nation is three times as numerous, and the country four or five times richer and more cultivated.
            
             
                        Despair at nothing!
            You will have to say to your fellow countrymen:
            “Citizens,
            “The two great powers that have engaged each other in a bitter war in Europe have both wished to commit the United States to side with one or the other.
            “Even if the means used had been more persuasive than those they employed, your government would have thought it needed to withdraw, as it did, into the most scrupulous neutrality; and you have authorized your government to do so.
            “The honor, dignity, and morality of the nation do not allow American blood to be shed for any other reason than the defense of the homeland and prohibit you from spilling the blood of other peoples in all other cases.
            “This moderation and virtue have exposed your commerce to great humiliations at the hands of both of these powers
            “An attempt to repress the one side and then the other by force and, as would have been only just, with equal vigor, would probably have surpassed your power. And in any case you would have been loath to hold innocent people responsible for the mistakes of their governments.
            “Your noble spirit preferred a peaceful independence, which would cease to be so only if you were attacked closer to home. If that happened, your independence would become as fearsome as one might rightly expect from the ideals upon which your republic was founded, from the happiness it has given you, and from the invincible courage of which you have given so many proofs in the most difficult times.
            
                     
                     “Your projects, efforts, and capital have now been turned to creating in your country factories similar to those overseas, whose products you were accustomed to consuming.
            “And since there are people insane enough not to wish that the children of the same God, that the inhabitants of the same globe, should communicate with one another as brothers, mutually profit from their respective enlightenment, and amiably trade the products of their diverse climates and different industries, you have desired that, at least in the country subjected to your authority, something satisfying all of your needs should be available without incurring the risk of an insult and without suffering any loss.
            “You have wanted to remain free and have peace under the protection of God, your wisdom, laws, mountains, and seas.
            “This simple and lasting happiness will cost you dearly, but much less than the most favorable distant war.
            “The considerable revenue that your customs duties provided you with will become nonexistent or almost nonexistent. In the future your customs may even become a costly means of protecting your factories now being born from a competition that, at the beginning and during their first endeavors, they would have difficulty bearing.
            “You must therefore have a new revenue and one at least equal to the one that circumstances independent of your control and generous resolutions have taken from your hands.
            “You are an upright people. You have to pay the interest on your debts. You have to pay back the principle at specific times, as agreed. These are not obligations that you would contemplate forsaking. Punctuality of payment is the best way to protect the body politic. It alone can guarantee, for the state that lives under its law, the happy certainty of always finding funds and never lacking money during times of great calamity.
            
                     “You are a prudent people. You have to anticipate all the possible results of the storms brewing around you. If one of the powers fighting to control the world becomes preponderant, it is impossible to know where its ambition might end. When Rome and Carthage were tearing each other apart, Greece and Asia should have prepared themselves and been on the lookout for the winner, whichever it might be.
            “Before one of them is crushed, it is even possible that, in order to get some rest, they might come to a temporary agreement, and even to an agreement against you. Your being conquered might possibly enter into their short-lived concessions to one another or into the strategems of their politics.
            
                     
                     
                     
                     
                     
                     
                     “Republicans worthy of the name know how to die rather than obey conquerors. Those who are worthier still neither die nor obey.
            “You have to augment your artillery, improve your defensive fortifications, and build gunboats and floating batteries for maritime defense and fortified positions on land.
            “You will attack no one. But no one should set foot on your territory with impunity.
            “No one should be able to cause great harm, even before fleeing, for you would then have to repair all the damage. In a defensive and Republican war, the losses must be shared in common, as well as the bravery that fights to prevent them.
            “No crop may be devastated, no house burnt down, no family suffer any misfortune unless at the expense of the entire confederation. When eldest sons and fathers die in the defense of their country, the homeland becomes the mother of young children, and it must be a generous mother. You are the nation yourselves, it is comprised of all of you.
            “Sovereign in your togetherness, you can fulfill all of the duties of your lofty confederation thanks to your public revenue.
            “As subjects of this same confederation, you can provide it with the revenue that it needs for your safety and greatest benefit only through individual contributions.
            “But it would not befit you to establish such contributions haphazardly.—They have by nature general rules, whose force is even increased in your country, due to your particular circumstances.
            “Your duty is to study, recognize, and take note of these rules, and perhaps to offer the example of applying them.
            “For things of the highest interest for us, willful ignorance or ignorance that is simply the fruit of mental laziness would be folly or stupidity. It is a crime when our own errors affect someone else’s happiness, the happiness of our fellow countrymen, neighbors, and the world.
            
                     “Let kings and their ministers, or oligarchical republics founded like England on the imperfect union of the obscure remnants of a former government, seek money for their treasuries haphazardly, finding good sources of funds to provide for today with no thought of what
			 they destroy for tomorrow.
            “You have the obligation to be a wise people. You must know what you pay, why you pay it, how you pay it, and the reason why you do it in this way rather than in some other way. You need to know this so as to pay the least amount practicable, while nevertheless deploying the greatest and strongest power possible. You need to know it well and through your own thoughtful study, so that your efforts to preserve your present independence and safety will not alter your future prosperity, because only your constant and increasing prosperity can render your independence and safety durable.
            “You think that your factories will be useful to your independence and that they will spare you from the sad choice that you seemingly had to make between bloody wars and humiliations that a free state must not endure. Do not, therefore, tax either work or workers.
            
                     “A fundamental law of nature and justice dictates that all work be paid. A salary, whose price can only be justly regulated by the competition between workers on the one hand and entrepreneurs on the other, is paid to those who work.
            “Levying a tax on work or workers would violate the law that must be respected when one wants to build factories and use them to fight against foreign industry. It would make the products of these American factories more expensive and give the factories themselves more reasons to fear the import of merchandise from Europe. It would subsidize such imports.
            “It would be even more dangerous to tax the entrepreneurs of your factories on the basis of their apparent, supposed, or even real profits.
            
                     
                     “First, and as concerns your present situation, these entrepreneurs’ capital is no less necessary to the execution of your plan than the workers themselves. Their capital sets and will continue to set the workers in motion.—It is especially through the abundance of capital and, consequently, its low rate of interest, that English factories subsidize, that Dutch factories have subsidized, and that all would still subsidize other nations’ factories, were it not for intervening political events. If in America you do not obstruct their way, if you do not look for ways to deprive them of some of their profits through taxation, you can count on the arrival, even from Holland and England, of capital, machinery, and shop foremen who will help you to rival and perhaps surpass English factories.
            “And even if, at the time when you find yourselves obliged to establish your national public revenue, you were not so well placed to determine your conduct, you would not be any less obliged to seek guidance from on high concerning the essence of things.
            “God and Nature give the totality of annually renewed riches to those who through work and investment gather food and raw materials
            “Other men work only to obtain a share of those riches that they are not first in line to obtain from nature. They live and enjoy themselves only because of the reward that they earn and receive, either because they cooperate in work that produces raw materials, or for the profitable way in which they process some of these products, or for all sorts of other services that they render to those with goods to distribute, either directly or indirectly.
            “All of them are aided in their work by the investment of capital, because each of the workers must have the necessary tools and must be fed and taken care of until the thing on which he works can be offered for consumption or sale.—Like workers, and even more so than them, capital is therefore indispensably necessary for success.
            “Among established nations this success consists of the annual production of raw materials and foodstuffs of an equal quantity and value.
            
            “If there were less production, or if it were worth less, the same amount in salaries could not be given out, the same profits could not be made, capital would weaken, and the nation would fall into decline.
            “On the contrary, when more foodstuffs and raw materials are produced without decreasing their value, or the same quantity is produced of greater value, the nation moves toward riches, happiness, and prosperity.
            “This progress is quicker still, and prosperity is greater and more striking, if quantity and prices increase at the same time.
            “In all cases, annual production makes nothing available or applicable to public needs except what remains of the crops after the cost of farming and the interest on the capital investment needed for cultivation have been paid. The interest is an integral part of the cost of farming.
            “This remainder belonging to the landowners is at the same time the only portion of the renewable riches that is not earmarked for salaries or interest due, which one cannot avoid paying without lessening the future work and the next harvest. It is the only part that the landowner or the political society may use as it best suits them. It is also that which pays all public expenses in every country, whatever form may have been given, or might be given to the tax and its collection.
            “Because the work of industrious people and the use of capital have no object or use other than to provide workers, artisans, and capitalists with a share of the crops proportionate to their labor or investment, and because competition among them reduces their share to its lowest amount, no tax whatever may be levied on their persons, transactions, trade, or consumption without their adding the value of that tax to their salaries, if they are workers. If they are capitalists, they reimburse themselves for that tax, as they do with all their other investments, by adding it to the current prevailing interest rate on their money.
            “All of this sequence of gradual and mutual reimbursements that takes place during the course of a year falls back upon the interest payable by the landowners or increases the following year’s farming costs. In order to avoid the removal of capital and the impoverishment of the nation, the funds used for the expenses of a given year can only be those produced by the crops of the preceding year.
            “Were the agents of labor, the workers and capitalists, to wish to limit their salaries beyond what competition requires of them and take on their shoulders the taxes levied on them, they could do so only by reducing their consumption or offering less than the just price for food and raw materials. The crop would then be worth less, and since the cost has been paid in advance, the owners would still bear this loss in the value of the crop. They would have less revenue.
            “The reduction in the price of products resulting from thrift on the part of salaried people would not be compensated by an increase in spending on the part of the government that had levied the tax, because in order to levy a tax with so many little parts and on so many people, and especially through indirect taxes on trade and consumption, it takes a year, and the government can spend the product of its collection only the year after. Neither summer nor autumn return before their time.
            “But neither the workers nor the capitalists take anything from their salaries.—No law other than that of competition can diminish the free use of that to which they are entitled as a reward for their work or investments. Thus they keep it for themselves, and pass along all of the taxes that are levied on them through a cost increase at the expense of those who harvest the products that are the source, guarantee, and sole foundation for all expenses.
            “In the division that is made of this cost increase among the only two classes of society that distribute goods to others, the portion that falls on the workers employed by landowners is quite evidently reimbursed by them, and they are the ones who are in fact taxed on the person and consumption of their agents. The portion for which other agents of the same sort are reimbursed by tenant farmers also rebounds on the landowners, because those tenants are also agents, whose salaries are naturally no less sacred to them than those of manufacturers, shopkeepers, and other people whose salaries come from the public treasury or from individuals.—The landowner must pay, and he pays those who till his fields a price regulated by competition. He can enjoy the free use of what is left of the crop only after he has paid them what he owes, and he is the only one who deals directly with the invincible power of nature and finds it impossible to pass along farming expenses to anyone else. Production costs have the privilege of coming ahead of anything else, and cannot be ignored lest they lead to ruin.
            “It is therefore simpler, quicker, and above all, more economical for the landowners, who could not possibly forego the reimbursement of all the taxes levied on other citizens and all the costs added by complicated and litigious forms of collection, to decide to provide the government the sum required for public needs without cost or at the least possible cost.
            “This is all the more economical for landowners, because the taxes that might be levied on commerce, workers, and consumption always carry along with them, in addition to the considerable expense resulting from the need for a multitude of collectors, humiliations and inconveniences that cannot be measured in money in the accounts of the treasury, but are certainly measured by those who have endured them and mean to be indemnified for them. So that in this case landowners have to pay: 1st the sum of the indirect taxes levied by the government; 2d the great cost resulting from the number of collectors that the inquisitorial forms of this kind of tax make necessary, 3d the compensation for the trouble that the collectors, their searches, multiple verifications in their offices, and the fines, penalties, and confiscations inflict on the industrious classes, and whose cost landowners cannot avoid.
            “And the harm is greater for the landowners in relation to the portion of the indirect taxes that has been imposed successively on a long string of capitalists, entrepreneurs, traders, merchants, or retailers. As it passes from one to the other, they naturally and justly add to the tax already paid the interest on the interest, and add to each a commission fee. Ultimately, all taxation of this nature includes, beyond what the government draws from it, what its collectors absorb, and what must compensate for the disgust or trouble it creates, a fourth tax in the form of an accumulation of interest and successive fees that profit all the agents of commerce or retail that it has encountered along the way.
            “Such, fellow citizens, are the laws of nature and reason in matters of public taxes that a government, attentive to its duties, working earnestly to secure the happiness of its people, aware of all that concerns the rights and interests of its nation, believes itself obliged to expose to its free and sovereign people, accustomed as they are to weighing the opinions they choose to adopt and determining their policy.
            
                        “The combination of these laws, their clarity, and the physical and moral truths that underpin them, leaves no doubt as to the advantages that the owners of the American soil will find in providing directly and voluntarily the funds necessary for the maintenance of their government, the settlement of their confederation’s debt, and the common security of their homeland—They cannot free themselves from this obligation. They would attempt it in vain, for they could not avoid fulfilling the same duty much more expensively while believing that they were sharing its weight with their industrious fellow citizens, who would then have to be reimbursed and even compensated with interest.
            “Capital and labor must be seen as the vigorous steeds that the supreme order of Providence has created to put in motion the chariot of public and private riches. One can neither diminish their subsistence nor charge them with a part of the burden without exhausting their strength, slowing their progress, or preventing them from reaching their goal.
            “Landowners must choose between two ways of fulfilling their duty and satisfying their interests.
            
                     “One way is to decree every year the necessary amount of taxation, which would also mean changing every year the amount of each individual’s contribution: in this case no citizen knows in advance what he can expect to pay and what will remain of his own money.
            “This form of taxation pleases, and not without some appearance of reason, all nations whose governors are perpetual and hereditary, surrounded with splendor and a court, and who may be more easily touched by the insatiable demands of this court than by the true needs of their country.—It has been adopted in England, and each year it brings about a new discussion of the subject.—Unfortunately, experience has proven that the discussion is much more shrill than useful.—It is sometimes carried on to the
			 point of threatening not to renew the tax. This is an empty threat, whose result would be more formidable for the nation than for the government if it were carried out. So it is that the
			 discussion
			 always ends up rallying those of moderate spirit to the side of the government, which buys out the noisiest among all the others. It is a great shop for the production of English peers and the
			 distribution of sinecures.
            “The habit of discussing the tax annually has another rather serious drawback. It constantly sets public and private interests in opposition, separating the citizens from the nation, making them see the upkeep of the body politic as a nuisance rather than a duty, and giving the social tax the character of a burden that one is tempted to shake off rather than that of a free, common, and formal agreement on what is in the best interest of everyone.
            “The English example proves the pointlessness of this precaution. It introduces a system of corruption that disguises what might otherwise appear as a perpetual internal war from which real divisions, dangerous enmities, and at times insurrections often result. This has persuaded the French philosophers that, especially in a country where a magistrate’s office would be neither hereditary nor for life, where the three branches of government would be wisely balanced, where the executive power would never fall into the hands of adolescents nor would remain in those of old men in their declining years, where social customs would be free of affectation, where pomp would look ridiculous, and where there would be no court, it would be very desirable that a constant portion of the revenue drawn from cultivating the land would be allocated to the needs of the public.
            “Then the association of citizens with the state would be complete and perfect. Public wealth would grow while individual properties prospered: that is necessary and proper, as in that case there is more to do to protect and preserve them. It would decrease if individual revenues declined.—The government would be warned through its cash balance about mistakes it might have made and the public could not be unaware of them either. One would know in which province or in which part of the territory the harm had been done, and that in itself would point out the remedy.—There would be no way to flatter the administration. No less useful is the fact that one could neither malign nor discredit it without cause. The state of the treasury would prove and answer everything.—The nation would be an enlightened and united family.
            “The public revenue of a great people must be somewhat at liberty to provide, without too much effort, shock, or great disturbance to the legitimate financial arrangements of every citizen, for unexpected calamities, which must never be seen as coming entirely as a surprise since they are a part of nature, and wisdom must therefore anticipate them.
            “The idea that the republic should be given each year only the funds absolutely necessary for its indispensable needs is stingy and impolitic, and would expose the nation to grave dangers and compromise its safety.
            “There is perfect safety only when the treasury includes a sizable discretionary fund that can be used in peacetime and periods of prosperity for general improvements, the construction of roads, canals, bridges, ports, wharves, landings, and locks. It can also be put to good use in the improvement of riverbeds, useful voyages, the planting of valuable trees and the acclimation of exotic ones, the purchase and reproduction of beautiful breeds of cattle or draft animals, the introduction and invention of machines that spare manual labor in the factories, scientific collections, libraries, prizes, awards, and the encouragement of every kind of agriculture, industry, science, and art. These are all expenditures that year by year enhance wisdom, wealth, and happiness, but they may be cut back when earthquakes, floods, droughts, hailstorms, fires, epidemic diseases spreading through people or animals, or worse yet, war, urgently call for another use of national wealth and power.—No enemy stands unimpressed by a people who, with one word and without new taxes, through a simple change in the use of its public revenue, can find a primary means of resistance and a sure security for the loans that a longer resistance might render necessary, if recourse to that is required.—In order to prevent any abuse in this regard in peacetime, it suffices for the executive to submit annually to the other two branches of government the list of improvement projects that are to be carried out and the account of expenditures for those that have been completed.
            “It has been estimated several times that European powers that need a substantial regular military force (Standing Army) more considerable than may be necessary in the United States, but that would not want to conquer anyone and do not at present even need to defend themselves from conquerors, could easily attain this state of security and prosperity with
			 one-fifth of their territory’s net revenue.
            “Therefore it very clearly appears that for the American republic, where the danger, though certainly not nonexistent, is nevertheless much less, one-seventh would suffice
            “But since you have very little artillery, few fortifications, and not even half what you would need in the realm of small arms, prudence must plausibly lead you to prefer a proportion of one-sixth of your revenue, at least until your military means are secure. There are many reasons to think that this is the proportion that should be adopted.
            “It is better to need to diminish this proportion later, when your military defenses are able to meet all foreseeable dangers at every vulnerable location, than to be forced to augment it precipitously because the danger appears greater than the measures earlier taken to repel it.
            “You have a population of about six million souls, and considering the price of food, clothing, furniture, and salaries in your country, your average spending for consumer goods cannot be estimated at less than eighty dollars per individual each year. This level of consumption is similar to that of the English.
            “The food crops and raw materials of the United States must provide you with this amount in dollars, because you also pay for what you buy from overseas.
            “The total product of your territory therefore amounts probably to about four hundred and eighty million 
                     dollars annually
            “In France such a harvest would give two-fifths in revenue after allowing for the difference in goods and production costs.
            “In England it would give not much more than three-tenths.
            
                     “In the United States, where labor is more expensive, where there are no poor people, where all work demands and in return receives abundant satisfaction, costs climb higher and the net revenue does not seem to
			 be above one-fifth of the total product. It must not be much less than that either.
            “These sorts of estimations cannot be entirely exact. They are only approximations of the truth, but they nevertheless provide some basis for political calculations and prevent them from wandering in uncertainty.
            “They seem to indicate that out of the four hundred and eighty million 
                     dollars in annual value of the productions of the United States, the disposable revenue is only ninety six million, of which one-sixth, were it to be allocated to the needs of the republic, would provide it with a revenue of sixteen million dollars()  
                        
   
   (*) Among the products that feed the nation, which we estimate at 480,000,000 dollars a year, that of the fisheries constitutes a sizable sum. It must be subject to duties for the part that is consumed internally. The proceeds of what is sold in foreign markets are naturally subjected to duties as well.



			 
   
   This portion of the customs revenue will be set aside to make up for any deficit that the one-sixth of the territorial revenue will not cover.


			 
			 
            “As it is not impossible that these evaluations might be a little too high, it is also possible that one-sixth of the net revenue of the nation may provide the republic with only fourteen million 
                     dollars. One must conclude from this that it is exactly the proportion that must suit the United States.
            
            “Ascertaining the revenue in order to apportion taxes is not as difficult as one might believe at first glance.—There is nothing new to do for land that is still uninhabited (unsettled). Land that is cultivated is sold only on the basis of the revenue it provides. It is bought only on the basis of the revenue it is expected to produce. The value of the capital that produces that revenue is therefore evaluated and debated at each transaction between sellers and buyers. It is the price of the land. It is known and is public knowledge within each district.—American moral integrity would state it faithfully. It can be verified through the very useful recording of indentures at the land office or through some laws on mortgages that would protect the rights of creditors and by the very same token increase the credit of those who possess land.
            “A tax of eight dollars on every one thousand dollars of capital in land value, or eighty cents on every one hundred dollars, would be more or less one-sixth of the revenue that the capital can and must produce.
            “It is not a very painful rule of distribution. And ownership always giving good security, there could be no bad debt.
            “The concession of one-sixth of the revenue, or of a hundred-and-twenty-fifth of the capital paid annually, once it is done, if it is sufficient, as can be presumed, will leave nothing more to be asked from the people. The only thing left to do will be to determine how the money is spent. The finance law will be established forever.—The portion of the revenue that will have been offered and given to the republic will become a property as independent from others as the others will be from it. It will be the undivided property of all. It will not enter into either purchases, sales, or the inheritance of individual properties. Nothing will be bought or sold but the five-sixths of the net revenue that one has at one’s personal disposal, joined with the right to participate in the useful employment of the other sixth for the common good. One will inherit nothing else.
            “But in a short time the five-sixths that the owner will continue to collect with his own hands and to disburse at his pleasure will increase in value and power as a result of the freedom of labor and of capital’s immunity from taxation. It will be worth more, much more than six-sixths, or the whole, would have been if someone had been tempted to make capital or labor contribute a share to the tax. The sacrifice demanded by a wise and courageous manner of assessing present circumstances will be only momentary. As soon as territorial properties have changed hands once, the society and the republic, which are for everyone a source of great wealth, a guarantee of safety and prosperity, will not cost anyone anything. They will be established in perpetuity and forever.
            “What a difference, fellow citizens, between this state of freedom and dignity and the fate that you would be forced to suffer if taxes had to be levied on your labor, factories, distilleries, and consumption, on the transportation of your goods and merchandise and on their entry into your cities. Such taxes would lead to endless searches, disputes, and procedures for which you would need to maintain against your fellow citizens and yourselves an army of collectors who would have the right to stop your carriages and open your doors, to the point that a man’s house would no longer be his castle.
            
                     “You had a similar, but brief experience of this when during the infancy of your republic you attempted to subject your beverages to duties of the same nature as those levied in England and France. The inhabitants of northwestern Pennsylvania found the law too harsh. Since every law, even a bad one, is owed temporary obedience, you had to order your militia to march against your fellow citizens.—But the authorities sensed how sad
			 and dangerous it is to be reduced to using force to enforce the law. They decided to renounce a tax that was incompatible with the freedom of persons, labor, and homes.
            “You will be no less wise, fellow citizens. And your government respects your reason too much, it is too busy protecting your rights and interests to advise you, to propose to you, and even less to order you to adopt a financial system that is costly, extravagant, confused, bothersome, and humiliating, when you can have one that is simple, much cheaper, liberal, and brotherly.”
            
            Such, my respectable friend, appear to be the truths that your government might say and will sooner or later be in a position to say to your people.
            The American republic will not be definitively constituted until it has taken upon itself a system of finance that does not depend on the absence of the arts and crafts, for they have their place in the organization of societies, in the means of employing men, and in the distribution of riches
            What your compatriots want to do today, perhaps faster than they should, and what you would not do were you the master of political circumstances, would have nevertheless been done in time, and would also have destroyed your customs revenue or a much greater portion of your nation’s revenue.
            Finances founded almost exclusively on customs duties are unnatural.
            Once the common and most necessary factories producing goods for the consumption of your inhabitants have been established and made permanent in your country, and you have to draw from Europe only a little merchandise suitable only for the rich, and in producing which it is not desirable that you excel the
			 Europeans, your customs will provide you with little. They provide so much
			 now only because they bear on nearly all of the clothes that are worn and a great part of the furniture that is used in the United States.
            If you wanted them to continue to take in great sums, they could do so only at the expense of your other revenues and to the prejudice of your own industry. That would be a tax levied on your people, one that would fall entirely on your landowners to the advantage of your manufacturers. It would not, as it does now, encourage them to rise up, but would keep them in the habit of being less skillful and less thrifty than those of the old world.
            At that time their progress in wisdom, which is no less assured than their progress in the arts, would make all citizens, as well as the government of the United States, understand (at least one should hope so) that it is important to leave all consumption free, so that everyone works and enjoys life to the limit of his ability, and each nation takes
			 advantage of the greatest competition possible between the sellers of what it needs to purchase and the buyers of what it needs to sell.
            Then, or later, you will need a financial system more reasonable than that of the customs. At that time you will also need to make sure that the system you adopt does not hinder the freedom to work, which is the first right of man, or restrain the use of capital, which is the most effective means of  increasing the abundance of goods and wealth and the prosperity of all peoples, whoever they may be.
            In the short work that I have just submitted to you, I have allowed myself, or rather I have ordered myself, to return many times to the same ideas, to offer many expositions of the same truths from different sides. I have sacrificed its perfection as a piece of writing to its usefulness, to the desire to dissipate all doubts and strengthen my case.—It was not a question of writing a book to please the public, but of collecting proofs for statesmen.
            This discussion is perhaps premature. Perhaps the resolution of which you spoke to me will be postponed.—If so, I will have produced at this time, as on so many other occasions, a work that will serve a purpose only after I am gone. But if it gains your approval, if it is backed by your approbation, by arguments that you may add to it, by the influence that your public services, virtues, and enlightenment have so justly earned, it will be of use some day.
            Consider it at least, my wise friend, as a new proof of my respectful attachment to you and of my zeal for your country.
          
        